

STOCK PURCHASE AGREEMENT
 
BETWEEN
 
BRIDGE CAPITAL HOLDINGS
 
AND
 
CARPENTER FUND MANAGER GP, LLC
 
AS GENERAL PARTNER
 
OF


EACH OF THE FOLLOWING INVESTMENT-RELATED LIMITED PARTNERSHIPS:
 
CARPENTER COMMUNITY BANCFUND, L.P.
CARPENTER COMMUNITY BANCFUND-A, L.P.
AND
CARPENTER COMMUNITY BANCFUND-CA, L.P.


DATED AS OF DECEMBER 4, 2008
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Article I
DEFINITIONS AND CONSTRUCTION
1
 
1.1
Definitions
1
 
1.2
Construction
7
Article II
PURCHASE AND SALE
7
 
2.1
Purchase and Sale of Shares
7
 
2.2
Time and Place of Closing
7
 
2.3
Closing Events
8
Article III
CLOSING CONDITIONS
8
 
3.1
Conditions to Manager’s Obligations
8
 
3.2
Conditions to Company’s Obligations
10
Article IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
10
 
4.1
Organization of the Company
11
 
4.2
Subsidiaries
12
 
4.3
Corporate Power; Due Authorization
12
 
4.4
Capitalization
13
 
4.5
Organization of the Bank
13
 
4.6
Subsidiaries of the Bank
13
 
4.7
Capitalization of the Bank
14
 
4.8
Agreement Not in Contravention; Consents.
14
 
4.9
Valid Issuance of Stock
15
 
4.10
Offering
15
 
4.11
Absence of Material Changes
16
 
4.12
Financial Statements
17
 
4.13
Undisclosed Liabilities
17
 
4.14
Litigation; Governmental Proceedings; Absence of Basis for Adverse Action
17
 
4.15
Compliance with Applicable Laws; Operating Authorities
18
 
4.16
No Employment Controversies
19
 
4.17
Tax Matters.
19
 
4.18
Transactions with Affiliates
21
 
4.19
Loans
22
 
4.20
Other Activities of the Company and the Bank
23
 
4.21
Material Agreements; No Defaults
23

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

     
Page
         
4.22
Real Property Owned or Leased
23
 
4.23
Real Estate Owned
23
 
4.24
Title to Property
24
 
4.25
Condition, Use, and Operation of Property
24
 
4.26
Insurance Coverage
24
 
4.27
Employment and Similar Agreements; Obligations Upon Change in Control
25
 
4.28
Benefit Plans
25
 
4.29
Intellectual Property
28
 
4.30
Brokered Deposits
28
 
4.31
Brokers
28
 
4.32
Hazardous Materials
28
 
4.33
Compliance with Policies
29
 
4.34
Confidentiality
29
 
4.35
Corporate Records
29
 
4.36
NASDAQ
29
 
4.37
Accuracy: Completeness of Information
29
 
4.38
Public Reports; Sarbanes-Oxley Compliance
29
 
4.39
Bank Secrecy Act; Patriot Act
30
 
4.40
Risk Management Instruments
30
 
4.41
Accounting Records: Data Processing
31
 
4.42
S-3 Eligibility
31
Article V
REPRESENTATIONS AND WARRANTIES OF THE MANAGER
31
 
5.1
Authorization; Corporate Power
31
 
5.2
Purchase for Own Account
31
 
5.3
Disclosure of Information
32
 
5.4
Investment Experience
32
 
5.5
Accredited Investor Status
32
 
5.6
Restricted Securities
32
 
5.7
Residence
32
 
5.8
Brokers’ and Finders’ Fees
33
 
5.9
Access to Information
33
 
5.10
Certain Trading Activities
33

 
-ii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

     
Page
         
5.11
No Governmental Review
33
 
5.12
Regulation M
33
Article VI
COVENANTS OF THE COMPANY
34
 
6.1
Filings; Other Action
34
 
6.2
Board of Directors
35
 
6.3
Notification of Threatened Breach or Failure of Condition and Other Matters
36
 
6.4
Interim Reports: Financial Statements
37
 
6.5
Access to Information
37
 
6.6
Conduct of Business
38
 
6.7
Operations to Date of Closing
38
 
6.8
Antidilution Protection; Right to Purchase Securities
40
 
6.9
Certificate of Determination
40
 
6.10
Reservation for Issuance
40
 
6.11
Share Listing
40
 
6.12
Change in Control Provisions
41
 
6.13
Litigation
41
 
6.14
Further Assurances
41
 
6.15
Representations and Warranties
41
 
6.16
Fees and Expenses
41
 
6.17
S-3 Eligibility
41
Article VII
TERMINATION
41
 
7.1
Right to Terminate Prior to Closing
41
 
7.2
Effect of Termination
42
Article VIII
INDEMNIFICATION
43
 
8.1
Indemnification by the Company
43
 
8.2
Indemnification by Manager
43
 
8.3
Conduct of Indemnification Proceedings
43
 
8.4
Contribution
44
Article IX
RESTRICTIONS REGARDING TRANSFERS OF SHARES
44
 
9.1
Legend
44
 
9.2
Additional Restrictions on Transfers of Series B Preferred Stock
44
 
9.3
Compliance with Securities Act
45

 
-iii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

     
Page
         
9.4
Removal of Legends
45
Article X
MISCELLANEOUS
45
 
10.1
Legal Action
45
 
10.2
Notices
45
 
10.3
Agreement
46
 
10.4
Waiver and Amendment
46
 
10.5
Headings
47
 
10.6
Severability
47
 
10.7
Governing Law
47
 
10.8
Counterparts
47
 
10.9
Expenses
47
 
10.10
Successors and Assigns
47
EXHIBIT A  -  Schedule of Investors
A-1
EXHIBIT B  -  Fully Diluted Capitalization
B-1
EXHIBIT C  -  Certificate of Determination
C-1
EXHIBIT D  -  Management Rights Letter
D-1
EXHIBIT E  -  Registration Rights Agreement
E-1
EXHIBIT F  -  Voting Agreement
F-1



-iv-

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of December 4, 2008
between BRIDGE CAPITAL HOLDINGS, a California corporation (the “Company”), and
Carpenter Fund Manager GP, LLC (the “Manager”) on behalf of and as General
Partner of each of the following investment-related limited partnerships:
Carpenter Community BancFund, L.P.; Carpenter Community BancFund-A, L.P.; and
Carpenter Community BancFund-CA, L.P. (collectively, the “Investors”), regarding
the purchase by the Investors of the Securities (as defined below). The Manager
and the Company are collectively referred to herein as the “Parties” and
individually referred to herein as a “Party.” Unless otherwise defined herein,
capitalized terms used herein are defined in Article I hereof.
 
A. The Company is the record and beneficial owner of 100 percent of the issued
and outstanding capital stock of Bridge Bank, N.A., a national banking
association (the “Bank”).
 
B. The Company desires to sell 300,000 shares (the “Shares”) at a price of
$100.00 per share (the “Purchase Price”), of Series B Mandatorily Convertible
Cumulative Perpetual Preferred Stock of the Company, having the terms set forth
on Exhibit C (the “Series B Preferred Stock”). The Series B Preferred Stock is
convertible into shares of Series B-1 Mandatorily Convertible Cumulative
Perpetual Preferred Stock (the “Series B-1 Preferred Stock”) (and together with
the Series B Preferred Stock and the Series B-1 Preferred Stock are referred to
as the “Preferred Stock”). The Preferred Stock is convertible into common stock
of the Company (the “Common Stock”). The term “Securities” refers collectively
to (1) the shares of Series B Preferred Stock purchased under this Agreement (2)
the shares of Series B-1 Preferred Stock into which the Series B Preferred Stock
is convertible and (3) the shares of Common Stock into which the Preferred Stock
is convertible.
 
C. The Investors desire to purchase the Shares and thereby indirectly invest in
the Bank, on the terms and subject to the conditions set forth in this
Agreement. When purchased, the Series B Preferred Stock will be evidenced by
share certificates incorporating the terms set forth in the certificate of
determination for the Preferred Stock in the form attached as Exhibit C (the
“Preferred Stock Certificate of Determination”) made a part of the Company’s
Articles of Incorporation, by filing of the Preferred Stock Certificate of
Determination with the Secretary of State of the State of California (the
“California Secretary”).
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and other agreements set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:
 
ARTICLE I
DEFINITIONS AND CONSTRUCTION
 
1.1 Definitions. When used in this Agreement, each of the following terms shall
have the following meaning unless the context otherwise requires:
 
“Acquisition” shall mean the purchase of the Securities by the Investors
pursuant to the terms and conditions of this Agreement.
 
“Affiliate” means an “affiliate” or “associate”, as defined under Rule 405 of
the Securities Act.
 
“Affiliated Group” shall have the meaning ascribed to such term in Section
4.17(a)(i) hereof.
 
1

--------------------------------------------------------------------------------


 
“Agreement” means this Stock Purchase Agreement, including all Exhibits and
Schedules hereto, as the same may be hereafter amended.
 
“Applicable Law” shall mean any domestic or foreign, federal, state or local,
statute, law, ordinance, rule, administrative interpretation, regulation, order,
writ, injunction, directive, judgment, decree or other requirement of any
Governmental Authority applicable, in the case of the Company, to the Company or
its properties, assets, officers, directors, employees or agents (in connection
with such officers’, directors’, employees’ or agents’ activities on behalf of
it); in the case of the Bank, to the Bank or its properties, assets, officers,
directors, employees or agents (in connection with such officers’, directors’,
employees’ or agents’ activities on behalf of it) and, in the case of the
Manager or Investors, to the Manager or Investors or their respective
properties, assets, employees or agents (in connection with such employees’ or
agents’ activities on behalf of it).
 
“Bank” shall have the meaning ascribed to such term in Recital A hereof.
 
“Bank Stock” shall have the meaning ascribed to such term in Section 4.7(a)
hereof.
 
“BHCA” shall mean the Bank Holding Company Act of 1956, as amended.
 
“Board Recommendation” has the meaning set forth in Section 6.1 (b).
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in California are authorized or required by law to close.
 
“Business Plan” shall have the meaning ascribed to such term in Section 4.1
hereof.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. 9601 et seq., as amended or recodified.
 
“California Secretary” shall have the meaning ascribed to such term in Recital B
hereto.
 
“Closing” shall have the meaning ascribed to such term in Section 2.2.
 
“Closing Date” shall have the meaning ascribed to such term in Section 2.2.
 
“Code” means the Internal Revenue Code of 1986, as amended or recodified.
 
“Common Stock” shall have the meaning ascribed to such term in Recital B hereof.
 
“Common Stock Derivatives” shall have the meaning ascribed to such term in
Section 6.8(a) hereof.
 
“Company” shall have the meaning ascribed to such term in the Preamble hereof.
 
“Company Financial Statements” shall have the meaning ascribed to such term in
Section 4.12(a).
 
“Company Reports” shall have the meaning ascribed to such term in Section
4.38(a)
 
“Company Shareholders Meeting” has the meaning set forth in Section 6.1(b).
 
“Company Significant Agreement” means any contract or agreement that is a
“material contract” within the meaning of Item 601(b)(10) of Regulation S-K to
be performed in whole or in part after the date of this Agreement entered into
by the Company or the Bank.
 
2

--------------------------------------------------------------------------------


 
“Company Stock” means the issued and outstanding capital stock of the Company.
 
“Company Subsidiary” has the meaning set forth in Section 4.2.
 
“Comptroller” means United States Comptroller of the Currency.
 
“Corporations Code” means the California Corporations Code, as amended to date.
 
“Damages” shall have the meaning ascribed to such term in Section 8.1 hereof.
 
“Definitive Proxy Statement” has the meaning set forth in Section 6.1(b).
 
“Environmental Laws” shall have the meaning ascribed to such term in Section
4.32(d) hereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Value” means the cash price that might reasonably be anticipated in a
current sale under all conditions requisite to a fair sale. A fair sale means
that buyer and seller are each acting prudently, knowledgeably, and under no
necessity to buy or sell — i.e., other than in a forced or liquidation sale.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or the applicable Federal Reserve Bank acting under delegated authority.
 
“Financial Code” means the California Financial Code, as amended.
 
“Financial Statements” means, collectively, the Company Prior Period Financial
Statements, the Company Current Financial Statements, the Bank Prior Period
Financial Statements and the Bank Current Financial Statements.
 
“GAAP” means generally accepted accounting principles, applied on a consistent
basis.
 
“GLB Act” means the Gramm-Leach-Bliley Act of 1999, as amended from time to
time.
 
“Governmental Authority” shall mean any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority, court,
government or self-regulatory organization, commission, tribunal, organization
or any regulatory, administrative or other agency, or any political or other
subdivision, department or branch of any of the foregoing.
 
“Group” shall have the meaning ascribed to such term in Section 4.17(a)(i)
hereof.
 
3

--------------------------------------------------------------------------------


 
“Hazardous Material” means any hazardous or toxic substance, material or waste
which is or becomes regulated by any local governmental authority, the State of
California or the United States Government. The term “Hazardous Material”
includes, without limitation, any material or substance which is (i) defined as
a “hazardous waste,” “extremely hazardous waste” or “restricted hazardous waste”
under Sections 25115, 25117 or 25122.7, or listed pursuant to Section 25140, of
the California Health and Safety Code Division 20, Chapter 6.5 (Hazardous Waste
Control Law), (ii) defined as a “hazardous substance” under Section 25316 of the
California Health and Safety Code, Division 20, Chapter 6.8
(Carpenter-Presley-Tanner Hazardous Substance Account Act), (iii) defined as a
“hazardous material,” “hazardous substance,” or “hazardous waste” under Section
25501 of the California Health and Safety Code, Division 20, Chapter 6.95
(Hazardous Materials Release Response Plans and Inventory), (iv) defined as a
“hazardous substance” under Section 25281 of the California Health and Safety
Code, Division 20, Chapter 6.7 (Underground Storage of Hazardous Substances),
(v) petroleum, (vi) asbestos, (vii) listed under Article IX hereof or defined as
hazardous or extremely hazardous pursuant to Article 11 of Title 22 of the
California Administrative Code, Division 4, Chapter 20, (viii) designated as a
“hazardous substance” pursuant to Section 311 of the Federal Water Pollution
Control Act (33 U.S.C. 1317), (ix) defined as a “hazardous waste” pursuant to
Section 1004 of the Federal Resource Conservation and Recovery Act, 42 U.S.C.
6901 et seq. (42 U.S.C. 6903), or (x) defined as a “hazardous substance”
pursuant to Section 101 of CERCLA.
 
“Indemnified Party” shall have the meaning ascribed to such term in Section 8.3
hereof.
 
“Indemnifying Party” shall have the meaning ascribed to such term in Section 8.3
hereof.
 
“Indemnified Persons” shall have the meaning ascribed to such term in Section
8.3 hereof.
 
“Intellectual Property” means trademarks, service marks, brand names,
certification marks, trade dress and other indications of origin, the goodwill
associated with the foregoing and registrations and applications to register the
foregoing; inventions, discoveries and ideas; patents and applications for
patents; nonpublic information, trade secrets and confidential information and
rights to limit the use or disclosure thereof by any person; writings and other
works, whether copyrightable or not; and registrations or applications for
registration of copyrights; and any similar intellectual property or proprietary
rights.
 
“Investors” shall have the meaning ascribed to such term in the Preamble hereof.
 
“IRS” means the United States Internal Revenue Service.
 
“Knowledge of the Company” shall mean the actual knowledge of the President,
Chief Financial Officer and Chief Operating Officer, Business Development
Officer and Chief Information Officer after reasonable investigation.
 
“Liability” means and includes for any Person all items of indebtedness
(including, without limitation, capitalized lease obligations), whether direct,
indirect or contingent, which, in accordance with GAAP, would be included in
determining liabilities as shown on the liability side of a balance sheet of
such Person as of the date as of which indebtedness is to be determined, and
also includes all indebtedness and liabilities of others assumed or guaranteed
by such Person or in respect of which such Person is secondarily or contingently
liable (other than by endorsement of instruments in the course of collection),
whether by reason of any agreement to acquire such indebtedness or to supply or
advance sums or otherwise, and any guarantee of any such item of indebtedness or
any other obligation or any assurance with respect to the financial condition of
any other Person, including without limitation any purchase or repurchase
agreement or keep-well, take-or-pay or other arrangement of whatever nature
having the effect of assuring or holding harmless any Person against loss with
respect to any obligation of such other Person (but not including endorsements
of instruments for deposit or collection in the ordinary course of business).
 
4

--------------------------------------------------------------------------------


 
“Lien” means any mortgage, hypothecation, pledge, security interest, agreement
or arrangement, encumbrance, community property interest, equitable interest,
claim, Tax, lien or charge, restriction or limitation of any kind (including any
conditional sale or other title retention agreement or lease in the nature
thereof or any restriction on the use, voting, transfer, receipt of income or
other exercise of any attributes of ownership), any sale of receivables with
recourse or any filing of a financing statement as debtor under the Uniform
Commercial Code or any similar statute, or any agreement to grant, create,
effect, enter into or file any of the foregoing.
 
“Management Rights Letter” shall mean that certain agreement, the form of which
is attached hereto as Exhibit D.
 
“Manager” shall have the meaning ascribed to such term in the Preamble hereof.
 
“Manager Nominee” shall have the meaning ascribed to such term in Section 6.2(a)
hereof.
 
“Material Adverse Effect” shall mean, with respect to a Party or an Investor,
any circumstance, event, change, development or effect that, individually or in
the aggregate, (i) is material and adverse to the consolidated financial
position, results of operations, business operations, condition (financial or
otherwise) or prospects of that entity and its subsidiaries, or (ii) the ability
of the entity to perform its obligations under this Agreement or the Other
Transaction Documents or to obtain any government approvals required hereunder
or to consummate the Closing provided, however , that in determining whether a
Material Adverse Effect has occurred, there will be excluded any effect to the
extent resulting from the following: (a)  actions or omissions of the Company
expressly required by the terms of this Agreement or any capital transaction
disclosed before the date of this Agreement or taken with the prior written
consent of the Manager, (b) the failure of the Company to meet any internal or
public projections, forecasts, estimates or guidance (including guidance as to
”earnings drivers”) for any period ending on or after December 31, 2007 (but not
the underlying causes of such failure), (c) the designation, sale and/or
issuance of any TARP Preferred Stock or (d) the public disclosure of this
Agreement.
 
“Other Transaction Documents” shall mean the Registration Rights Agreement, the
Voting Agreements with Company directors and various executive officers, the
Management Rights Letter and any other agreement, certificate, consent,
document, instrument or waiver to be executed and/or delivered by or on behalf
of a Person in connection with this Agreement.
 
“Party” shall have the meaning ascribed to such term in the Preamble hereof.
 
“Permitted Equity Rights” has the meaning set for in Section 4.4(b).
 
“Permitted Liens” shall mean (i) mechanics’, carriers’, workers’ or repairmen’s
Liens arising in the ordinary course of business and securing payments or
obligations that are not due and payable, (ii) Liens for Taxes, assessments and
other similar governmental charges arising in the ordinary course of business
that are not due and payable, and (iii) Liens that arise under zoning, land use
and other similar laws and other imperfections of title or encumbrances, if any,
that do not, individually or in the aggregate, materially affect the value of
the property subject thereto and do not, individually or in the aggregate,
materially impair the use of the property subject thereto as presently used.
 
“Person” means any natural person, corporation, firm, partnership, association,
government, governmental agency or any other entity.
 
“Plan” shall have the meaning ascribed to such term in Section 4.28 hereof.
 
5

--------------------------------------------------------------------------------


 
“Preferred Stock” shall have the meaning ascribed to such term in Recital B
hereto.
 
“Preferred Stock Certificate of Determination” shall have the meaning ascribed
to such term in Recital C hereto.
 
“Preliminary Proxy Statement” has the meaning set forth in Section 6.1(b).
 
“Previously Disclosed” shall mean disclosed or made available in writing in
connection with the transactions contemplated by this Agreement and dated not
earlier than August 31, 2008 from the Party making such disclosure and delivered
to the other Party.
 
“Property” shall have the meaning ascribed to such term in Section 4.32(a)
hereof.
 
“Proxy Statement” has the meaning set forth in Section 6.1(b).
 
“Purchase Price” shall have the meaning ascribed to such term in Recital B
hereof.
 
“Qualifying Ownership Interest” shall have the meaning ascribed to such term in
Section 6.5 hereof.
 
“Real Estate Owned” shall mean all real estate or loans secured by real estate
that are classified or would be classified as: “loans to facilitate;” “real
estate owned;” “in-substance foreclosure;” “in-substance repossession;”
foreclosed real estate; real estate held for investment; real estate
acquisition, or construction arrangements that are accounted for as investments
in real estate; real estate that is held for sale (or that is intended to be
sold within two years); property formerly but no longer used for the operations
of the Bank; property originally acquired for future expansion but that is no
longer intended to be used for that purpose; real estate acquired in any manner
for debts previously contracted (even if the Bank has not yet received title to
the property); real estate sold when (i) less than ten percent of the total
sales price is in cash, (ii) there is financing by the Bank of all or a portion
of the sales price on terms more favorable than those customarily required by
the Bank when it is involved only as a lender, or (iii) the transaction does not
transfer from the Bank to the purchaser the usual risks and all or most of the
rewards of ownership; receivables resulting from sales of other real estate
owned accounted for under the installment, cost recovery, reduced profit, or
percentage-of-completion method of accounting in accordance with FASB Statement
No. 66, “Accounting for Sales of Real Estate,” when the Investor’s initial
investment is less than ten percent of the sales value of the real estate sold;
other real estate owned sold under contract and accounted for under the deposit
method of accounting in accordance with FASB Statement No. 66; and any other
similar category of loan or real estate.
 
“Registration Rights Agreement” means that certain agreement the form of which
is attached hereto as Exhibit E.
 
“Regulatory Agreement” means a cease-and-desist or other similar order, capital
directive or enforcement action issued by, or written agreement, consent
agreement or memorandum of understanding, capital directive, commitment letter
or similar undertaking entered into with, a Governmental Authority that relates
to the capital adequacy, liquidity and funding policies and practices, ability
to pay dividends, credit, risk management or compliance policies, internal
controls, management or operations or business, including compliance with
applicable bank secrecy, anti-money laundering and consumer protection laws,
regulations and interpretations of any Governmental Entity, of the Company or
the Bank.
 
“Requisite Shareholder Approval” has the meaning set forth in Section 6.1(b).
 
6

--------------------------------------------------------------------------------


 
“Restricted Securities” shall have the meaning ascribed to such term in Section
9.3 hereof.
 
“Returns” shall have the meaning ascribed to such term in Section 4.17(a)(iii)
hereof.
 
“Rights Agreement” means that certain Rights Agreement dated as of August 21,
2008 between the Company and American Stock Transfer & Trust Company, LLC.
 
“Schedules” shall mean the disclosure schedules described in Article IV of the
Agreement which have been separately delivered by the Company to the Manager
prior to execution of this Agreement.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities” shall have the meaning ascribed to such term in Recital B hereto.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Series B Preferred Stock” shall have the meaning ascribed to such term in
Recital B hereof.
 
“Series B-1 Preferred Stock” shall have the meaning ascribed to such term in
Recital B hereof.
 
“Shares” shall have the meaning ascribed to such term in Recital B hereof.
 
“Shareholder Proposals” shall have the meaning ascribed to such term in Section
6.1(b).
 
“Taxes” shall have the meaning ascribed to such term in Section 4.17(a)(ii)
hereof.
 
“TARP Securities” means shares of preferred stock ,related warrants to purchase
common stock and shares of common stock issued upon exercise of such warrants
issued by the Company which are purchased by the U.S. Treasury or its
designee(s) pursuant to the Emergency Economic Stabilization Act or the
regulation or polices of the U.S. Treasury thereunder.
 
“Trading Affiliates” shall have the meaning ascribed to such term in Section
5.10.
 
“Voting Agreement” means that form of voting agreement attached hereto as
Exhibit F.
 
1.2 Construction. Words and phrases defined in the plural shall also be used in
the singular and vice versa and be construed in the plural or singular as
appropriate and apparent in the context used. Unless otherwise specifically
provided herein, accounting terms shall be given and assigned their usual
meaning and effect as defined or used in GAAP.
 
ARTICLE II
PURCHASE AND SALE
 
2.1 Purchase and Sale of Shares. Company agrees to sell to each Investor, and
the Manager agrees to cause each Investor, severally and not jointly, to
purchase from the Company, the number of Shares set forth beside such Investor’s
name on Exhibit A hereto, at the Purchase Price. The Manager intends to cause
the Investors to purchase the Shares through a private placement.
 
2.2 Time and Place of Closing. Subject to the terms and conditions hereof, the
closing of the purchase of the Securities referred to in Recital B by Investors
pursuant hereto (the “Closing”) will take place at the offices of the Manager
not later than the tenth (10th) business day (the “Closing Date”) after the day
on which all the conditions in Article III have been satisfied or waived and in
accord with the terms and conditions of this Agreement.
 
7

--------------------------------------------------------------------------------


 
2.3 Closing Events. At the Closing, the Company shall issue and deliver to each
Investor a certificate in definitive form, registered in the name of such
Investor, representing the number of the Shares to be purchased at such Closing
by such Investor against the delivery to the Company by such Investor of the
full Purchase Price of the Shares, paid by wire transfer of funds to the
Company.
 
ARTICLE III
CLOSING CONDITIONS
 
3.1 Conditions to Manager’s Obligations. The obligations of the Manager (and
each Investor) at the Closing are subject to satisfaction of each of following
conditions precedent (any or all of which may be waived by each of the
Investors):
 
(a) Representations and Warranties. The representations and warranties contained
in this Agreement will, except as contemplated by this Agreement, be true and
correct in all material respects (except that representations and warranties
that are qualified as to materiality or as to absence of Material Adverse Effect
will be true and correct in all respects), at the Closing Date with the same
effect as though they were made on that date (except that representations and
warranties that relate expressly to specified dates or periods need only to have
been true and correct with regard to the specified dates or periods) and the
Company will have delivered to the Manager (on behalf of each Investor) a
certificate dated as of the Closing Date and signed by the President, Chief
Financial Officer or Executive Vice President of the Company to that effect.
 
(b) Performance. The Company will have performed and fulfilled in all material
respects all its obligations and covenants under this Agreement required to have
been fulfilled prior to or at such Closing.
 
(c) No Action. No provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the Closing or shall prohibit the
consummation of the transactions contemplated by this Agreement or the Other
Transaction Documents. Further, no action, suit or proceeding shall be pending
or, to the Company’s knowledge, threatened before any Governmental Authority or
before any arbitrator wherein an unfavorable judgment, decree, injunction, order
or ruling would prohibit the performance of this Agreement or the Other
Transaction Documents or the consummation of any of the transactions
contemplated by this Agreement or by the Other Transaction Documents, would
declare unlawful the transactions contemplated by this Agreement or the Other
Transaction Documents, or would cause such transactions to be rescinded or
materially and adversely affect the right of an Investor to own the Shares and
no judgment, decree, injunction, order or ruling shall have been entered which
has any of the foregoing effects.
 
(d) Consents. All consents, approvals and waivers by third parties or any party
that are required (i) for the consummation of the transactions contemplated by
this Agreement or by the Other Transaction Documents, or (ii) in order to
prevent or cure a breach or violation of, or a default under, or a termination
or modification of, or any right of acceleration of any Liability under, any
Company Significant Agreement and so that each such agreement remains in full
force and effect following the Closing, shall have been duly obtained, without
the imposition of any condition that has or could reasonably be expected to have
a Material Adverse Effect on the Company, the Investors or the Manager as
determined in good faith by the Manager.
 
8

--------------------------------------------------------------------------------


 
(e) Government Approvals. All material governmental and regulatory notices,
filings, applications, authorizations, certifications and approvals, and other
Licenses that are required for (i) the sale and issuance of the Shares to the
Investors, and (ii) the consummation of the other transactions contemplated by
this Agreement and the Other Transaction Documents, shall have been duly made
and obtained without the imposition of any condition that, as determined in good
faith by the Manager, has or could reasonably be expected to have a Material
Adverse Effect on the Company, the Investors or the Manager.
 
(f) Board Position. The Company shall deliver to the Manager a copy of
resolutions duly adopted by the Company’s Board of Directors and certified by
the Company Secretary stating that, effective immediately upon the Closing, the
Company Board of Directors and the Bank Board of Directors will be reconstituted
so one person designated by the Manager and reasonably acceptable to the Board
of Directors and its Governance and Nominating Committee will be appointed to
serve on (i) the Company’s Board of Directors and (ii) the Bank’s Board of
Directors until the next annual meeting of shareholders.
 
(g) Material Adverse Effect on Company. Subsequent to the date of this
Agreement, there shall have been no event, transaction, condition or change that
has had or would reasonably be expected to have a Material Adverse Effect on the
Company.
 
(h) Material Adverse Effect on Bank. Except as allowed by Schedule 3.1(h),
subsequent to the date of this Agreement, there shall have been no event,
transaction, condition or change that has had or would reasonably be expected to
have a Material Adverse Effect on the Bank.
 
(i) Securities Exemption. The offer and sale of the Securities to the Investors
pursuant to this Agreement shall be exempt from the registration requirements of
the Securities Act, the qualification requirements of the California Corporate
Securities Law of 1968, and the registration and/or qualification requirements
of all other state securities laws applicable to the Investors.
 
(j) Preferred Stock Certificate of Determination. A Preferred Stock Certificate
of Determination shall have been duly filed with the California Secretary and
such certificate of determination shall continue to be in full force and effect
as of the Closing.
 
(k) Change in Control Provisions. The (i) Company Board of Directors shall have
adopted resolutions excluding the transactions contemplated by this Agreement
from the definition of a “change in control” for any applicable Company
Significant Agreement including any employment agreement filed with the SEC
pursuant to Item 601 of Regulation S-K, and (ii) each participant of that
certain Supplemental Executive Retirement Plan of Bridge Bank, N.A. shall have
agreed to adopt a revised SERP agreement, reasonably acceptable to the Manager,
which will clarify that the transactions contemplated by this Agreement will not
trigger any “change in control” vesting provisions and that such revised SERP
agreement will supersede and replace the original agreement.
 
(l) Other Transaction Documents. The Other Transaction Documents, duly executed
by the parties thereto (other than such Investor but including the other
Investors) shall have been delivered to the Investors.
 
(m) Payments of Fees and Expenses. The Company shall have paid to the Manager
the fees and expenses as described in Section 10.9.
 
9

--------------------------------------------------------------------------------


 
(n) TARP Application. (i) The Company and/or the Bank shall have submitted an
application to receive TARP capital at the maximum amount contemplated by the
TARP program, and (ii) such application shall have been approved by December 10,
2008, and (iii) the Company and the Bank shall have satisfied all corporate,
regulatory and legal requirements necessary to consummate the issuance of equity
under the TARP program.
 
3.2 Conditions to Company’s Obligations. The obligations of the Company at the
Closing are subject to the following conditions (any or all of which may be
waived by the Company):
 
(a) Representations and Warranties. The representations and warranties of the
Manager contained in this Agreement as supplemented by the Schedules (and, if
the Closing occurs, as amended by the Company Updates) will, except as
contemplated by this Agreement, be true and correct in all material respects
(except that representations and warranties that are qualified as to materiality
or as to absence of Material Adverse Effect will be true and correct in all
respects) at the Closing Date with the same effect as though made on that date
(except that representations and warranties that relate expressly to specified
dates or periods need only to have been true and correct with regard to the
specified dates or periods), and the Manager will have delivered to the Company
a certificate dated as of the Closing Date and signed by a duly authorized
person to that effect.
 
(b) Payment of Purchase Price. The Manager shall cause each Investor to have
delivered to the Company the Purchase Price specified for such Investor on
Exhibit A hereto in accordance with the provisions of Article II hereof.
 
(c) Performance. The Manager and Investors shall have performed or fulfilled all
agreements, obligations and conditions contained herein and required to be
performed or fulfilled by them as of the Closing.
 
(d) Government Approvals. All governmental and regulatory notices, filings,
applications, authorizations, certifications and approvals shall have been duly
made and obtained without imposition of a condition that has or could reasonably
be expected to have a Material Adverse Effect on the Company as determined in
good faith by the Company.
 
(e) No Actions. No order will have been entered by any court, by any bank
regulatory authority or by any other governmental authority and be in force that
invalidates this Agreement or the Other Transaction Documents or restrains the
Parties or the Investors from completing the transactions that are the subject
of this Agreement and the Other Transaction Documents and no action will be
pending or threatened against the Company relating to the transactions that are
the subject of this Agreement that presents a reasonable likelihood of resulting
in an award of damages against the Company or any subsidiary that would be
material to the Company and its subsidiaries taken as a whole.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Manager and the Investors that as of
the date of this Agreement, and as of the date of the Closing, the statements
contained in this Article IV are true and correct, except as set forth in the
Schedules or as otherwise Previously Disclosed by the Company to the Manager.
Whether or not specifically required by the specific terms of this Article IV or
otherwise, the Company may modify the representations and warranties contained
in this Agreement by disclosing relevant facts in the Schedules; provided,
however, that for any such disclosure to be effective, it must indicate the
specific section of this Agreement to which it relates (provided that any
information set forth in any one Schedule shall be deemed to apply to each other
applicable section thereof if its relevance to the information called for in
such section is reasonably apparent). The disclosure of any information in the
Schedules shall not be deemed to constitute an acknowledgment that such
information is required to be disclosed in connection with the representations
and warranties made by the Company in this Agreement or that it is material, nor
shall such information be deemed to establish a standard of materiality.
 
10

--------------------------------------------------------------------------------


 
No later than three (3) Business Days prior to the Closing Date, the Company
shall supplement or amend the Schedules identified in this Article IV in writing
with respect to any matter arising after the date of this Agreement which, if
existing or occurring at the date of this Agreement, would have been required to
be set forth or described in such Schedules or which is necessary to correct any
information in such Schedules or in the representations and warranties of the
Company herein which have been rendered inaccurate by such matter (the “Company
Update(s)”); provided, however, that with respect to any matters that constitute
a Material Adverse Effect, the required Company Update shall be given promptly
after the Company has Knowledge of the matter rather than three (3) Business
Days prior to the Closing. In any event, if any Company Update is made and
discloses matters that constitute a Material Adverse Effect that was not
Previously Disclosed and the Manager has not, in its reasonable discretion, had
an adequate opportunity to review and investigate the matter disclosed as of the
scheduled Closing Date, or the Parties have not come to a resolution with
respect thereto, notwithstanding any other provision of this Agreement to the
contrary, the Manager may postpone the Closing for up to ten (10) Business Days.
In the event the Closing occurs, the relevant representations and warranties of
the Company to which the Company Updates relate shall be amended to the extent
set forth in the Company Updates. In the event that an individual Company Update
or more than one Company Update in the aggregate constitute(s) a Material
Adverse Effect, the Manager may, at its sole election, notify the Company in
writing that it is terminating the Agreement under Section 7.1(d) provided that
the Manager delivers such notice not later than ten (10) Business Days after
receipt of the last of the applicable Company Update(s). Upon timely delivery of
the Manager’s proper notice of its election to terminate the Agreement to the
Company pursuant to the immediately preceding sentence, all duties and
obligations of the Company, Manager or Investors under this Agreement shall
terminate and be null and void ab initio.
 
Subject to the preceding two paragraphs, as of the date of this Agreement and
the Closing (except to the extent any of the following representations and
warranties expressly relates to a specific date and/or time, in which case the
representation and warranty shall relate only to that specific date and/or
time), the Company represents and warrants to Manager and the Investors as
follows:
 
4.1 Organization of the Company. The Company is a corporation duly organized,
validly existing under, and by virtue of, the laws of the State of California,
and is in good standing under such laws. The Bank is a corporation duly
organized, validly existing under, and by virtue of, the laws of the United
States of America. Each of the Company and the Bank has all requisite corporate
power and authority to own and operate its properties and assets, and to carry
on its business as presently conducted and as proposed to be conducted in their
business plans (the “Business Plans”). Each of the Company and the Bank is duly
qualified and authorized to transact business and is in good standing as a
foreign corporation in each jurisdiction in which the failure so to qualify
would have a Material Adverse Effect. True, correct and complete copies of the
articles of incorporation and bylaws (or equivalent organizational documents),
the minute books containing the records of meetings of the shareholders and
board of directors since January 2008, and the stock certificate records of the
Company and the Bank since September 11, 2008 have been furnished or made
available to the Manager. Neither the Company nor the Bank is in default under
or in violation of any provision of its articles of incorporation or bylaws or
the general corporate law of the jurisdiction of its incorporation.
 
11

--------------------------------------------------------------------------------


 
4.2 Subsidiaries. Schedule 4.2 sets forth a complete and correct list of all of
Company’s subsidiaries as of the date hereof (individually a “Company
Subsidiary” and collectively the “Company Subsidiaries”), all shares of the
outstanding capital stock of each of which, except as set forth in Schedule 4.2,
are owned directly or indirectly by Company. No equity security of any Company
Subsidiary is or may be required to be issued by reason of any option, warrant,
scrip, preemptive right, right to subscribe to, call or commitment of any
character whatsoever relating to, or security or right convertible into, shares
of any capital stock of such subsidiary, and there are no contracts,
commitments, understandings or arrangements by which any Company Subsidiary is
bound to issue additional shares of its capital stock. All of such shares so
owned by Company are fully paid and nonassessable and are owned by it free and
clear of any lien, claim, charge, option, encumbrance or agreement with respect
thereto. Except for the Bank (which is described in Section 4.5), each Company
Subsidiary is a corporation duly incorporated, validly existing, duly qualified
to do business and in good standing under the laws of its jurisdiction of
incorporation, and has corporate power and authority to own or lease its
properties and assets and to carry on its business as it is now being conducted
except where the failure to be so qualified would not have a Material Adverse
Effect. The Company is not a participant in any joint venture, partnership or
similar arrangement. As used herein, the term “subsidiary” shall mean any
corporation or other entity more than 50 percent of the stock or other ownership
interest of which (measured by virtue of voting rights) in the aggregate is now
or hereafter owned by the Company. The Company’s direct or indirect ownership of
any such shares or interests is not in violation of any prohibitions on
ownership under any Applicable Law.
 
4.3 Corporate Power; Due Authorization. Subject to the receipt of any required
governmental approvals and the filing of the Preferred Stock Certificate of
Determination with the California Secretary, the Company has all requisite legal
and corporate power and authority to execute and deliver this Agreement and the
Other Transaction Documents to which it is a party, to sell and issue the Shares
hereunder, and to carry out and thereby perform its obligations under the terms
of this Agreement, the Other Transaction Documents and the transactions
contemplated hereby and thereby. The board of directors of the Company has duly
approved this Agreement and all Other Transaction Documents to which the Company
is a party, and has duly authorized the execution and delivery of this Agreement
and all Other Transaction Documents to which the Company is a party and the
consummation of the transactions contemplated hereby and thereby in accordance
with their terms. No other corporate proceedings on the part of the Company
necessary to approve and authorize the execution and delivery of this Agreement
and the Other Transaction Documents or the consummation of the transactions
contemplated hereby and thereby in accordance with their terms, subject, in the
case of the authorization and issuance of the shares of Series B-1 Preferred
Stock and Common Stock to be issued on conversion of the Preferred Stock to be
purchased or acquired under this Agreement, the receipt of the approval by the
Company’s shareholders of the Shareholder Proposals. The only vote of the
shareholders of the Company required to approve the conversion of the Preferred
Stock into either Series B-1 Preferred Stock or Common Stock for purposes of
Rule 4350 of the Nasdaq Marketplace Rules, is a majority of votes cast on such
proposal, provided that the total vote cast on the proposal represents 50% in
interest of all securities entitled to vote on the proposal. To the Company’s
Knowledge, all shares of Common Stock outstanding on the record date for a
meeting at which a vote is taken with respect to the Shareholder Proposals shall
be eligible to vote on such proposals. This Agreement, along with the Other
Transaction Documents, when executed and delivered by the Company, will
constitute valid and legally binding obligations of the Company, enforceable in
accordance with their respective terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies.
 
12

--------------------------------------------------------------------------------


 
4.4 Capitalization. The capitalization of the Company consists of the following:
 
(a) Common Stock. A total of (i) 30,000,000 authorized shares of Common Stock,
no par value, of which 6,598,289 shares are issued and outstanding, plus any
shares issued to the Investors or pursuant to Permitted Equity Rights subsequent
to the date hereof and prior to any Closing, and (ii) 10,000,000 authorized
shares of Preferred Stock, no par value, of which no shares are issued and
outstanding. All such issued and outstanding shares have been or will be duly
authorized and validly issued, fully paid and non-assessable, have been issued
in compliance with the registration and qualification requirements of federal
and state securities law or applicable exemptions therefrom, and are not subject
to, nor were they issued in violation of, any preemptive rights or any rights of
first refusal or similar rights. The Company has reserved 1,784,264 shares of
Common Stock for issuance to employees pursuant to the Amended and Restated 2001
Stock Option Plan and the 2006 Equity Incentive Plan which are the only stock
option, stock purchase or similar incentive or benefit plan currently in effect
with respect to the Company.
 
(b) Options, Warrants, Reserved Shares. Except for the 1,784,264 shares of
Common Stock reserved for issuance under the Company’s Amended and Restated 2001
Stock Option Plan and the 2006 Equity Incentive Plan under which 1,357,280
options have been issued as of the date hereof, (“Permitted Equity Rights”),
there are no outstanding options, warrants, rights (including conversion or
preemptive rights and other than rights issues under the Rights Agreement) or
agreements for the purchase or acquisition from the Company of any shares of its
capital stock or any securities convertible into or ultimately exchangeable or
exercisable for any shares of the Company’s capital stock. No shares of the
Company’s outstanding capital stock, or stock issuable upon exercise or exchange
of any outstanding options, warrants or rights, or other stock issuable by the
Company, are subject to any preemptive rights, rights of first refusal or other
rights to purchase such stock (whether in favor or the Company or any other
person), pursuant to any agreement or commitment of the Company. The Company is
not a party or otherwise subject to any agreement or understanding, and there is
no agreement or understanding between any persons or entities, which affects or
relates to the voting or giving of written consents either by a director of the
Company or with respect to acquisition, disposition, or voting of any capital
stock of the Company.
 
(c) Fully-Diluted Capitalization. Immediately after the Closing, the
fully-diluted capitalization of the Company will be as set forth in Exhibit B
hereto.
 
4.5 Organization of the Bank. The Bank is a national banking association duly
organized, validly existing and in good standing under the laws of the United
States of America and has full power and all licenses, franchises, permits and
other authorizations necessary to own or lease all of its properties and assets
and to carry on its business as now conducted. The deposit accounts of the Bank
are insured by the Bank Insurance Fund of the FDIC to the fullest extent
permitted under Applicable Law. Neither the scope of the Bank’s business nor the
location of its properties requires that the Bank be licensed or qualified in
any jurisdiction other than the State of California. Complete, current and
correct copies of the articles of association and bylaws of the Bank have been
delivered or made available to the Manager and no changes therein have been made
since the date of delivery thereof.
 
4.6 Subsidiaries of the Bank. The Bank does not directly or indirectly own
shares of any corporation or any interest in any entity, except for shares
acquired in the regular course of securing or collecting a debt previously
contracted in good faith in the ordinary course of conducting a commercial
banking business. The Bank’s direct or indirect ownership of any such shares or
interests is not in violation of any prohibitions on ownership under any
Applicable Law.
 
13

--------------------------------------------------------------------------------


 
4.7 Capitalization of the Bank.
 
(a) The authorized capital stock of the Bank consists of 10,000,000 shares of
common stock, no par value (“Bank Stock”), 1,000 shares of which are issued,
outstanding and held of record and beneficially owned by the Company and
10,000,000 authorized shares of preferred stock, no par value, of which no
shares are outstanding. All of the issued and outstanding shares of the capital
stock of the Bank are duly and validly issued and outstanding, are fully paid
and non-assessable and are owned of record and beneficially by the Company, free
and clear of all Liens, pledges, encumbrances or charges of any kind or nature.
 
(b) There are no outstanding or authorized (nor will there be at the Closing
Dates): (i) shares of capital stock or equity securities of the Bank, except as
described in subsection (a) above; (ii) subscriptions, options, warrants,
convertible securities, calls, rights, commitments or any other agreements of
any character relating to the issued or unissued capital stock or other
securities of the Bank obligating the Bank to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of capital stock or other
securities of the Bank or obligating the Bank to grant, extend or enter into any
subscription, option, warrant, right, convertible security or other similar
agreement or commitment; (iii) contractual obligations of the Bank to
repurchase, redeem or otherwise acquire any outstanding shares of the Bank
Stock; (iv) voting trusts or other agreements with respect to the voting of the
Bank Stock to which the Bank is a party or, to the Company’s knowledge, to which
any other Person is a party; or (v) bonds, debentures, notes or other
indebtedness having the right to vote (or convertible into or exercisable for
securities having the right to vote) on any matters on which the Bank’s
shareholders may vote. All outstanding shares of the Bank’s capital stock were
issued in compliance with Applicable Law.
 
4.8 Agreement Not in Contravention; Consents.
 
(a) Except as set forth in Schedule 4.8, the execution, delivery and performance
of this Agreement and the Other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby by the Company do not and shall
not (A) (i) conflict with or result in any breach of any of the terms,
conditions or provisions of, (ii) constitute a default under, (iii) result in a
violation of, (iv) give any third party the right to modify, terminate or
accelerate, or cause the modification, termination or acceleration of, any
right, benefit or Liability under, (v) result in the creation of any Lien upon
the Stock, or the properties or assets of the Company or the Bank under, or
(vi) require any authorization, consent, approval, exemption or other action by
or notice or declaration to, or filing with, any Governmental Authority or any
other Person, under the provisions of (B), (i) subject in the case of the
authorization of the issuance of the shares of Common Stock to be issued on
conversion of the Series B Convertible Preferred Stock to be purchased under
this Agreement, to the receipt of the approval of the Company’s shareholders of
the Shareholder Proposals, any provision of the Company articles of
incorporation or bylaws or the Bank articles of association or bylaws, (ii) any
Company Significant Agreement, each of which has been filed as an exhibit to the
Company’s SEC filings pursuant to Item 601 of Regulation S-K, or (iii) any
material License or (iv) Applicable Law, or any judgment, order or decree or
other restriction of any Governmental Authority by which the Company or the Bank
is bound or subject or by which any of the properties or assets of the Company
or the Bank are bound or subject, in each case (except subsection (B)(i) above)
where such conflict, breach, default, violation, modification, termination, or
acceleration, or failure to obtain any authority, consent, approval, exemption
or other action or to give any notice or make any policy would have a Material
Adverse Effect on the Company and/or the Bank.
 
14

--------------------------------------------------------------------------------


 
(b) Except as set forth in Schedule 4.8, no approval, consent or other action
by, notice to, or registration or filing with, any Person is necessary for the
Company to enter into this Agreement or for the Company to perform its
obligations hereunder, subject, in each case where the failure to obtain or
complete any such approval, consent or other action would have a Material
Adverse Effect on the Company and/or the Bank.
 
4.9 Valid Issuance of Stock. The shares of Series B Preferred Stock and Series
B-1 Preferred Stock (upon filing of the related Preferred Stock Certificate of
Determination with the California Secretary) have been duly authorized by all
necessary corporate action. When issued and sold against receipt of the
consideration therefore as provided in this Agreement and issued in accordance
with the Preferred Stock Certificate of Determination, such shares of Series B
Preferred Stock will be duly authorized and validly issued, fully paid and
non-assessable, will not subject the holders thereof to personal liability, and,
subject to accuracy of the Manager’s representations and warranties under
Article V, will be issued in compliance with applicable federal and state
securities laws. The shares of Series B-1 Preferred Stock issuable upon
conversion of the Series B Preferred Stock, upon filing of the related Preferred
Stock Certificate of Determination with the California Secretary and receipt of
approval or disapproval by the Company’s shareholders of the Shareholder
Proposals, have been duly authorized by all necessary corporate action and when
so issued will be validly issued, fully paid and non-assessable, will not
subject the holders thereof to personal liability, and, subject to accuracy of
the Manager’s representations and warranties under Article V, will be issued in
compliance with applicable federal and state securities laws when issued in
accordance with the Preferred Stock Certificate of Determination. The shares of
Common Stock issuable upon conversion of the Preferred Stock, including any
shares of Common Stock payable as dividends accrued on the Preferred Stock,
will, upon receipt of approval or disapproval by the Company’s shareholders of
the Shareholder Proposals and filing of the related Preferred Stock Certificate
of Determination with the California Secretary, have been duly authorized by all
necessary corporate action and when so issued upon such conversion will be
validly issued, fully paid and non-assessable, will not subject the holders
thereof to personal liability, and, subject to accuracy of the Manager’s
representations and warranties under Article V, will be issued in compliance
with applicable federal and state securities laws when issued in accordance with
the Preferred Stock Certificate of Determination. The Preferred Stock and the
Series B-1 Preferred Stock and Common Stock issuable upon conversion of the
Preferred Stock including any Common Stock dividends will be free and clear of
any Liens or encumbrances, other than any Liens or encumbrances created by or
imposed upon the holders through no action of the Company; provided that the
Preferred Stock and the shares of Series B-1 Preferred Stock and Common Stock
issuable upon conversion of the Preferred Stock including any Common Stock
dividends may be subject to restrictions on transfer under state and/or federal
securities laws or the Other Transaction Documents. Except as set forth in this
Agreement, the Other Transaction Documents or arising under the Rights
Agreement, the Securities are not subject to any preemptive rights, rights of
first refusal or restrictions on transfer.
 
4.10 Offering.
 
(a) Subject in part to, and assuming the accuracy of, the representations made
by the Manager in Article V hereof, the offer and sale of the Shares to the
Investors in accordance with this Agreement will be exempt from the registration
and prospectus delivery requirements of the Securities Act, and the securities
registration and qualification requirements of the currently effective
provisions of the securities laws of the States in which the Investors are
resident based upon their addresses set forth on the Schedule of Investors
attached hereto as Exhibit A.
 
(b) The outstanding shares of the capital stock of the Company and all
outstanding options, warrants, convertible notes and other securities of the
Company, if any, have been issued in full compliance with the registration and
prospectus delivery requirements of the Securities Act, or in compliance with
applicable exemptions therefrom, and with the registration and qualification
requirements of all applicable securities laws of states of the United States,
except where any such failure would not have a Material Adverse Effect on the
Company.
 
15

--------------------------------------------------------------------------------


 
4.11 Absence of Material Changes. Since December 31, 2007, and except as
disclosed in subsequent Company Report filed with the SEC prior to the date of
this Agreement if there has not been:
 
(a) any occurrence, development or event of any nature that has had or may
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Company or the Bank;
 
(b) any change in the accounting principles or practices of the Company or the
Bank, other than such changes as required by GAAP or applicable regulatory
requirements;
 
(c) any material change in the credit policies or procedures of the Bank;
 
(d) any material damage, destruction or loss, whether or not covered by
insurance, affecting the business, properties, prospects, or financial condition
of the Company or the Bank;
 
(e) any waiver or compromise by the Company or the Bank of a valuable right or
of a debt owed to it other than in the ordinary course of business ;
 
(f) any satisfaction or discharge of any Lien, claim, or encumbrance or payment
of any obligation by the Company or the Bank affecting the business, properties,
prospects, or financial condition of the Company or the Bank, other than in the
ordinary course of business;
 
(g) any entering into or change in the terms of any Company Significant
Agreement by which the Company or the Bank or any of their assets or properties
is bound or to which the Company or any of such assets or properties is subject
other than in the ordinary course of business;
 
(h) any change in any compensation arrangement or agreement with any employee,
officer, director, consultant, agent or shareholder of the Company or the Bank
other than customary salary increase for staff not exceeding 10% of base
compensation;
 
(i) any sale, assignment, license or transfer of any material Intellectual
Property Rights of the Company or the Bank;
 
(j) any sale made or mortgage, pledge, transfer of a security interest in, or
Lien created by the Company or the Bank with respect to any of its material
properties or assets, except for Permitted Liens or in connection with Federal
Home Loan Bank borrowings or in the ordinary course of business;
 
(k) any loans or guarantees made by the Company or the Subsidiaries to or for
the benefit of its employees, consultants, agents, shareholders, officers, or
directors, or any members of their immediate families, other than customary
travel advances and other advances made in the ordinary course of their
business;
 
(l) any declaration, setting aside, or payment of any dividend or other
distribution of the Company’s or the Bank’s assets in respect of any of the
Company’s or the Bank’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Company or the Bank
other than in connection with the Company’s equity incentive or stock bonus
plans; and
 
16

--------------------------------------------------------------------------------


 
(m) any agreement or commitment by the Company or the Subsidiaries to do any of
the things described in this Section 4.11.
 
4.12 Financial Statements.
 
(a) Each of the consolidated balance sheets of the Company and the Company
Subsidiaries and the related consolidated statements of income, shareholders’
equity and cash flows, together with the notes thereto (collectively, the
“Company Financial Statements”), included in any Company Report filed with the
SEC and as amended prior to the date of this Agreement, (1) have been prepared
from, and are in accordance with, the books and records of the Company and the
Company Subsidiaries, (2) complied as to form, as of their respective date of
filing with the SEC, in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, (3) have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes and schedules thereto) and (4) present fairly in all material respects the
consolidated financial position of the Company and the Company Subsidiaries as
of the dates set forth therein and the consolidated results of operations,
changes in shareholders’ equity and cash flows of the Company and the Company
Subsidiaries on the date and for the periods stated therein, subject, in the
case of any unaudited financial statements, to normal audit adjustments and the
provisions of Regulation S-X.
 
(b) The Company has delivered, or caused to be delivered, to the Manager true,
correct and complete copies of all management or other letters delivered to the
Company or the Bank by its independent auditing firm relating to the results of
operations, financial statements or the internal controls of the Company or the
Bank during any period from and after December 31, 2006.
 
(c) There has been no disagreement between the Company and its independent
auditing firm(s) since December 31, 2006 concerning any aspect of the manner in
which the Company or the Bank maintains its books and records or the manner in
which it has reported upon its financial condition and results of operations at
any time during such period.
 
4.13 Undisclosed Liabilities. Neither the Company nor the Bank has any
liabilities of any nature, whether accrued, absolute, contingent or otherwise,
and whether due or to become due, probable of assertion or not, except
liabilities that (i) were incurred in the ordinary course of business or (ii)
properly reflected or reserved against in the Company’s financial statements to
the extent required to be so reflected or reserved against in accordance with
GAAP or set forth in Schedule 4.13 hereto.
 
4.14 Litigation; Governmental Proceedings; Absence of Basis for Adverse Action.
 
(a) Other than regular periodic examination by the Federal Reserve Board, FDIC
and the Comptroller, there is not now, nor since December 31, 2007 has there
been, any action, suit, claim, arbitration or administrative or other proceeding
or, to the Knowledge of the Company, investigation by any Person, including
without limitation any Governmental Authority, pending or, to the knowledge of
the Company, threatened against, or directly and adversely affecting, (i) the
Company or the Bank, or any of their respective properties or business or (ii)
any current or former officer, director, employee or agent of the Company or the
Bank (in connection with such officer’s, director’s, employee’s or agent’s
activities on behalf of the Company or the Bank or that otherwise relate,
directly or indirectly, to the Company or the Bank or any of their respective
properties, securities or activities), nor, to the Knowledge of the Company, is
there any basis for any of the foregoing.
 
17

--------------------------------------------------------------------------------


 
(b) There is not now, nor during the last three years has there been, any
action, suit, claim, arbitration or administrative or other proceeding or
investigation by or on behalf of the Company or the Bank or any current or
former officer, director, employee or agent of the Company or the Bank that
relates, directly or indirectly, to the Company or the Bank or any of their
respective properties or business, including the types of actions listed in
Section 4.14(a) hereof, nor is there any basis for any of the foregoing.
 
(c) There is not now, nor during the last three years has there been, any
outstanding judgment, order, award, writ, injunction, decree, rule or regulation
of any Governmental Authority applicable to the Company or the Bank or any of
their respective properties or business.
 
4.15 Compliance with Applicable Laws; Operating Authorities.
 
(a) Neither the Company nor the Bank is in violation of, and has not violated or
been charged with a violation of, any Applicable Law which would have a Material
Adverse Effect on the Company and/or the Bank. Neither the Company’s nor the
Bank’s business is being conducted in conflict with or in violation of, and has
not been conducted in conflict with or in violation of, any Applicable Law which
would have a Material Adverse Effect on the Company and/or the Bank. Except
where the failure to do so would have a Material Adverse Effect on the Company
and/or the Bank, the business of the Bank has been and is now being conducted in
compliance with all Applicable Laws relating to banks, the business of banking
or the insurance of bank deposits (including, without limitation, the Bank
Secrecy Act of 1970, as amended, and regulations thereunder, federal and state
currency transaction reporting requirements, truth in lending and all other
applicable disclosure requirements for consumer loans, fair credit reporting,
usury, equal credit opportunity, Community Reinvestment Act and other rules and
regulations applicable to loans and lending practices).
 
(b) To the Knowledge of the Company, neither the Bank nor any of its directors,
officers, employees or agents, is subject to any civil or criminal liability
for, or under investigation with respect to, violations of any Applicable Laws,
including, without limitation, laws regulating extensions of credit or deposit
practices, breach of fiduciary duty, misappropriation of funds or any other
matter.
 
(c) The Company and the Bank each has filed all documents and reports required
to be filed by either of them with the FDIC, the Comptroller, the Federal
Reserve Board, the Securities Exchange Commission or any other Governmental
Authority having jurisdiction over material elements of their respective
businesses, assets or properties and all such reports conform in all material
respects with the requirements promulgated by such Governmental Authorities. As
of their respective dates, all such filings were in compliance with the
requirements of their respective forms and were true and complete in all
material respects and did not contain any materially untrue statement of a fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. To the Knowledge of the Company, all compliance or
corrective action relating to the Company and the Bank required by Governmental
Authorities having jurisdiction over the Company or the Bank has been taken.
Except as set forth on Schedule 4.15(c), neither the Company nor the Bank has
received any notification, formally or informally, from any Governmental
Authority (i) asserting that either of the Company or the Bank is not in
compliance with any of the statutes, regulations or ordinances which such
Governmental Authority enforces, or (ii) threatening to revoke any license,
franchise, permit or governmental authorization of the Company or the Bank.
 
18

--------------------------------------------------------------------------------


 
(d) Except as set forth on Schedule 4.15(d), neither the Company nor the Bank is
a party to, nor is the Company or the Bank, or any of their respective assets or
businesses subject to or the subject of, any written agreement, stipulation,
conditional approval, memorandum of understanding, notice of determination,
judgment, supervisory agreement, order, written directive, consent decree or
other agreement with any Governmental Authority.
 
(e) The Company and the Bank each hold all material registrations, licenses,
permits and franchises as are required to conduct their respective businesses as
now conducted (including, without limitation, any insurance or securities
activities), and all such licenses, permits and franchises are valid and in full
force and effect. No suspension of any of the foregoing operating rights or
cancellation thereof has been initiated or threatened, and all filings,
applications and registrations with respect thereto are current.
 
4.16 No Employment Controversies. Except as set forth in Schedule 4.16,
(a) there are no controversies or legal or administrative proceedings pending,
threatened or, to the Knowledge of the Company, imminent against the Bank with
respect to any current or former employees; (b) to the Knowledge of the Company,
there are no efforts presently being made by any labor union seeking to organize
any of the Bank’s employees; (c) the Bank has complied with all Applicable Laws
relating to the employment of labor, including without limitation any provisions
thereof relating to wages, hours, terms and conditions of employment, collective
bargaining and the payment of social security and similar taxes and any laws
respecting employment discrimination, disability discrimination, relating to
leaves of absence, and occupational safety and health requirements; (d) the Bank
is not liable for any arrears in the payment of wages, taxes, or penalties for
failure to comply with any of the foregoing; (e) the Bank has not been engaged
in any unfair labor practice, and there is no complaint for unfair labor
practice against the Bank pending or threatened before the National Labor
Relations Board or any comparable state, local or foreign agency; (f) there is
no labor strike, dispute, slowdown or stoppage actually pending or threatened
against or directly affecting the Bank; (g) no grievance or any arbitration
proceeding arising out of or under collective bargaining agreements is pending
and no claims therefor exist; (h) the Bank has not experienced any work stoppage
or other labor difficulty; (i) there has been no demand, made or threatened, for
recognition by any labor union and there has been no petition filed or
threatened to be filed for an election respecting such recognition of a labor
union; (j) the Bank is not delinquent in payments to any of its employees for
any wages, salaries, commissions, bonuses or other direct compensation for any
services performed by them to the date hereof or amounts required to be
reimbursed to such employees that would be expected to have a Material Adverse
Effect on the Bank or the Company; (k) the Bank is not delinquent in payment of
any amounts required to be reimbursed to any of its employees that would be
expected to have a Material Adverse Effect on the Bank or the Company; (l)  upon
termination of the employment of any executive officer, neither the Company nor
the Bank will by reason of anything done prior to the Closing be liable to any
of said employees for so-called “severance pay” or any other payments except as
set forth in the Company Significant Agreements; and (l) there are no
administrative proceedings relating to discrimination (including, without
limitation, sex, age, race, national origin, religion, or handicap, disability,
or veteran status) pending or threatened before any governmental or regulatory
agency or authority).
 
4.17 Tax Matters.
 
(a) Definitions. For purposes of this Agreement, the following definitions shall
apply:
 
19

--------------------------------------------------------------------------------


 
(i) The term “Group” shall mean, individually and collectively, (w) the Company,
(x) the Bank; (y) the affiliated group as defined in Section 1504(a) of the Code
(“Affiliated Group”) of which the Bank is or has been a member at any time; and
(z) any individual, trust, corporation, partnership, limited liability company
or any other entity as to which the Company or the Bank is liable for Taxes
incurred by such individual or entity either as a transferee, or pursuant to
Treasury Regulations Section 1.1502-6, or pursuant to any other provision of
federal, territorial, state, local or foreign law or regulations, including
without limitation as part of a combined or unitary group.
 
(ii) The term “Taxes” shall mean all taxes, however denominated, including,
without limitation, any interest, penalties or other additions that may become
payable in respect thereof, imposed by any Governmental Authority, which taxes
shall include, without limiting the generality of the foregoing, all income or
profits taxes (including, without limitation, federal income taxes and state
income taxes), alternative or add-on minimum taxes, estimated taxes, payroll and
employee withholding taxes, back-up withholding and other withholding taxes,
unemployment insurance, social security taxes, sales and use taxes, value added
taxes, ad valorem taxes, excise taxes, franchise taxes, gross receipts taxes,
business license taxes, occupation taxes, real and personal property taxes,
stamp taxes, environmental taxes, transfer taxes, workers’ compensation and
Pension Benefit Guaranty Corporation premiums, self dealing or prohibited
transactions taxes, customs, duties, capital stock taxes, and other obligations
of the same or of a similar nature to any of the foregoing, which the Group is
required to pay, withhold or collect, whether disputed or not.
 
(iii) The term “Returns” shall mean all reports, estimates, declarations of
estimated tax, claims for refund, information statements and returns required to
be prepared or filed in connection with, any Taxes, employee agreement or Plan,
including any schedule or attachment thereto, and including any amendment
thereof.
 
(b) Returns Filed and Taxes Paid. All Returns required to be filed by or on
behalf of any members of the Group prior to the Closing Date have been, or will
be, duly filed on a timely basis, subject to any applicable extensions. Such
Returns are true, correct and complete. All Taxes owed by any members of the
Group (whether or not shown on any Return) have been paid in full on a timely
basis, and no other Taxes are owing or payable by the Group with respect to
items or periods covered by such Returns or with respect to any taxable period
ending on or before the date of this representation and warranty for which a
Return was due prior to such date. No claim has ever been made by any
Governmental Authority for any jurisdiction in which any member of the Group
does not file Returns that it is or may be subject to taxation by that
jurisdiction. No security interests, Liens, encumbrances, attachments or similar
interests exist on or with respect to any of the assets of the Group that arose
in connection with any failure or alleged failure to pay any Taxes. Each member
of the Group has withheld and paid all Taxes required to have been withheld and
paid in connection with amounts paid or owing to any and all officers,
directors, employees and agents (including, without limitation, any independent
contractor, foreign person or other third Person) in compliance with all tax
withholding provisions of applicable federal, state, local and foreign law
(including, without limitation, income, social security, employment tax
withholding, and withholding under Sections 1441 through 1446 of the Code). The
Bank has timely complied with all requirements under Applicable Laws relating to
information, reporting and withholding and other similar matters for customer
and other accounts (including back-up withholding and furnishing of Forms 1099
and all similar reports).
 
(c) Tax Reserves. The amount of the Group’s liability for unpaid Taxes for all
periods ending on or before the last day of the month before the Closing Dates
(including accruals for any exposure item) shall not, in the aggregate, exceed
the amount of the liability accruals for Taxes, as such accruals are reflected
on the Group’s balance sheet made available to the Manager in advance of the
Closing Date. All such accruals are, or will be, recorded in accordance with
GAAP.
 
20

--------------------------------------------------------------------------------


 
(d) Returns Furnished. The Company has made and caused the Bank and/or any other
member of the Group to make available to the Manager true, correct and complete
copies of all federal and state income tax Returns for all periods that are open
for federal and state tax purposes and all other Returns, including, without
limitation, income tax audit reports, statements of income or gross receipts
tax, franchise tax, sales tax and transfer tax, deficiencies, and closing or
other agreements relating to income or gross receipts tax, franchise tax, sales
tax and transfer tax received by the Group or on behalf of the Group, as well as
draft Returns for the Group for all Taxes for all periods ending on or before
the Closing Dates. The Company will cause the relevant member of the Group
promptly to furnish to the Manager true, complete and correct copies of any
other Returns filed by any member of the Group prior to the Closing Dates.
 
(e) Tax Deficiencies; Audits; Statutes of Limitations. (i) No deficiencies have
been asserted with respect to Taxes of the Group that remain unpaid; (ii) the
Group is not a party to any action or proceeding for assessment or collection of
Taxes, and no such action or proceeding has been asserted or threatened against
the Group or any of its assets; and (iii) no waiver or extension of any statute
of limitations is in effect with respect to any Taxes or Returns of the Group.
The Returns of the Group for all tax years for which the statute of limitations
has not expired have never been audited by a Governmental Authority (which term
includes any taxing authority), nor is any such audit in process, pending or, to
the Knowledge of the Company, threatened. Neither the Company nor any director
or officer (or employee responsible for Tax matters) of any other member of the
Group is aware of any facts or circumstances that, if known by any Governmental
Authority would be reasonably likely to cause the Governmental Authority to
assess any additional Taxes for any period for which Returns have been filed.
 
(f) Accounting Method Changes. No member of the Group is required to include in
its separate income any material adjustment pursuant to Sections 481 or 263A of
the Code (or similar provisions of other law or regulations) by reason of a
change in accounting method or otherwise, following the Closing, and the IRS (or
any other Governmental Authority) has not proposed, and does not have under
consideration, any such change in accounting method or other adjustment.
 
(g) No Ownership Changes. To the knowledge of the Company, there has been no
ownership change as defined in Section 382 of the Code with respect to any
member of the Group, and neither the issuance of Securities under this Agreement
nor any contemplated sales of TARP Securities would result in such an ownership
change.
 
4.18 Transactions with Affiliates.
 
Except as listed in Schedule 4.18 or as disclosed in the Company Reports, since
December 31, 2007:
 
(a) No current officer, director or employee of the Company or the Bank, any of
their respective family members, any corporation or organization (other than the
Bank) of which any of the foregoing Persons is an officer, director or
beneficial owner of ten percent or more of any class of its equity securities,
or any trust or other estate in which any of the foregoing Persons has a
substantial beneficial interest or as to which such Person serves as a trustee
or in a similar capacity, nor any current or former Affiliate of the Company or
the Bank, has any material interest in any property, real or personal, tangible
or intangible, used in or pertaining to the business of the Bank or in any
transaction or series of similar transactions to which the Bank is a party;
 
21

--------------------------------------------------------------------------------


 
(b) No such Person, if any, is indebted to the Company or the Bank, except for
normal business expense advances;
 
(c) Neither the Company nor the Bank is indebted to any such Person except for
amounts due under normal salary or reimbursement or ordinary business expenses;
 
(d) No such Person is a party to an Material Agreement with the Company or the
Bank other than agreements related to employment or service as a director;
 
(e) No such Person has any other relationship or has engaged or engages in any
other transaction or series of similar transactions that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated by the SEC; and
 
(f) All of the transactions referred to in this Section 4.18 hereof are
transactions entered into in the ordinary course of business on an arm’s-length
business pursuant to normal business terms and conditions.
 
4.19 Loans.
 
(a) With respect to each outstanding loan, lease or other extension of credit or
commitment to extend credit by the Bank and except as would not have a Material
Adverse Effect: (i) each of the foregoing is a legal, valid and binding
obligation, is in full force and effect and is enforceable in accordance with
its terms (except as may be limited by bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting the rights of creditors generally or
equitable principles limiting the right to obtain specific performance or other
similar relief); (ii) the Bank has duly performed in all material respects all
of its obligations thereunder to the extent that such obligations to perform
have accrued; (iii) all documents and agreements necessary for the Bank to
enforce such loan, lease or other extension of credit are in existence and in
the Bank’s possession; (iv) no claims, counterclaims, set-off rights or other
rights have been asserted against the Bank, nor, to the Knowledge of the
Company, do the grounds for any such claim, counterclaim, set-off rights or
other rights exist, with respect to any such loans, leases or other extensions
of credit which could impair the collectability thereof; and (v) each such loan,
lease and extension of credit has been, in all material respects, originated and
serviced in accordance with the Bank’s then applicable underwriting guidelines,
the terms of the relevant credit documents and agreements and Applicable Law.
 
(b) Except as listed in Schedule 4.19 (b), as of the date hereof, there are no
loans, leases, other extensions of credit or commitments to extend credit of the
Bank that have been or should have been classified by the Bank or its regulatory
examiners, auditors or other credit examination personnel as “Watch,” “Other
Assets (or Loans) Especially Mentioned,” “Substandard,” “Doubtful,”
“Classified,” “Criticized,” “Loss” or any comparable classification.
 
(c) As of the date hereof there are no loans due to the Bank as to which any
payment of principal, interest or any other amount is 90 days or more past due.
 
(d) The allowances for possible loan and lease losses (including, without
limitation, with respect to “covered transactions” and “loans to facilitate”)
shown on the Financial Statements included in any Company Report filed with the
SEC, as amended, were adequate in all respects under the requirements of GAAP
and applicable regulatory accounting practices, in each case consistently
applied, to provide for possible loan and lease losses as of September 30, 2008
and were in accordance with the safety and soundness standards administered by,
and the practices and procedures of, the Comptroller.
 
22

--------------------------------------------------------------------------------


 
4.20 Other Activities of the Company and the Bank.
 
(a) The Company engages only in activities permissible under the BHCA and
applicable Federal Reserve regulations. The Bank engages only in activities
permissible under the National Bank Act and applicable Comptroller, Federal
Reserve, and FDIC regulations.
 
(b) Neither the Company nor the Bank, nor any officer, director or employee of
the Company or the Bank acting in an agency capacity on behalf of the Company or
Bank, is authorized to engage in or conduct, and does not engage in or conduct,
any insurance activities, whether as principal, agent, broker or otherwise.
 
(c) Neither the Company nor the Bank, nor any officer, director or employee of
the Company or the Bank acting in an agency capacity on behalf of the Company or
Bank, is authorized to engage in or conduct, and does not engage in or conduct,
any securities sales, underwriting, brokerage, management or dealing activities,
whether as principal or agent, either directly or under contractual or other
arrangements with third parties.
 
(d) The Bank does not engage in any trust or custodial activities.
 
4.21 Material Agreements; No Defaults. Except as listed in Schedule 4.21 hereof,
there are no material breaches, violations, defaults (or events that have
occurred that with notice, lapse of time or the happening or occurrence of any
other event would constitute a default) or allegations or assertions of any of
the foregoing by the Company or the Bank, as the case may be, or, to the
Knowledge of the Company or the Bank, any other party with respect to any
Company Significant Agreement and each Company Significant Agreement has been
filed as an exhibit to the Company’s SEC filings pursuant to Item 601 of
Regulation S-K.
 
4.22 Real Property Owned or Leased. Schedule 4.22 hereto is a true, complete and
correct list of all real property owned or leased by the Company or the Bank,
other than Real Estate Owned, all buildings and other structural and material
improvements located on the real property or portion thereof owned or leased
(including, without limitation, for each lease a brief description of the
Company’s or the Bank’s financial obligations under such lease, its expiration
date and renewal terms and whether there is a requirement of consent by the
lessor thereunder in connection with the Acquisition). The Company has delivered
to the Manager true, correct and complete copies of all deeds and leases
relating to the property referred to in this Section 4.22.
 
4.23 Real Estate Owned.
 
(a) Schedule 4.23 hereto is a true, complete and correct list of all Real Estate
Owned of the Company and the Bank, stating with respect to each its type,
originating unit and carrying value and listing, for each such property, all
buildings and other structural and material improvements located on such
property or any portion thereof. The Company has delivered to the Manager true,
correct and complete copies of all deeds relating to the property referred to in
this Section 4.23(a).
 
23

--------------------------------------------------------------------------------


 
(b) All Real Estate Owned is booked, as of the date of this Agreement, and was
booked, as of the date of foreclosure or in-substance foreclosure and in the
Bank Financial Statements or the Company Financial Statements, as the case may
be, at or lower than the lower of (i) net realizable value (which valuation
takes into account disposition costs) and (ii) Fair Value less anticipated
disposition costs.
 
(c) Each of the Company and the Bank has good and marketable title to, or a
valid and enforceable leasehold interest in, all of their respective Real Estate
Owned, and such interest is free and clear of all Liens, charges or other
encumbrances, except those related to real property taxes, local improvement
district assessments, easements, covenants, restrictions and other matters of
record which do not individually or in the aggregate have a Material Adverse
Effect on the use and enjoyment of the relevant real property.
 
(d) The specific valuation reserves in the Company Financial Statements or Bank
Financial Statements, as the case may be, for all Real Estate Owned are adequate
in relation to the assets in question in accordance with GAAP and applicable
regulatory accounting principles.
 
4.24 Title to Property. Each of the Company and the Bank has (a) good and
marketable title to, or a valid and enforceable leasehold interest in, all of
the properties and assets (real, personal or mixed, tangible or intangible)
reflected as owned or leased by the Company or the Bank in their respective
Financial Statements and in all properties and assets purchased or leased or
otherwise acquired by the Company or the Bank after December 31, 2007 (except,
in any such case, properties and assets disposed of since December 31, 2007, in
the ordinary course of business), and (b) none of such properties or assets is
subject to any mortgage, pledge, Lien, security interest, encumbrance,
restrictive covenant, restriction or charge of any kind except (i) to the extent
reflected in the Company Financial Statements or the Bank Financial Statements,
as the case may be, (ii) Permitted Liens, or (iii) that do not interfere with
the current or anticipated use, enjoyment or transferability of, or detract from
the value as reflected in the Company Financial Statements and the Bank
Financial Statements of, the properties or assets that are subject thereto. Each
of the Company and the Bank has title or other rights to its assets sufficient
for the conduct of its business as presently conducted.
 
4.25 Condition, Use, and Operation of Property.
 
(a) The physical assets and properties owned, operated or leased by the Company
and the Bank are adequately maintained and in a customary state of repair, order
and operating condition and are free from defects which could have a Material
Adverse Effect on their current or future use.
 
(b)  To the Knowledge of the Company the use and operation of such physical
assets and properties is in compliance with all Applicable Laws, including,
without limitation, all applicable building codes, environmental, health and
safety, zoning and land use laws and other applicable local, state, and federal
laws and regulations, and with all covenants, conditions, restrictions,
easements, disposition agreements and similar matters affecting such physical
assets and properties except where any noncompliance would not reasonably be
expected to have a Material Adverse Effect on the Bank or the Company.
 
4.26 Insurance Coverage. The Company and the Bank have maintained and now
maintain insurance in such amounts and covering such risks as is usually carried
by prudent companies engaged in similar businesses and owning similar properties
in the same general area in which it operates. Schedule 4.26 hereto is a true
and correct list of, all the insurance policies and bonds maintained by the
Company or the Bank, all of which are in full force and effect. No insurer under
any such insurance policy or bond has canceled or indicated an intention to
cancel or not to renew any such policy or bond effective at any time prior to
the Closing or generally disclaimed liability thereunder. To the extent that any
insurance policy or bond has been or will be canceled prior to the Closing Date,
The Company shall, and agrees to cause the Bank to, obtain comparable insurance
policies with comparable coverage prior to the Closing Dates. Neither the
Company nor the Bank is in default under any such policy or bond, nor has it
failed to give any notice or present any claims thereunder in a timely fashion.
 
24

--------------------------------------------------------------------------------


 
4.27 Employment and Similar Agreements; Obligations Upon Change in Control.
Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby (i) will require any payment by the Company
or the Bank to, or any consent or waiver from, any officer, director, employee,
contingent worker or agent of the Company or the Bank, or any other Person, (ii)
will result in a change of any nature in the rights of any party under an
agreement with any officer, director, employee, contingent worker or agent of
the Company or the Bank, or any other Person, including, without limitation, any
acceleration or change in the award, grant, vesting or determination of
restricted stock, stock options, warrants, rights, bonuses, incentive
compensation, deferred compensation, severance payments, or any other awards or
contingent obligations of any nature whatsoever of the Company or the Bank, or
(iii) will result in any prohibited transaction described in Section 406 of
ERISA or Section 4975 of the Code for which an exemption is not available.
Except for Company Significant Agreements, neither the Company nor the Bank has
any agreements with any employee, contingent worker or officer that are
inconsistent with the status of all employees, contingent workers and officers
of the Company and the Bank being “at-will” employees or workers. Each reference
in this Agreement to “officer,” “director,” “employee”, “contingent worker” or
“agent” of the Company or the Bank, unless otherwise specified, shall include,
without limitation, both current and former officers, directors, employees,
contingent workers and agents (including, without limitation, consultants), as
the case may be, of the Company or the Bank.
 
4.28 Benefit Plans.
 
(a) The Company is in compliance in all material respects with all presently
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
(herein called “ERISA”); the Company has not incurred and does not expect to
incur any liability under (i) Title IV of ERISA with respect to termination of,
or withdrawal from, any “pension plan”; or (ii) Sections 412 or 4971 of the
Code. The term “Plan” shall include (i) any “employee benefit plan” within the
meaning of Section 3(1) of ERISA, whether or not subject to ERISA, any employee
pension benefit plan within the meaning of Section 3(2) of ERISA (ii) any other
plan, agreement, contract, program, arrangement, or policy providing benefits to
officers, directors, employees, contingent workers or agents in connection with
their performance of services (including, without limitation, profit sharing,
pension, deferred compensation, change-in-control, bonus, stock option, stock
purchase, severance, retainer, consulting, “cafeteria” benefits under Section
125 of the Code, health, welfare or incentive plan, agreement, contract,
program, arrangement, or policy whether legally binding or not (written or
oral), including any post-employment benefits), and (iii) any plan, agreement,
contract, program, arrangement, or policy providing for “fringe benefits” to
employees, officers, directors, contingent workers or agents, including but not
limited to vacation, paid holidays, personal leave, employee discount,
educational benefit or similar programs.
 
(b) With respect to each Plan:
 
(i) it has been administered in accordance with its terms and all Applicable
Laws applicable to the Plan, including, without limitation, ERISA and the Code;
 
25

--------------------------------------------------------------------------------


(ii) no suits, actions, disputes, claims (other than routine claims for benefits
made in the ordinary course of Plan administration for which Plan administrative
review procedures have not been exhausted), arbitrations, administrative or
other proceedings, or investigation by any Governmental Authority are pending,
threatened or, to the knowledge of the Company, imminent against or with respect
to the Plan, the Company, the Bank or any employer who is participating (or who
has participated) in the Plan or any fiduciary of the Plan; and
 
(iii) it provides that it may be amended or terminated at any time and, except
for benefits protected under Section 411(d) of the Code, all benefits payable to
current, terminated or retired employees or any beneficiary, including, without
limitation, post employment health care or insurance benefits, may be amended or
terminated by the Company or the Bank at any time without liability.
 
(c) With respect to each Plan that is an employee benefit plan, as defined under
Section 3(3) of ERISA:
 
(i) no prohibited transaction (as defined in Section 406 of ERISA or Section
4975 of the Code) for which an exemption is not available and no breach of
fiduciary responsibility has occurred;
 
(ii) all reports, forms and other documents required to be filed with any
Governmental Authority or distributed to participants or beneficiaries in the
Plans (including, without limitation, summary plan descriptions, Forms 5500 and
summary annual reports) have been timely filed (if applicable) and distributed
(if applicable) and were accurate and complete. The Company has delivered, and
has caused the Bank to deliver, to the Manager copies of all such reports, forms
and documents required to have been filed or distributed for the preceding three
years and any other documents relating to such Plans (including, without
limitation, documents describing or establishing funding arrangements, plan
documents, summary plan descriptions, agreements, employee handbooks, personnel
manuals, copies of any correspondence with regulatory authorities, any
attorneys’ response to an auditor’s request for information, and the most recent
determination letters from the Internal Revenue Service);
 
(iii) no accumulated funding deficiency (within the meaning of Section 302 of
ERISA or Section 412 of the Code) has been incurred with respect to any Plan,
whether or not waived; and
 
(iv) no “reportable event” (as such term is used in Section 4043 of ERISA) has
occurred.
 
(d) Each Plan that is intended to qualify under Section 401(a) of the Code and
Section 501(a) of the Code and its related trust, if any, complies in form and
in operation with Section 401(a) and 501(a) of the Code and has been determined
by the IRS to comply and nothing has occurred since the date of the
determination letter, whether by action or by failure to act, that could cause
the loss of the Plan’s (or the related trust’s) qualification.
 
(e) Neither the Company nor the Bank has (i) ever maintained or made any
contributions to, (ii) ever been a member of a controlled group which has
maintained or contributed to, or (iii) ever been under common control with an
employer that maintained or contributed to, any defined benefit pension plan
subject to Title IV of ERISA, including any “multiemployer plan” (as defined in
Section 3(37) of ERISA).
 
(f) There are no negotiations, demands or proposals which are pending or have
been made which concern matters now covered, or that would be covered, by the
type of agreements that would be Plans.

26

--------------------------------------------------------------------------------


 
(g) All required contributions, including, but not limited to, any required
insurance premiums, to each Plan for all periods ending prior to the Closing
Dates have been made or will be made prior to the Closing Date by the Company or
the Bank.
 
(h) All expenses and liabilities relating, including, but not limited to any
required insurance premiums, to all of the Plans have been, and will on the
Closing Date be, fully and properly accrued on the Company’s or the Bank’s, as
the case may be, books and records and disclosed in the company Financial
Statements and, if applicable, in Plan financial statements. No event has
occurred and no condition or circumstance has existed that could result in a
material increase in the benefits under or the expense of maintaining any such
Plan from the level of benefits or expenses for the most recently completed
fiscal year of such Plan.
 
(i) Except to the extent required by the continuation of group health coverage
provisions contained in Section 4980B of the Code and Sections 601 through 608
of ERISA or any similar Applicable Law, no Plan provides for any post-employment
health care or insurance or any other welfare benefit to any employee, former
employee or retiree of the Company or the Bank. Neither the Company nor the
Bank, nor any current or former officer, director, employee or agent of the
Company or the Bank, has made any promises, commitments or representations
concerning post-employment health care or insurance or any other welfare benefit
to any employee, former employee or retiree of the Company or the Bank.
 
(j) Neither the Company nor the Bank has any commitment, intention or
understanding to create, modify, terminate or adopt any Plan that would result
in any additional liability.
 
(k) Each Plan, to the extent applicable, is and has been administered in
compliance with the continuation of group health coverage provisions contained
in Section 4980B of the Code and Sections 601 through 608 of ERISA and the
portability, nondiscrimination and confidentiality provisions of section 9801 et
seq. of the Code, sections 701 et seq. of ERISA, and sections 2701 et seq. of
the Public Health Service Act.
 
(l) Neither the Company nor the Bank has any funding obligations or liabilities
for benefits or claims pursuant to any Plan, which Plan is not intended to be
qualified under Section 401(a) of the Code.
 
(m) Any Plan may be terminated or amended without incurring any material
liability other than a benefit liability accrued in accordance with the terms of
such Plan immediately prior to such amendment, termination, or ceasing of
contributions.
 
(n) No insurance policy nor any other contract or agreement affecting any Plan
requires or permits a retroactive increase in premiums or payments due
thereunder.
 
(o) Each Plan that is a “nonqualified deferred compensation plan” (within the
meaning of Section 409A of the Code) to which the Company or the Bank is a party
is evidenced by a writing that complies in form and has been operated in a
manner that complies with the requirements of Code Section 409A and the
applicable provisions of Treasury Regulations and other IRS guidance, and no
additional tax under Section 409A(a)(1)(B) of the Code has been or is reasonably
expected to be insured by any participant in any such Plan.

27

--------------------------------------------------------------------------------



4.29 Intellectual Property. The Company and the Bank own or have valid licenses
to use all Intellectual Property which they consider to be material to their
businesses taken as a whole, and have not received written notice of
infringement or violation of any Intellectual Property which would reasonably be
likely to have, individually and in the aggregate, a Material Adverse Effect
with respect to the Company and the Bank.
 
4.30 Brokered Deposits. Except as listed in Schedule 4.30, the Bank does not
have any brokered deposits, as such deposits are defined by the FDIC.
 
4.31 Brokers. The Company has not employed any investment banker, broker,
financial advisor or finder in connection with the transactions contemplated
hereby who might be entitled to a fee or any commission in connection with the
transactions contemplated hereby.
 
4.32 Hazardous Materials.
 
(a) Neither the Company, the Bank nor any other Person has engaged or is
engaging in any activity that involved or involves or might reasonably be
expected to have involved or involve the release, generation, use, manufacture,
treatment, transportation, storage in tanks or otherwise or disposal of
Hazardous Material on or from any property that the Company or the Bank now owns
or leases or has previously owned or leased, or to the Knowledge of the Company
in which the Company or the Bank now holds any security interest, mortgage or
other Lien or interest (“Property”). To the Knowledge of the Company, no
Property is in violation of any Applicable Law relating to Hazardous Materials,
industrial hygiene or to the environmental conditions on, under or about such
Property, including, but not limited to, soil and ground water condition.
 
(b) To the Knowledge of the Company, no (i) release, threatened release,
discharge, spillage or migration of Hazardous Material, (ii) condition that has
resulted or could result in any use, ownership or transfer restriction, or (iii)
condition of actual or potential nuisance, has occurred on, onto or from any
Property.
 
(c) To the Knowledge of the Company, no condition exists that could give rise to
any suit, claim, action, proceeding or investigation by any Person or
Governmental Authority against the Company, the Bank or any other Person or any
Property as a result of or in connection with any of the events described above
or any other violations of Applicable Laws relating to Hazardous Material,
industrial hygiene or environmental matters.
 
(d) The Company and the Bank have obtained all approvals, authorizations,
certificates, consents, licenses, orders, permits and other similar
authorizations of all Governmental Authorities, or from any other Person, that
are required under any Applicable Law relating to Hazardous Materials,
industrial hygiene or to the environmental conditions on, under or about any
Property (“Environmental Laws”). The Company and the Bank are in compliance with
all terms and conditions of all permits issued under any Environmental Law and
also are in compliance with all limitations, restrictions, conditions,
standards, requirements, schedules and timetables required or imposed under all
Environmental Laws.
 
(e) Neither the Company nor the Bank are required or obligated to make any
capital or other expenditures in excess of $50,000 to comply with any
Environmental Law nor is there any reasonable basis on which any Governmental
Authority will take any action that would require any such capital or other
expenditure.
 
(f) For purposes of this Agreement, the terms “disposal,” “release,” and
“threatened release” shall have the definitions assigned thereto by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. 9601 et seq., as amended (“CERCLA”).

28

--------------------------------------------------------------------------------


 
4.33  Compliance with Policies. The Bank has followed in all material respects
its applicable internal credit, risk management, compliance and similar policies
and procedures in conducting the operations which are subject to such policies.
 
4.34 Confidentiality. The Bank maintains adequate safeguards to protect and
maintain the confidentiality of the non-public personally identifiable
information of its customers and consumers in accordance with the GLB Act and
other Applicable Law and has maintained the confidentiality of its customer
lists, and has not granted to any third parties any rights to use such customer
lists, including, without limitation, for purposes of soliciting the Bank’s
customers or consumers.
 
4.35 Corporate Records. The minute books of the Company and the Bank accurately
reflect all material actions taken to date by the shareholders, board of
directors and committees of the Company and the Bank, respectively, and contain
true and complete copies of the articles of incorporation, bylaws and other
charter documents, and all amendments thereto, of the Company and the Bank,
respectively.
 
4.36 NASDAQ. The Common Stock is registered pursuant to Section 12(g) of the
Exchange Act and is quoted on the Nasaq Global Market and the Company has taken
no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the 1934 Act or delisting the Common
Stock from the Nasdaq Global Market, nor has the Company received any
notification that the SEC or any Governmental Authority is contemplating
terminating such registration or listing.
 
4.37 Accuracy: Completeness of Information. The representations, warranties and
other statements of the Company contained in this Agreement, Previously
Disclosed or in any document, certificate or other writing provided to or to be
provided to the Manager are, and all information furnished or to be furnished to
the Manager by the Company pursuant to the provisions hereof or in connection
with the transactions contemplated hereby is, true and correct in all material
respects. The Company has not failed to state any material fact necessary to
make such representations, warranties, statements and information not misleading
in light of the circumstances in which they are made or furnished.
 
4.38 Public Reports; Sarbanes-Oxley Compliance.
 
(a) Since December 31, 2005, the Company and each Company Subsidiary has timely
filed with the SEC and the Federal Reserve all reports required to be so filed,
and the Bank has timely filed with the OCC all reports including without
limitation Call Reports required to be so filed (the foregoing, collectively,
the “Company Reports”) and has paid all material fees and assessments due and
payable in connection therewith. As of their respective dates of filing, the
Company Reports complied in all material respects with all statutes and
applicable rules and regulations of the SEC, Federal Reserve and OCC, as
applicable. To the Knowledge of the Company, as of the date of this Agreement,
there are no outstanding comments from the SEC or any other Governmental
Authority with respect to any Company Report. In the case of each such Company
Report filed with or furnished to the SEC, such Company Report did not, as of
its date or if amended prior to the date of this Agreement, as of the date of
such amendment, contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements made in it, in light of the circumstances under which they were made,
not misleading and complied as to form in all material respects with the
applicable requirements of the Securities Act and the Exchange Act. With respect
to all other Company Reports, the Company Reports were complete and accurate in
all material respects as of their respective dates. No executive officer of the
Company or any Company Subsidiary has failed in any respect to make the
certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002.

29

--------------------------------------------------------------------------------


 
(b) The records, systems, controls, data and information of the Company and the
Company Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the Company Subsidiaries or their accountants (including all
means of access thereto and therefrom), except for any non-exclusive ownership
and non-direct control that would not reasonably be expected to have a material
adverse effect on the system of internal accounting controls described below in
this Section 4.38(b).  The Company (A) has implemented and maintains disclosure
controls and procedures (as defined in Rule 13a-15(e) of the Exchange Act) to
ensure that material information relating to the Company, including the
consolidated Company Subsidiaries, is made known to the chief executive officer
and the chief financial officer of the Company by others within those entities,
and (B) has disclosed, based on its most recent evaluation prior to the date
hereof, to the Company’s outside auditors and the audit committee of the Board
of Directors (x) any significant deficiencies and material weaknesses in the
design or operation of internal controls over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) that are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (y) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting. Since December 31, 2005 and until the date of
this Agreement, (A) neither the Company nor any Company Subsidiary nor, to the
knowledge of the Company, any director, officer, employee, auditor, accountant
or representative of the Company or any Company Subsidiary has received or
otherwise had or obtained knowledge of any material complaint, allegation,
assertion or claim, whether written or oral, regarding the accounting or
auditing practices, procedures, methodologies or methods of the Company or any
Company Subsidiary or their respective internal accounting controls, including
any material complaint, allegation, assertion or claim that the Company or any
Company Subsidiary has engaged in questionable accounting or auditing practices,
and (B) no attorney representing the Company or any Company Subsidiary, whether
or not employed by the Company or any Company Subsidiary, has reported evidence
of a material violation of securities laws, breach of fiduciary duty or similar
violation by the Company or any of its officers, directors, employees or agents
to the Board of Directors or any committee thereof or to any director or officer
of the Company.
 
(c) The Company is in compliance in all material respects with all current
listing and corporate governance requirements and is in compliance in all
material respects with all applicable provisions of the Sarbanes-Oxley Act of
2002 and the rules and regulations of the SEC.
 
4.39 Bank Secrecy Act; Patriot Act. Neither the Company nor the Bank has
received written notice of any regulatory concerns regarding its compliance with
the Bank Secrecy Act (31 U.S.C. § 5322 et seq.) or related state or federal
anti-money-laundering laws, regulations and guidelines, including without
limitation those provisions of federal regulations requiring (i) the filing of
reports, such as Currency Transaction Reports and Suspicious Activity Reports,
(ii) the maintenance of records and (iii) the exercise of diligence in
identifying customers. The Company and the Bank have adopted such procedures and
policies as are necessary or appropriate to comply with Title III of the USA
Patriot Act and, to the Company’s Knowledge, is in compliance with such law in
all material respects.
 
4.40 Risk Management Instruments. Except as listed in Schedule 4.40, neither the
Company nor the Bank is a party to or has agreed to enter into any interest rate
swaps, caps, floors, collars, option agreements, or any exchange traded or
over-the-counter equity. Neither the Company nor the Bank owns any securities
that (i) are referred to generically as “structured notes,” “high risk mortgage
derivatives,” “capped floating rate notes,” or “capped floating rate mortgage
derivatives,” or (ii) could have changes in value as a result of interest rate
changes.

30

--------------------------------------------------------------------------------


 
4.41 Accounting Records: Data Processing.
 
(a) The Company and the Bank maintain records that accurately, validly and
fairly reflect its transactions and dispositions of assets and maintain a system
of internal accounting controls, policies and procedures sufficient to insure
that (i) such transactions are executed in accordance with its management’s
general or specific authorization, (ii) such transactions are recorded in
conformity with GAAP and in such a manner as to permit preparation of financial
statements in accordance with GAAP and any other criteria applicable to such
statements and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences, and (v) records of such transactions are retained,
protected and duplicated in accordance with prudent banking practices and
applicable regulatory requirements.
 
(b)  The data processing equipment, data transmission equipment, related
peripheral equipment and software used by the Company and the Bank in the
operation of their respective businesses (including any disaster recovery
facility) to generate and retrieve such records (whether owned or leased by the
Company or the Bank, or provided under any agreement or other arrangement with a
third party for data processing services) are adequate for the needs of the
Company and the Bank.
 
4.42 S-3 Eligibility. The Company is eligible to use a registration statement on
Form S-3 (or any successor form or other appropriate form under the Securities
Act) for an offering to be made on a continuous or delayed basis pursuant to
Rule 415 under the Securities Act.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE MANAGER
 
The Manager, on behalf of itself and the Investors, hereby represents and
warrants to the Company, as of the date hereof, as follows:
 
5.1 Authorization; Corporate Power. The Manager has all requisite legal power
and authority to execute and deliver this Agreement and the Transaction
Documents and to carry out and perform its obligations under the terms of this
Agreement and the Transaction Documents and the transactions contemplated hereby
and thereby. This Agreement and each of the other Transaction Documents, when
executed and delivered by the Manager and the Company, will constitute a valid
and legally binding obligation of the Manager, enforceable in accordance with
its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies.
 
5.2 Purchase for Own Account. The Securities to be purchased by each Investor
hereunder will be acquired for investment for such Investor’s own account, not
as a nominee or agent, and not with a view to the public resale or distribution
thereof within the meaning of the Securities Act, and such Investor shall have
no present intention of selling, granting, any participation in, or otherwise
distributing the same.

31

--------------------------------------------------------------------------------



5.3 Disclosure of Information. The Manager has received or has had full access
to all the information it considers necessary or appropriate to make an informed
investment decision with respect to the Securities to be purchased by such
Investor under this Agreement. The Manager has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to the Manager or to which Manager had access. The Manager
understands and acknowledges that any information issued by the Company, (i) was
intended to describe the aspects of the Company’s business and prospects which
the Company believes to be material, but were not necessarily an exhaustive
description, and (ii) may have contained forward-looking statements involving
known and unknown risks and uncertainties which may cause the Company’s actual
results in future periods or plans for future periods to differ materially from
what was anticipated and that no representations or warranties were or are being
made with respect to any such forward-looking statements, provided that the
Company believes such statements were reasonable when made and made such
statements in good faith. The foregoing, however, does not in any way limit or
modify the representations or warranties made by the Company in Article IV
hereof.
 
5.4 Investment Experience. Each Investor understands that the Securities have
not been registered under the Securities Act or under any state securities laws.
Each Investor also understands that the Securities are being offered and sold
pursuant to an exemption from registration contained in the Securities Act based
in part upon the Manager’s representations contained in this Agreement. Each
Investor understands that the purchase of the Securities by the Investors
involves substantial risk. Each Investor: (i) has experience as an investor in
securities of companies in the development stage and acknowledges that such
Investor is able to fend for itself, can bear the economic risk of such
Investor’s investment in the Shares and has such knowledge and experience in
financial or business matters that such Investor is capable of evaluating the
merits and risk of this investment and/or (ii) has a preexisting personal or
business relationship with the Company and certain of its officers, directors or
controlling persons of a nature and duration that enable such Investor to be
aware of the character, business acumen and financial circumstances of such
person.
 
5.5 Accredited Investor Status. Each Investor is an “accredited investor” within
the meaning of Regulation D promulgated under the Securities Act.
 
5.6 Restricted Securities. Each Investor understands that the Securities are
characterized as “restricted securities” under the Securities Act inasmuch as
they are being acquired from the Company in a transaction not involving a public
offering and that under the Securities Act and applicable regulations thereunder
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. Such Investor must bear the economic risk of
this investment indefinitely unless the Securities are registered pursuant to
the Securities Act, or an exemption from registration is available. Except for
the obligations set forth in the Registration Rights Agreement attached as
Exhibit E, such Investor understands that the Company has no present intention
of registering the Securities, or any shares of its Common Stock. Such Investor
also understands that there is no assurance that any exemption from registration
under Securities Act will be available and that, even if available, such
exemption may not allow Investor to transfer all or any portion of the Shares
under the circumstances, in the amounts or at the times Investor might propose.
In this connection, the Manager represents that such Investor is aware of the
provisions of Rule 144 of SEC, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act.
 
5.7 Residence. If such Investor is a partnership, corporation, limited liability
company or other entity, then such Investor resides in the office or offices of
such Investor in which its investment decision was made, which is located at the
address or addresses of such Investor set forth on Exhibit A hereto.

32

--------------------------------------------------------------------------------


 
5.8 Brokers’ and Finders’ Fees. The Manager has not incurred, and will not
incur, directly or indirectly, any liability for brokerage or finders’ fees or
agents’ commissions or any similar charges in connection with this Agreement or
any transaction contemplated hereby.
 
5.9 Access to Information. The Manager and each Investor has had the opportunity
review all information, documents and things Previously Disclosed to the Manger
and has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and the Bank and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Investor or its representatives
or counsel shall modify, amend or affect such Investor’s right to rely on the
truth, accuracy and completeness of the Schedules and the Company’s
representations and warranties contained in this Agreement and the Other
Transaction Documents. Such Investor has sought such accounting, legal and tax
advice as it has considered necessary to make an informed decision with respect
to its acquisition of the Securities.
 
5.10 Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Investor was first contacted by
the Company, the Manager or any other Person regarding the transactions
contemplated hereby, neither the Investor nor any Affiliate of such Investor
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Investor’s investments or trading or
information concerning such Investor’s investments, including in respect of the
Common Stock, and (z) is subject to such Investor’s review or input concerning
such Affiliate’s investments or trading (collectively, “Trading Affiliates”) has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Investor or Trading Affiliate, effected or agreed to
effect any purchases or sales of the securities of the Company (including,
without limitation, any short sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of a Investor and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of such
Investor’s or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Investor’s or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the
transactions contemplated by this Agreement. Other than to other Persons party
to this Agreement and except for public disclosures required to be made pursuant
to SEC rules and regulations upon execution of this Agreement, such Investor has
maintained the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).
 
5.11 No Governmental Review. Such Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
5.12 Regulation M. Such Investor is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Shares and the Common
Stock and other activities with respect to the Shares and the Common Stock by
the Investors.

33

--------------------------------------------------------------------------------


 
ARTICLE VI
COVENANTS OF THE COMPANY
 
6.1 Filings; Other Action.
 
(a) Each party shall, and shall cause its Affiliates to, cooperate and consult
with the other and use reasonable best efforts to prepare and file all necessary
documentation, to effect all necessary applications, notices, petitions, filings
and other documents, and to obtain all necessary permits, consents, orders,
approvals and authorizations of, or any exemption by, all third parties and
Governmental Entities, and the expiration or termination of any applicable
waiting periods, necessary or advisable to consummate the transactions
contemplated by this Agreement or by the Other Transaction Documents, and to
perform the covenants contemplated hereby and thereby. Each party shall execute,
and cause its Affiliates to execute, as applicable, and deliver both before and
after the Closing such further certificates, agreements and other documents and
to take such other actions as the other parties may reasonably request to
consummate or implement such transactions or to evidence such events or matters.
Each Investor and the Company will have the right to review in advance, and to
the extent practicable each will consult with the other, in each case subject to
applicable laws relating to the exchange of information, all the information
relating to such other party, and any of their respective Affiliates, which
appears in any filing made with, or written materials submitted to, any third
party or any Governmental Entity in connection with the transactions
contemplated by this Agreement and by the Other Transaction Documents. In
exercising the foregoing right, each of the parties hereto agrees to act
reasonably and as promptly as practicable. Each party hereto agrees to keep the
other party apprised of the status of matters referred to in this Section
6.1(a). Each Investor and the Company shall promptly furnish the other with
copies of written communications received by it or its Affiliates from, or
delivered by any of the foregoing to, any Governmental Entity in respect of the
transactions contemplated by this Agreement or the Other Transaction Documents
(other than any portions thereof that relate to confidential supervisory
matters).

34

--------------------------------------------------------------------------------



(b) Unless this Agreement has been terminated pursuant to Section 7.1, the
Company shall take all action necessary to duly call, give notice of, convene
and hold a meeting of its shareholders (the “Company Shareholders Meeting”), as
promptly as practicable after the SEC confirms that it has no further comments
on the Company Proxy Statement to vote on proposals (collectively, the
“Shareholder Proposals”) to approve the following: (A) the authorization and
issuance of the shares of Common Stock or Series B-1 Preferred Stock to be
issued upon conversion of the Series B Preferred Stock, and the issuance of
shares of Common Stock to be issued upon conversion of the Series B-1 Preferred
Stock for purposes of Rule 4350 of the Nasdaq Marketplace Rules, (B) any
increase in the size of the Board of Directors as required by Section 6.2
hereof, and (C) any other proposals necessary to permit the Company to issue the
Series B-1 Preferred Stock or Common Stock issuable upon conversion of the
Series B Preferred Stock, and the issuance of shares of Common Stock to be
issued upon conversion of the Series B-1 Preferred Stock, in accordance with the
Preferred Stock Certificate of Determination. The Board of Directors shall, to
the extent consistent with its fiduciary duties, unanimously recommend to the
Company’s shareholders that such shareholders vote in favor of the Shareholder
Proposals (the “Board Recommendation”). In connection with the Company
Shareholders Meeting, the Company shall promptly prepare (and each Investor will
reasonably cooperate with the Company to prepare) and file (but in no event more
than thirty business days after the date of the Closing) with the SEC a
preliminary proxy statement (which shall include the Board Recommendation)(the
“Preliminary Proxy Statement”), shall use its reasonable best efforts to respond
to any comments of the SEC or its staff and to cause a definitive proxy
statement (which shall include, to the extent consistent with its fiduciary
duties, the Board Recommendation) (“the “Definitive Proxy Statement” and,
together with the Preliminary Proxy Statement, the “Proxy Statement”) related to
the Company Shareholders Meeting to be mailed to the Company’s shareholders not
more than five business days after clearance thereof by the SEC, shall use its
reasonable best efforts to solicit proxies for approval of the Shareholder
Proposals by the affirmative vote of a majority of the outstanding shares of
Common Stock entitled to vote (the “Requisite Shareholder Approval”), and take
all other reasonable actions necessary or advisable to secure the Requisite
Shareholder Approval; provided, however, that the Company may extend the date of
the Company Shareholders Meeting to the extent (x) necessary in order to obtain
a quorum of its shareholders or (y) the Company reasonably determines that such
delay is required by Applicable Law. The Company shall notify the Manager
promptly of the receipt of any comments from the SEC or its staff and of any
request by the SEC or its staff for amendments or supplements to such Proxy
Statement or for additional information and will supply the Manager with copies
of all correspondence between the Company or any of its representatives, on the
one hand, and the SEC or its staff, on the other hand, with respect to such
Proxy Statement. If at any time prior to the Company Shareholders Meeting there
shall occur any event that is required to be set forth in an amendment or
supplement to the Proxy Statement, the Company shall as promptly as practicable
prepare and mail to its shareholders such an amendment or supplement, to the
extent consistent with fiduciary duties of the board of directors. The Manager,
each Investor and the Company agrees promptly to correct any information
provided by it or on its behalf for use in the Proxy Statement if and to the
extent that such information shall have become false or misleading in any
material respect, and the Company shall as promptly as practicable prepare and
mail to its shareholders an amendment or supplement to correct such information
to the extent required by applicable laws and regulations. The Company shall
consult with the Investors prior to filing any Proxy Statement, or any amendment
or supplement thereto, and provide each Investor with a reasonable opportunity
to comment thereon. In the event that the approval of any of the Shareholder
Proposals is not obtained at such meeting, the Company shall include a proposal
to approve (and, to the extent consistent with its fiduciary duties, the Board
of Directors shall unanimously recommend approval of) each such proposal at a
meeting of its shareholders no less than once in each subsequent six month
period, capped at a maximum of four additional meetings.
 
(c) Each Investor, on the one hand, and the Company, on the other hand, agrees,
upon request, to furnish the other party with all information concerning itself,
its Affiliates, directors, officers, partners and shareholders and such other
matters as may be reasonably necessary or advisable in connection with the Proxy
Statement and any other statement, filing, notice or application made by or on
behalf of such other party or any of its Subsidiaries to any Governmental Entity
in connection with the Closing and the other transactions contemplated by this
Agreement and the Other Transaction Documents.
 
6.2 Board of Directors.
 
(a) Effective upon the closing, subject to satisfaction of all legal and
governance requirements regarding service as a director and, if required, the
reasonable approval of a board nominating committee (such approval not to be
unreasonably withheld or delayed), the Company will: appoint as a director of
the Company and the Bank one individual nominated by the Manager (the “Manager
Nominee”), and take such actions as may be required to appoint the Manager
Nominee to serve on the Board of Directors of the Company and the Bank.

35

--------------------------------------------------------------------------------



(b) While the Investors own Securities representing at least ten (10) percent of
the outstanding Common Stock (counting as shares owned by the Investors all
shares into which shares of Series B Convertible Preferred Stock are convertible
and assuming to the extent Investors shall purchase any additional shares of
Common Stock, any later such additional purchases shall be deemed to be shares)
of the Company, the Company will be required to (i) elect one person designated
by the Manager and reasonably acceptable to the Board of Directors of the
Company to the Board of Directors of the Bank and (ii) recommend to its
shareholders one person designated by the Manager for election to the Board of
Directors of the Company at the Company’s annual meeting, to the extent
consistent with its fiduciary duties and subject to satisfaction of all legal
and governance requirements regarding service as a director and, if required,
the reasonable approval of a board nominating committee (such approval not to be
unreasonably withheld or delayed). With respect to the Company Board of
Directors, such individual designated by the Manager (including any successor
nominee) duly selected in accordance with this Section 6.2(b) shall, subject to
applicable law, be the Company’s and the nominating committee’s nominee to serve
on the Company Board of Directors. The Company shall use its reasonable best
efforts to have the person designated by the Manager elected as a director of
the Company and the Company shall solicit proxies for each such person to the
same extent as it does for any of its other nominees to the Board of Directors,
to the extent consistent with the fiduciary duties of the Company’s Board of
Directors.
 
(c) If the Investors no longer holds the minimum number of Securities specified
in Section 6.2(b), the Manager will have no further rights under Section 6.2.
 
(d) Subject to the procedures set forth in Section 6.2(b), if such individual
ceases to serve as a director of the Company and the Bank for any reason, the
Company shall cause the vacancy created thereby to be filled by an individual
designated by the Manager, subject to the Company’s reasonable approval of the
qualifications of such designated individual. If the individual designated by
the Manager and nominated by the Company is not elected to the Board of
Directors of the Company and the Bank, the Company shall immediately increase
the size of such Board of Directors (subject to the Section 6.2(e) hereof) and
appoint such individual (such individual to be different from the individual who
was not elected by the shareholders of the Company) designated by the Manager to
the Board of Directors of the Company and the Bank, following the procedures set
forth in Section 6.2(b).
 
(e) If an increase in the size of the Board of Directors is required by this
Section 6.2 and a corresponding increase to maintain an odd number of directors
is required, then the Company and/or the Bank shall make such corresponding
increase and such additional directorship shall remain vacant until the next
meeting of the shareholders. No increase in the size of the Board of Directors
of the Company or of the Bank shall be required by this Section 6 if it would
cause the size of the Board of Directors of the Company or of the Bank to exceed
the maximum size permitted under the Articles or Company bylaws or the Bank
articles of association or bylaws; provided that the Company and/or the Bank, as
the case may be, shall use its respective best efforts to amend such articles of
incorporation, articles of association or bylaws to increase the number of
directorships necessary to appoint the Manager Nominee, including, without
limitation, submitting a shareholder proposal to amend the articles of
incorporation or bylaws to increase the number of seats shall be submitted to a
vote of shareholders at the Company Shareholders Meeting.
 
6.3 Notification of Threatened Breach or Failure of Condition and Other Matters.
The Company shall give notice to the Manager promptly of the occurrence of, or
the impending or threatened occurrence of, any event prior to the Closing that
(i) would cause or constitute a breach of any of the Company’s representations,
warranties, covenants or agreements set forth in this Agreement, or would cause
any such representation or warranty to be misleading, or that might result in
the nonfulfillment of any condition to the consummation of the transactions
contemplated by this Agreement, or (ii) result in a Material Adverse Effect on
the Company or the Bank. The notice shall describe the circumstances of such
event and shall describe the steps being taken to remedy the consequence
thereof.

36

--------------------------------------------------------------------------------


 
6.4 Interim Reports: Financial Statements.
 
(a) The Company shall have a continuing obligation from the date hereof until
the Closing Date to report to the Manager in writing any material change
affecting the representations and warranties or constituting a breach of any
covenant set forth in this Agreement; provided that such report shall not
relieve the Company of any liability for any breach of any representation,
warranty, or covenant made by the Company or of any condition to the Manager’s
obligation to close.
 
(b) The Company shall maintain, and cause the Bank to, maintain its books of
account and financial records in accordance with GAAP on a basis consistently
applied and in accordance with regulatory accounting practices and requirements
and such books of account and financial records will be accurate in all material
respects. The Company shall, and cause the Bank to, provide to the Manager as
soon as practicable, from the date hereof through the Closing (i) copies of all
financial statements of and other written information provided to the Board of
Directors of the Company and the Bank (or any committee thereof), (ii) copies of
all reports filed by the Company or the Bank with the Securities and Exchange
Commission, the Federal Reserve Board, the FDIC, the Comptroller or any other
Governmental Authority, and (iii) copies of such other information and reports
as the Manager may reasonably request relating to the Company or the Bank.
 
6.5 Access to Information. From the date of this Agreement until the date when
the Securities purchased pursuant to this Agreement and owned by the Investors
represent less than five percent of the outstanding Common Stock (counting as
shares owned by the Investors all shares of Common Stock into which shares of
Preferred Stock are convertible and assuming to the extent Investors shall
purchase any additional shares of Common Stock, any later such additional
purchases shall be deemed to be shares) (with respect to the Investors, the
“Qualifying Ownership Interest”), the Company will, and will cause each of its
subsidiaries to, give the Manager and its respective representatives (including,
without limitation, officers and employees of the Manager, and counsel,
accountants, investment bankers, potential lenders and other professionals
retained by the Manager) full access during normal business hours to all of
their properties, books and records (including, without limitation, tax returns
and appropriate work papers of independent auditors under normal professional
courtesy, but excluding those books and records that under applicable banking or
other laws, or under confidentiality agreements, are required to be kept
confidential) and to knowledgeable personnel of the Company and to such other
information as the Manager may reasonably request. The Manager will, and will
cause its representatives to, hold all information received as a result of its
access to the properties, books and records of the Company or its subsidiaries
in confidence, except to the extent that information (i) is or becomes available
to the public (other than through a breach of this Agreement), (ii) becomes
available to the Manager or its representatives from a third party which,
insofar as the Manager is aware, is not under an obligation to the Company or to
a subsidiary to keep the information confidential, (iii) was known to the
Manager or its representatives before it was made available to the Manager or
its representative by the Company or a subsidiary, or (iv) otherwise is
independently developed by the Manager or its representatives. The Manager will,
at the Company’s request made at any time after the termination of this
Agreement without the Closing’s taking place, or after the Investors cease to
own a Qualifying Ownership Interest, deliver to the Company all documents and
other material obtained by the Investors or their respective representatives
from the Company or its subsidiaries in accordance with this Section 6.5 or
otherwise in connection with the transactions that are the subject of this
Agreement or evidence, subject to applicable law, that that material has been
destroyed by the Investors. The Investors acknowledge that they are aware of,
and will comply as to the Company with, applicable restrictions on the use of
material nonpublic information imposed by the U.S. federal securities laws. Any
examination or investigation made by the Investors, their representatives or any
other Persons as contemplated by this Section 6.5 shall not affect any of the
representations and warranties hereunder. In the event, and to the extent, that,
as a result of any change in applicable law or regulation or a judicial or
administrative interpretation of applicable law or regulation, it is reasonably
determined that the rights afforded pursuant to this Section 6.5 are not
sufficient for purposes of the Department of Labor’s “plan assets” regulations,
to the extent such plan assets regulation applies to the investment in the
Securities, the Investors and the Company shall cooperate in good faith to agree
upon mutually satisfactory management access and information rights which will
satisfy such regulation.

37

--------------------------------------------------------------------------------


 
6.6 Conduct of Business. From the date of this Agreement until the Closing, the
Company shall and shall cause the Bank to:
 
(a) conduct its business in the ordinary course, in substantially the same
manner as heretofore conducted, in accordance with Applicable Law, in such
manner as to maintain the business, employees, customers and goodwill of the
Bank and as is consistent with sound banking practices;
 
(b) maintain, renew, keep in full force and effect and preserve its corporate
existence, business organization and material rights, franchises, permits, and
licenses and retain its present employee force so that all the foregoing will be
available to the Manager at and after the Closing Dates; and
 
(c) maintain its existing, or substantially equivalent, credit arrangements with
banks and other financial institutions; and
 
(d) use commercially reasonable efforts to continue its customer relationships.
 
6.7 Operations to Date of Closing. In furtherance, and not in limitation, of the
foregoing Section 6.6 hereof, from the date of this Agreement to the Closing,
except with the prior written consent of the Manager or in connection with the
issuance or sale of any TARP Securities:
 
(a) The Company shall, and cause the Bank to, not (i) declare, pay, or make any
dividend or distribution to the holders of the Company Stock or Bank Stock,
except as expressly provided to the contrary in this Agreement; (ii) call,
redeem, exchange for other securities, or otherwise acquire, any shares of the
Company Stock or Bank Stock; (iii) sell or issue any debt or equity securities
of the Company or the Bank or any rights or options to acquire or convert into
such securities except for Permitted Equity Rights and shares issued upon the
exercise of Permitted Equity Rights; (iv) otherwise change in any manner the
issued and outstanding capital of the Company or the Bank; or (v) agree to do
any of the foregoing; and if the Company takes any action that would require any
antidilution adjustment to be made under the Preferred Stock Certificate of
Determination on the date of this Agreement, the Company shall make appropriate
adjustments such that the Investors will receive the benefit of such transaction
as if the Securities to be purchased by the Purchaser at the Closing had been
outstanding as of the date of such action;
 
(b) Except as provided by this Agreement, the Company shall not change or amend
the articles of incorporation or bylaws and the Bank shall not change or amend
its articles of association or bylaws in any manner that would materially
adversely conflict with or affect its authority to consummate the transactions
contemplated in this Agreement and the Other Transaction Documents;

38

--------------------------------------------------------------------------------



(c) The Company shall, and cause the Bank to, not organize any subsidiary,
acquire capital stock or other equity securities of any corporation or acquire
equity ownership interest in any business, except upon foreclosure of any
existing loan or any loan permitted hereunder, or enter into any transactions
other than in the ordinary course of business;
 
(d) The Company shall, and cause the Bank to, not, except in the ordinary course
of business of the Company and the Bank, (i) sell, pledge, encumber, or
otherwise dispose of or transfer any loan or lease receivables; (ii) sell,
lease, pledge, encumber or otherwise dispose of any fixed assets; or (iii) sell,
lease, pledge, encumber or otherwise dispose of or transfer any of its other
properties or assets, including without limitation any bonds or other
securities;
 
(e) The Company shall cause the Bank to not directly or indirectly terminate or
reduce or commit to terminate or reduce any Federal Reserve Bank line of credit
or the availability of any funds under any other loan or financing agreement
pursuant to which the Bank is a borrower;
 
(f) The Company shall cause the Bank to not, except in the ordinary course of
business, (i) borrow or agree to borrow any money or incur any other Liabilities
or guarantee the obligations of others (except pursuant to trade letters of
credit, acceptance liabilities and endorsements of drafts and other commercial
paper in the ordinary course of business and in accordance with prudent
practice); (ii) make or purchase loans or extend credit, including in the form
of lease financing arrangements, or commit to do the same; (iii) commit to
purchase or sell futures or forward contracts, or make any standby contracts or
other option arrangements or obligations to purchase or sell option contracts;
(iv) make any commitment to purchase foreign currencies or exchange U.S.
dollars; (v) issue or commit to issue commercial or standby letters of credit or
purchase participations therein; (vi) purchase bankers’ acceptances; (vii)
borrow or lend securities; (viii) make or incur any other commitments or
Liabilities or incur significant contingencies; or (ix) indemnify or agree to
indemnify others or enter into any material commitment or make any material
capital expenditures or commitments.
 
(g) The Company shall cause the Bank to not, except upon foreclosure of an
existing loan consistent with past practices, acquire or purchase any real
property or interest therein (including, but limited to, any leasehold interest
in any real property), other than real property or interests therein
representing Liens securing loans permitted hereunder.
 
(h) The Company shall cause the Bank to not materially change the Bank’s
policies and practices with respect to liquidity management and cash flow
planning, asset and liability management, investments, conflicts of interest,
internal audit policies and practices, marketing, acceptance of demand and
savings and time deposit accounts and certificates, lending, budgeting, profit,
and tax planning, personnel policies and practices, electronic data processing,
accounting or any other aspects of the operations or business of the Bank;
 
(i) The Company will cause the Bank to not pay or agree to pay any increases in
salary, bonuses or other compensation to any director, officer or employee of
the Bank except in the ordinary course of business;
 
(j) The Company will cause the Bank to not pay or agree to pay any increases
under any employee agreement, or amend any existing, or enter into any new,
employee agreement or adopt any new Plan or arrangement of any type, or amend
any Plan or arrangement except in the ordinary course of business;
 
(k) The Company shall, and will cause the Bank to, not violate any Applicable
Law, or relinquish or terminate any rights, licenses, franchises, permits or
other authorizations; and

39

--------------------------------------------------------------------------------


 
(l) The Company shall, and will cause the Bank to, keep in full force and effect
insurance for all property, real, personal and mixed, owned or leased by the
Bank and all such property shall be used, operated, maintained and repaired in a
careful and reasonably efficient manner.
 
6.8 Antidilution Protection; Right to Purchase Securities.
 
(a) Except as provided in Section 6.8(b) hereof, if the Company sells shares of
Common Stock or options, warrants or convertible or exchangeable securities that
entitle the holder to acquire Common Stock (“Common Stock Derivatives”) to any
person other than the Investors or any other affiliate of the Investors, then
the Company will offer to sell to the Investors provided the Securities owned by
the Investors collectively represent at least ten percent of the outstanding
Common Stock (counting as shares owned by the Investors all shares of Common
Stock into which shares of Preferred Stock are convertible and assuming to the
extent Investors shall purchase any additional shares of Common Stock, any later
such additional purchases shall be deemed to be shares), for the same purchase
price as that at which it sells shares of Common Stock or Common Stock
Derivatives to persons other than the Investors or their affiliates (with
non-cash consideration valued at its fair market value), a number of shares of
Common Stock or Common Stock Derivatives that is the fraction of the total
number of shares of Common Stock or Common Stock Derivatives being sold to
persons other than the Investors or their affiliates of which (i) the numerator
is the number of shares of Common Stock owned by the Investors and/or their
affiliates and includes the shares of Common Stock into which the Preferred
Stock are convertible immediately before the sale to persons other than the
Investors and their affiliates, and the denominator is (ii) the total number of
shares of Common Stock that are outstanding, or are issuable on exercise of
unexpired options or warrants, immediately before the sale to persons other than
the Investors or their affiliates; provided, however, that if any such purchase
is subject to regulatory approval or prohibited pursuant to Rule 4350 of the
Nasdaq Marketplace Rules, then the Investors will be offered a smaller number of
shares so as to comply with such rules.
 
(b) Section 6.8(a) hereof will not apply to sales of any TARP Securities or
Common Stock issuable thereunder or any shares of Common Stock that are issuable
(i) upon exercise of options or warrants that are outstanding at the date of
this Agreement, (ii) upon exercise, conversion or exchange of Common Stock
Derivatives that were issued in transactions that were subject to Section 6.8(a)
hereof (whether or not the Investors or their affiliates exercises the option
given to them under that Section), or (iii) to employees, directors or
consultants of the Company or its subsidiaries under an incentive plan or
program, or as a bonus, that is or has been approved by the Company’s Board of
Directors.
 
6.9 Certificate of Determination. In connection with the Closing, the Company
shall file the Preferred Stock Certificate of Determination for the Preferred
Stock in the form attached to this Agreement as Exhibit C the State of
California, and such Preferred Stock Certificate of Determination shall continue
to be in full force and effect as of the Closing Date.
 
6.10 Reservation for Issuance. The Company will reserve that number of shares of
Common Stock and Series B-1 Convertible Preferred Stock reasonably anticipated
to be sufficient for issuance upon conversion of the Securities owned at any
time by the Investors without regard to any limitation on such conversion and
that number of shares of Preferred Stock reasonably anticipated to be sufficient
for the payment of Preferred Stock dividends.
 
6.11 Share Listing. From the date of this Agreement and until the receipt of
Requisite Shareholder Approval, all outstanding Shares of Common Stock shall
remain authorized for listing on Nasdaq and registered under Section 12 (g) of
the 1934 Act and the maximum number of shares of Common Stock issuable upon
conversion of the Preferred Stock shall have been authorized for listing on
Nasdaq, subject to official notice of issuance (with the remaining shares to
authorized for listing on Nasdaq (as promptly as practicable) upon receipt of
the approval of the Company’s shareholders of the relevant Shareholder
Proposals.

40

--------------------------------------------------------------------------------


 
6.12 Change in Control Provisions. Prior to the Closing, (i) the Company Board
of Directors shall have adopted resolutions excluding the transactions
contemplated by this Agreement from the definition of a “change in control” for
any employment agreement filed with the SEC pursuant to Item 601 of Regulation
S-K, and (ii) each participant of that certain Supplemental Executive Retirement
Plan of Bridge Bank, N.A. shall have agreed to adopt a revised SERP agreement,
reasonably acceptable to the Manager which will clarify that the transactions
contemplated by this Agreement will not trigger any “change in control” vesting
provisions and that such revised SERP agreement will supersede and replace the
original agreement.
 
6.13 Litigation. From the date of this Agreement and until the Closing, the
Company and its subsidiaries shall promptly (and, in any event, not later than
the date of release of such information to the public generally) notify the
Manager of any litigation or governmental proceeding or investigation pending
(or, to the Knowledge of the Company, threatened) against the Company, against
any subsidiaries or against any officer, director, key employee, or principal
shareholder of the Company or of any subsidiaries, that if adversely determined,
could have a Material Adverse Effect on its present or proposed business,
properties, assets, or condition (financial or otherwise) taken as a whole.
 
6.14 Further Assurances. The Company shall execute and deliver, and cause the
Bank to execute and deliver, such instruments and take such other actions as the
Manager may reasonably require in order to carry out the intent of this
Agreement.
 
6.15 Representations and Warranties. Prior to the Closing, the Company will not
take or omit to take, or permit the Bank to take or omit to take, any action the
effect of the taking or omission of which would reasonably be expected to cause
any of the representations and warranties in Article IV hereof to be inaccurate
in any material respect at or at any time prior to the Closing.
 
6.16 Fees and Expenses. On the Closing Date, the Company shall reimburse the
Investors for all reasonable fees and expenses associated with the Investment
including, but not limited to reasonable attorneys fees, incurred by the
Investors in connection with this Agreement and the Other Transaction Documents
and the transactions contemplated hereby and thereby, travel and other
out-of-pocket expenses for this Agreement and the transactions contemplated
hereby.
 
6.17 S-3 Eligibility. Until all of the Preferred Stock or Common Stock issued
upon conversion is freely tradeable, the Company shall use its reasonable best
efforts to remain eligible to use a registration statement on Form S-3 (or any
successor form or other appropriate form under the Securities Act) for an
offering to be made on a continuous or delayed basis pursuant to Rule 415 under
the Securities Act.
 
ARTICLE VII
TERMINATION
 
7.1 Right to Terminate Prior to Closing. This Agreement may be terminated at any
time prior to the Closing:
 
(a) By mutual consent of the Company and the Manager.

41

--------------------------------------------------------------------------------


 
(b) By the Manager or by the Company, if, without fault of the terminating
party, the Closing does not occur on or before February 15, 2009.
 
(c) By the Manager or the Company upon the denial of any required government
approval or if any required government approval contains conditions or
requirements (other than any conditions which are then standard or typical for
transaction of the type contemplated by this Agreement) or any governmental
corrective action is imposed on, or agreed to by, the Company or the Bank which
in the reasonable opinion of the Board of Directors of the Company or of the
Manager materially and adversely affects the economic and business benefits to
the Company or the Investors of the transactions contemplated by this Agreement.
 
(d) By the Manager, if (i) the Company and/or the Bank shall not have received
approval of its application to receive TARP capital at the maximum amount
contemplated by the TARP program by December 10, 2008, or (ii) the Company or
the Bank shall not have satisfied all corporate, regulatory and legal
requirements necessary to consummate the issuance of equity under the TARP
program.
 
(e) By the Manager, if any conditions to closing set forth in Section 3.1 have
not been satisfied by February 15, 2009.
 
(f) By the Company, if any conditions to closing set forth in Section 3.2 have
not been satisfied by February 15, 2009.
 
(g) By the Manager, if it is determined that any of the representations and
warranties of the Company contained in this Agreement was not complete and
accurate in all material respects (or that any of the representations and
warranties of the Company qualified as to materiality or Material Adverse Effect
was not true and correct in all respects) on the date of this Agreement (after
giving effect to any Company Update(s)) or any condition in Section 3.1 required
to be satisfied prior to the Closing becomes incapable of satisfaction.
 
(h) By the Company, with regard to the Manager, if it is determined that any of
the representations and warranties of the Manager contained in this Agreement
was not complete and accurate in all material respects (or that any of the
representations and warranties of the Manager qualified as to materiality or
Material Adverse Effect was not true and correct in all respects) on the date of
this Agreement on any condition in Section 3.2 required to be satisfied prior to
the Closing becomes incapable of satisfaction.
 
7.2 Effect of Termination. If this Agreement is terminated pursuant to Section
7.1, after this Agreement is terminated, no party will have any further rights
or obligations under this Agreement; provided, however that nothing contained in
this Section will relieve any party of liability for any breach of this
Agreement, or obligation pursuant to Article VII that occurs or arises from
events that occurred before this Agreement is terminated.
 
42

--------------------------------------------------------------------------------


 
ARTICLE VIII
INDEMNIFICATION

8.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless Manager and the Investors, their Affiliates, officers, directors,
employees, partners and agents, and each Person, if any, who controls, or (other
than the Bank) is under the control of, Manager or the Investors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(the “Indemnified Persons”) from and against any and all losses, claims,
damages, liabilities and expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses) (“Damages”) caused by
or relating to (i) any matter that is the subject of a representation and
warranty of the Company contained in this Agreement and is not as represented
and warranted, (ii) the Company’s failure to fulfill in any respect any of its
obligations under this Agreement, or under any document delivered in accordance
with this Agreement, or (iii) actual or threatened claims brought against the
Company, the Company Subsidiaries, the Manager, the Investors or any of their
respective Affiliates, officers, directors, partners, employees and agents in
connection with or arising out of the entering into of this Agreement and the
transactions contemplated by this Agreement, other than with regard to a failure
or alleged failure of Manager, or the Investors, to fulfill its obligations
under this Agreement. This indemnity shall be the sole and exclusive monetary
remedy of Indemnified Persons after the Closing for any inaccuracy of any
representation or warranty or any other breach of any covenant or agreement
contained in this Agreement; provided that nothing herein shall limit in any way
any such party’s remedies in respect of fraud by any other party in connection
with the transactions contemplated hereby. The Company shall no, in any event,
be liable or otherwise responsible to any Indemnified Person for any
consequential or punitive damages of any such Indemnified Person (or any of its
Affiliates) arising out of or relating to this Agreement or the performance or
breach hereof.
 
8.2 Indemnification by Manager. For a period of sixty (60) days after the
Closing, Manager agrees to indemnify and hold harmless the Company, its
officers, directors and agents and each Person, if any, (other than Manager) who
controls, or is under the control of, the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act from and
against any and all Damages caused by or relating to (i) any matter that is the
subject of a representation and warranty contained herein and is not as
represented and warranted of Manager, (ii) Manager’s, or the Investor’s, failure
to fulfill in any respect any of its obligations under this Agreement, or under
any document delivered in accordance with this Agreement, or (iii) actual or
threatened claims brought against Manager and its subsidiaries or Affiliates,
the Company or its Affiliates, or any of their respective officers, directors,
partners, employees and agents in connection with or arising out of the entering
into of this Agreement and the transactions contemplated hereby, other than with
regard to a failure or alleged failure of the Company to fulfill its obligations
under this Agreement.
 
8.3 Conduct of Indemnification Proceedings. If any proceeding (including any
governmental investigation) shall be instituted involving any Person in respect
of which indemnity may be sought pursuant to Section 8.1 or Section 8.2, such
Person (an “Indemnified Party”) shall promptly notify the Person against whom
such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses, provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent that the Indemnifying
Party is materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) in the
reasonable judgment of such Indemnified Party representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood that, in connection with any proceeding
or related proceedings in the same jurisdiction, the Indemnifying Party shall
not be liable for the reasonable fees and expenses of more than one separate
firm of attorneys (in addition to any local counsel) at any time for all such
Indemnified Parties, and that all such fees and expenses shall be reimbursed as
they are incurred. In the case of any such separate firm for the Indemnified
Parties, such firm shall be designated in writing by the Indemnified Parties.
The Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless such Indemnified Parties from and against any loss
or liability (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Party, no
Indemnifying Party shall effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding.

43

--------------------------------------------------------------------------------


 
8.4 Contribution. If the indemnification provided by Sections 8.1 or 8.2 is
unavailable or insufficient to hold harmless an indemnified party in respect to
any losses, claims, damages or liabilities (or actions or proceedings in respect
thereof) provided by Sections 8.1 or 8.2, then each indemnifying party shall, in
lieu of indemnifying such indemnified party, contribute to the amount paid or
payable to such indemnified party as a result of such losses, claims, damages,
liabilities, actions or proceedings in such proportions as appropriate to
reflect the relative fault of the Company on the one hand, and Manager, on the
other hand, in connection with any matter that is the subject of a
representation and warranty that is not as represented and warranted or any
failure to fulfill in any respect any obligations under this Agreement, or under
any document delivered in accordance with this Agreement, which resulted in such
losses, claims, damages, liabilities, actions or proceedings, as well as other
relevant equitable considerations. The relative fault shall be determined by
reference to, among other things, whether any breach by the Company, on the one
hand, or Manager, on the other hand, and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. The Company and Manager agree that it would not be just
and equitable if contribution pursuant to this Section 8.4 were determined by
pro rata allocation or by any other method of allocation that did not take
account of equitable considerations. Notwithstanding the provisions of this
Section 8.4, the Manager shall not be required to contribute any amount
exceeding the aggregate dollar amount paid by Manager for the Securities.
 
ARTICLE IX
RESTRICTIONS REGARDING TRANSFERS OF SHARES
 
9.1 Legend. Investors agree that all certificates or other instruments
representing the Securities subject to this Agreement will bear a legend
substantially to the following effect (and that the Preferred Stock certificates
will have additional transfer restrictions as set forth in the Preferred Stock
Certificate of Determination): THE SECURITIES REPRESENTED BY THIS INSTRUMENT
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
SECURITIES LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE
DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.
 
9.2 Additional Restrictions on Transfers of Series B Preferred Stock. The shares
of Series B Preferred Stock shall be transferable by the Investors or any of its
Affiliates only as follows: (i) to an Affiliate of the Investor under common
control with the Manager, if the transferee agrees in writing for the benefit of
the Company (with a copy thereof to be furnished to the Company), to be bound by
the terms of this Agreement, (ii) to an Affiliate of the Company, (iii) to any
limited partner or shareholder of the Investors, (iv) to any limited partner or
shareholder of the Investors as long as no sole limited partner or shareholder
owns more than 15% of any class, (v) in a widely distributed public offering
registered pursuant to the Securities Act, (vi) upon certification by the
transferor in writing to the Company that the transferor believes that the
transferee shall not, after giving effect to such transfer, own for purposes of
the BHCA, and any rules and regulations promulgated thereunder, more than 2% of
any class of voting securities of the Company outstanding at such time, or (vii)
to a transferee that is acquiring a majority of the Company’s outstanding
“voting securities” (as defined in the BHCA and any rules or regulations
promulgated thereunder)(not including any voting securities such person is
acquiring from the Investors or their Affiliates).

44

--------------------------------------------------------------------------------


 
In connection with any transfer of shares of Series B Preferred Stock described
in this Section 9.2 (iv), (v), (vi) and (vii), upon the request of the
transferor, the transferor shall be entitled to surrender to the Company the
shares of Series B Preferred Stock to be so transferred, and, upon such
surrender, the Company shall issue to the transferee, in lieu of shares of
Series B Preferred Stock surrendered, an equal number of shares of Series B
Preferred Stock, as the case may be, having identical terms in all respects to
the shares of Series B Preferred Stock so surrendered, except that the shares of
Series B Preferred Stock issued to the transferee shall not be subject to the
transfer restrictions set forth in this Section 9.2.
 
9.3 Compliance with Securities Act. The Manager may not cause the Investors to
sell or transfer any Shares other than in a transaction that is registered under
the Securities Act or is exempt from the registration requirements of the
Securities Act. If the Manager causes the Investors to ask the Company to
register a transfer of Shares in a transaction that is not registered under the
Securities Act, the Company may refuse to register such transfer until it
receives evidence that is reasonably satisfactory to the Company, that the sale
or transfer is exempt from the registration requirements of the Securities Act.
 
9.4 Removal of Legends. If any Securities that were Restricted Securities become
eligible for sale pursuant to Rule 144(k) or otherwise cease to be Restricted
Securities, the Company shall, upon the request of the holder of such Shares,
promptly remove the legend, if any, from the certificates for such Securities.
“Restricted Securities” means the Securities purchased by the Investors pursuant
to this Agreement until such Securities are sold pursuant to a registration
statement or until such Securities are sold or are eligible to be sold pursuant
to Rule 144 or could be sold in their entirety in compliance with Rule 144
(including the volume limitations in Rule 144, unless the Securities could be
sold pursuant to subsection (k) of Rule 144).
 
ARTICLE X
MISCELLANEOUS
 
10.1 Legal Action. If any party hereto shall institute any legal action to
enforce this Agreement or any provision hereof, it is agreed that the prevailing
party shall be entitled to collect costs and expenses of litigation, including,
without limitation, reasonable attorneys’ fees.
 
10.2 Notices. Any notice or other communication under this Agreement must be in
writing and will be deemed given when it is delivered in person or sent by
facsimile or email (with proof of receipt at the facsimile number or email
address to which it is required to be sent), on the business day after the day
on which it is delivered to a major nationwide delivery service for overnight
delivery, or on the fifth business day after the day on which it is mailed by
first class mail from within the United States of America, to the following
addresses (or such other address as may be specified after the date of this
Agreement by the party to which the notice or communication is sent):
 
If to the Company:
 
Bridge Capital Holdings
55 Almaden Boulevard
San Jose, California 95113
Facsimile No.: (408) 423-8520

45

--------------------------------------------------------------------------------




With a copy (which will not constitute notice) to:


Bingham McCutchen LP
Three Embarcadero Center
San Francisco, California 94111
Attention: James M. Rockett
Facsimile No.: (415) 393-2286
 
If to the Manager:
 
Carpenter Fund Manager GP, LLC
5 Park Plaza, Suite 950
Irvine, California 92614
Attn: Robert E. Sjogren, Secretary
Voice: (949) 261-8888
Facsimile No.: (949) 261-0880
 
With a copy to:
 
Mantt, Phelps & Phillips, LLP
695 Town Center Drive, 14th Floor
Costa Mesa, California 92626
Attn: Angelee J. Harris
Tel: (714) 338-2720
Facsimile No.: (714) 371-2550
 
10.3 Agreement. This Agreement, the Exhibits hereto, any matters Previously
Disclosed and any documents executed by the Parties simultaneously herewith
represent the entire understanding of the Parties with reference to the
transactions set forth herein and supersede all prior understandings and
agreements heretofore made by the Parties. Except as otherwise expressly
provided herein, no Person other than the Parties hereto shall have any right
hereunder or be entitled to the benefit of any provision hereof.
 
10.4 Waiver and Amendment. Except with respect to statutory requirements, any
party hereto may by written instrument extend the time for the performance of
any of the obligations or other acts of the other party and may waive (i) any
inaccuracies of the other in the representations or warranties contained in this
Agreement or in any document delivered pursuant hereto, (ii) compliance with any
of the covenants, undertakings or agreements of the other party, or satisfaction
of any of the conditions to its obligations, contained in this Agreement or
(iii) the performance (including performance to the satisfaction of a party or
its counsel) by the other party of any of its obligations set out herein. No
failure or delay on the part of either party hereto in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
Any waiver by a party of a condition to its obligation to perform this Agreement
and to consummate the Closing hereunder shall be without prejudice to the rights
or remedies such party may have arising out of any breach of any representation,
warranty, covenant or other agreement hereunder. Neither this Agreement nor any
provisions hereof may be amended, waived, modified or discharged except by an
agreement in writing signed by the party against whom the enforcement of any
amendment, waiver, change or discharge is sought.

46

--------------------------------------------------------------------------------


 
10.5 Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
 
10.6 Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect in any jurisdiction, as to such
jurisdiction, such provision shall be ineffective to the extent of such
invalidity, illegality or unenforceability, and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
10.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California.
 
10.8 Counterparts. This Agreement may be executed in two counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
party.
 
10.9 Expenses. The Company shall reimburse the Manager for all costs and
expenses incurred by the Manager with respect to the negotiation, execution and
delivery of, and the performance of the transactions contemplated by, this
Agreement and the Other Transaction Documents including, but not limited to
legal, accounting loan review and other due diligence related expenses.
 
10.10 Successors and Assigns. The provisions hereof shall inure to the benefit
of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the Parties hereto.
 
[Signature page follows.]

47

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed, where applicable by their duly authorized representatives, as of the
first above written.



Company:
   
BRIDGE CAPITAL HOLDINGS
   
By:
  
Name:
Title:
   
Manager:
   
CARPENTER FUND MANAGER GP, LLC
   
ON BEHALF OF, AND AS THE GENERAL PARTNER OF: CARPENTER COMMUNITY BANCFUND, L.P.,
CARPENTER COMMUNITY BANCFUND-A, L.P. AND CARPENTER COMMUNITY BANCFUND-CA, L.P.
   
By:
    
Name: John D. Flemming
 
Title: Managing Member


48

--------------------------------------------------------------------------------



Exhibit A


Schedule of Investors
 

       
No. of Shares
Total
 
 
 
Name & Address
 
 
 
Aggregate 
Purchase Price
 
 
Series B 
Preferred 
Shares
 
Common 
Stock (if 
converted at 
a $10.00 
conversion 
price)
 
Carpenter Community
BancFund, LP
c/o Carpenter Fund Manager GP LLC
5 Park Plaza
Suite 950
Irvine, CA 92614
   
1,104,000.00
   
11,040
   
110,400
                       
Carpenter Community
BancFund-A, LP
c/o Carpenter Fund Manager GP LLC
5 Park Plaza
Suite 950
Irvine, CA 92614
   
27,798,000.00
   
277,980
   
2,779,800
                       
Carpenter Community
BancFund-CA, LP
c/o Carpenter Fund Manager GP LLC
5 Park Plaza
Suite 950
Irvine, CA 92614
   
1,098,000.00
   
10,980
   
109,800
 
TOTAL
 

$

30,000,000.00
   

300,000
   

3,000,000
 




Exhibit A

--------------------------------------------------------------------------------



Exhibit B


Fully-Diluted
Capitalization




   
Outstanding Shares
 
Fully-Diluted, 
Voting
 
Post –Closing:
 
No.
 
%
 
No.
 
%
 
Common Stock
                         
Current shareholders
   
6,598,289
   
79.9
   
6,598,289
   
58.1
 
Current optionees (1)
   
1,357,280
   
16.4
   
1,357,280
   
12.0
 
TARP Warrants
   
0
   
0
   
0
   
0
 
Investors
   
0
   
0
   
0
   
0
 
Total
   
7,955,569
   
96.4
   
8,354,240
   
73.6
                             
Preferred Stock
                         
TARP
   
0
         
0
(2)
     
Investors
   
300,000
   
3.6
   
3,000,000
(3)
 
26.4
 
Total
   
300,000
   
3.6
   
3,000,000
   
26.4
                             
Aggregate
                         
Current shareholders
   
6,598,289
   
79.9
   
6,598,289
   
58.1
 
Current optionees (1)
   
1,357,280
   
16.4
   
1,357,280
   
12.0
 
TARP Preferred Stock
   
0
   
0
   
0
   
0
 
TARP Warrants
   
0
   
0
   
398,671
   
3.5
 
Investors Preferred Stock
   
300,000
   
3.6
   
3,000,000
(3)
 
26.4
 
Total
   
8,255,569
   
100.0
   
11,354,240
   
100.0
 

 

--------------------------------------------------------------------------------

(1)
Plus any options issued after the date hereof in accordance with the Agreement.

(2)
Presentation reflects lack of voting rights for TARP Preferred Stock.

(3)
Presented as if converted to voting common stock at conversion price of $10.00
per share.



Assumptions:

 
1.
Includes an assumed TARP funding which is not expected to occur until after
funding by CCBF.

 

 
2.
The number of TARP preferred shares is unknown pending receipt of documents from
Treasury. The potential voting impact is reasonably reflected in the
fully-diluted column of the schedule.

 

 
3.
The number of shares reserved for TARP warrants is pending confirmation by
Treasury.

 
Exhibit B

--------------------------------------------------------------------------------


 
 
EXHIBIT C 
 
FORM OF
 
CERTIFICATE OF DETERMINATION
 
OF
 
SERIES B PREFERRED STOCK AND SERIES B-1 PREFERRED STOCK
 
OF
 
BRIDGE CAPITAL HOLDINGS
 
a California corporation
 
Pursuant to Section 401(a) of the
California General Corporation Law
 

--------------------------------------------------------------------------------

 
We Daniel P. Myers, President and Chief Executive Officer, and Thomas A. Sa,
Executive Vice President and Chief Financial Officer, of Bridge Capital
Holdings, a corporation organized and existing under the laws of California
(hereinafter called the “Company”), do hereby certify as follows:
 
1. On ________, 2008 the Board of Directors of the Company adopted a resolution
designating ______ shares of Preferred Stock as Series B Mandatorily Convertible
Cumulative Perpetual Preferred Stock and ________ shares of Preferred Stock as
Series B-1 Mandatorily Convertible Cumulative Perpetual Preferred Stock.
 
2. No shares of Series B Mandatorily Convertible Perpetual Cumulative Preferred
Stock and no shares of Series B-1 Mandatorily Convertible Cumulative Perpetual
Preferred Stock have been issued.
 
3. Pursuant to the authority conferred upon the Board of Directors by the
Articles of Incorporation of the Company, the following resolution was duly
adopted by the Board of Directors on ______, 2008 creating two series of
Preferred Stock, one designated as the Series B Mandatorily Convertible
Cumulative Perpetual Preferred Stock and the second designated as the Series B-1
Mandatorily Convertible Cumulative Perpetual Preferred Stock:
 
“NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors of the Company
hereby establishes two series of Preferred Stock designated as (1) the “Series B
Mandatorily Convertible Cumulative Perpetual Preferred Stock,” consisting of
_______ shares and (2) the “Series B-1 Mandatorily Convertible Cumulative
Perpetual Preferred Stock,” consisting of _______ shares, each series of which
have following rights, preferences, privileges and restrictions:
 
SERIES B AND SERIES B-1 PREFERRED STOCK:
 
Section 1. Designation. There are hereby created out of the authorized and
unissued shares of preferred stock of the Company two series of preferred stock,
one designated as the “Series B Mandatorily Convertible Cumulative Perpetual
Preferred Stock” (the “Series B Preferred Stock”) and the second designated as
the “Series B-1 Mandatorily Convertible Cumulative Perpetual Preferred Stock”
(the “Series B-1 Preferred Stock”) (together, the Series B Preferred Stock and
the Series B-1 Preferred Stock are referred to as the “Preferred Stock”). The
number of shares constituting the Series B Preferred Stock shall be [___], no
par value per share. The number of shares constituting the Series B-1 Preferred
Stock shall be [___], no par value per share.
 
1

--------------------------------------------------------------------------------


 
Section 2. Ranking. The Preferred Stock will, with respect to dividend rights
and rights on liquidation, winding-up and dissolution, rank (i) junior to any
preferred shares issued to the U.S. Treasury or its designee pursuant to the
Emergency Economic Stabilization Act (the “Senior Securities”) (ii) on a parity
with each other and with each other class or series of preferred stock
established after the Effective Date by the Company the terms of which expressly
provide that such class or series will rank on a parity with the Preferred Stock
as to dividend rights and rights on liquidation, winding-up and dissolution of
the Company (collectively referred to as “Parity Securities”) and (iii) senior
to the Company’s common stock (the “Common Stock”), the Series A Junior
Preferred Stock and each other class or series of capital stock outstanding or
established after the Effective Date by the Company the terms of which do not
expressly provide that it ranks on a parity with or senior to the Preferred
Stock as to dividend rights and rights on liquidation, winding-up and
dissolution of the Company (collectively referred to as “Junior Securities”).
 
The Company has the right to authorize or issue additional shares or classes or
series of Junior Securities or Parity Securities without the consent of the
Holders; provided however that until such time as all of the Series B Preferred
Stock have been converted into shares of Common Stock, the Company shall not,
without the prior written consent of the Series B Holders owning at least 50.1%
of the then outstanding Series B Preferred Stock, create, authorize or designate
any preferred stock of any class or series having any designations, preferences,
relative, participating, optional or other rights ranking senior to or on parity
with those of the Series B Preferred Stock; provided further, that, until such
time as all of the Series B-1 Preferred Stock have been converted into shares of
Common Stock, the Company shall not, without the prior written consent of the
Series B-1 Holders owning at least 50.1% of the then outstanding Series B-1
Preferred Stock create, authorize or designate any preferred stock of any class
or series having any designations, preferences, relative, participating,
optional or other rights ranking senior to or on parity with those of the Series
B-1 Preferred Stock.
 
Section 3. Definitions. The following terms shall have the meanings set forth
below or in the section cross-referenced below, as applicable, whether used in
the singular or the plural:
 
“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.
 
“Applicable Conversion Price” means the Conversion Price in effect at any given
time.
 
“Articles of Incorporation” means the Articles of Incorporation of the Company,
as amended, and as amended by this Certificate of Determination and as it may be
further amended.
 
“Beneficially Own” and its correlatives have the meaning set forth in Rule 13d-3
under the Exchange Act.
 
“Board of Directors” means the board of directors of the Company or any
committee thereof duly authorized to act on behalf of such board of directors.
 
2

--------------------------------------------------------------------------------


 
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks in California are generally required or authorized by law to be
closed.
 
“Certificate of Determination” means this Certificate of Determination of the
Series B Mandatorily Convertible Cumulative Perpetual Preferred Stock and the
Series B-1 Mandatorily Convertible Cumulative Perpetual Preferred Stock.
 
“Closing Price” of the Common Stock on any date of determination means the
closing sale price or, if no closing sale price is reported, the last reported
sale price of the shares of the Common Stock on the Nasdaq Global Market on such
date. If the Common Stock is not traded on the Nasdaq Global Market on any date
of determination, the Closing Price of the Common Stock on such date of
determination means the closing sale price as reported in the composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Stock is so listed or quoted, or, if no closing sale price is
reported, the last reported sale price on the principal U.S. national or
regional securities exchange on which the Common Stock is so listed or quoted,
or if the Common Stock is not so listed or quoted on a U.S. national or regional
securities exchange, the last quoted bid price for the Common Stock in the
over-the-counter market as reported by Pink Sheets LLC or similar organization,
or, if that bid price is not available, the market price of the Common Stock on
that date as determined by a nationally recognized independent investment
banking firm retained by the Company for this purpose.
 
For purposes of this Certificate of Determination, all references herein to the
“Closing Price” and “last reported sale price” of the Common Stock on the Nasdaq
Global Market shall be such closing sale price and last reported sale price as
reflected on the website of the Nasdaq Global Market (http://www.nasdaq.com) and
as reported by Bloomberg Professional Service; provided that in the event that
there is a discrepancy between the closing sale price or last reported sale
price as reflected on the website of the Nasdaq Global Market and as reported by
Bloomberg Professional Service, the closing sale price and last reported sale
price on the website of the Nasdaq Global Market shall govern.
 
“Common Stock” has the meaning set forth in Section 2.
 
“Common Stock Equivalent” means any security that directly or indirectly is
convertible into, or exercisable for, shares of Common Stock.
 
“Company” means Bridge Capital Holdings, a corporation organized and existing
under the laws of the state of California.
 
“Conversion Approvals” means the collective reference to the Shareholder
Approval and the Regulatory Approvals.
 
“Conversion Cap Condition” means that if a Shareholder Approval Date has not
occurred, shares of Series B Preferred Stock may not directly or indirectly
convert into shares of voting stock of the Company if such conversion would
result in (a) the aggregate voting power of all outstanding voting stock issued
pursuant to the direct or indirect conversion of shares of Series B Preferred
Stock exceeding (b) the voting power of 19.99% of the Common Stock outstanding
as of the Effective Date; provided, that for purposes of this definition, the
conversion of shares of Series B-1 Preferred Stock into shares of Common Stock
shall be deemed an indirect conversion of shares of Series B Preferred Stock
into shares of the voting stock of the Company if such shares of Series B-1
Preferred Stock originally derive from a conversion of shares of Series B
Preferred Stock.
 
3

--------------------------------------------------------------------------------


 
“Conversion Price” means for each of the Series B Preferred Stock and the Series
B-1 Preferred Stock, the Stated Price Per Share, as adjusted pursuant to the
terms set forth herein.
 
“Current Market Price Condition” means if, on any applicable date, including any
conversion date of Preferred Stock into Common Stock or any Dividend Payment
Date of the Preferred Stock, the Twenty Day Trailing Closing Price Per Share is
such that each share of Series B and Series B-1 Preferred Stock, if converted,
would convert into the number of shares of Common Stock that, in the aggregate
and based on such Twenty Day Trailing Closing Price Per Share, would have a
value equal to or greater than the Purchase Price Per Share.
 
“Dividend Payment Date” has the meaning set forth in Section 4(a).
 
“Dividend Period” means each period from, and including, a Dividend Payment Date
(or with respect to the first Dividend Period for each respective share of
Preferred Stock, the original issuance date) to, but excluding, the following
Dividend Payment Date.
 
“Effective Date” means the date on which shares of the Series B Preferred Stock
are first issued.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exchange Property” has the meaning set forth in Section 11(a).
 
“First Dividend Payment Date” has the meaning set forth in Section 4(a).
 
“First Full Mandatory Conversion Date” has the meaning set forth in Section
8(f).
 
“Full Mandatory Conversion Date” means, with respect to the Preferred Stock of
any Holder, the date the Company and such Holder, as applicable, have received
all Conversion Approvals necessary to permit such Holder to convert such shares
of Preferred Stock into authorized Common Stock or, as applicable, Series B-1
Preferred Stock, without such conversion resulting in a Violation.
 
“Fundamental Change” means the occurrence, after the Effective Date and prior to
the Mandatory Conversion Date, of the events set forth in any one of the
following paragraphs:
 
(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 20% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clauses (a), (b) or (c) of
paragraph (iii) below;
 
(ii) within any twenty-four (24) month period, the following individuals cease
for any reason to constitute a majority of the number of directors then serving
on the Board of Directors: individuals who, on the Effective Date, constitute
the Board of Directors and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
of Directors or nomination for election by the Company’s shareholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the Effective Date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended;
 
4

--------------------------------------------------------------------------------


 
(iii) there is consummated a merger, consolidation of the Company, or any direct
or indirect subsidiary of the Company with any other corporation or any
recapitalization of the Company (for purposes of this paragraph (iii), a
“Business Event”) unless, immediately following such Business Event (a) the
directors of the Company immediately prior to such Business Event continue to
constitute at least a majority of the Board of Directors of the Company, the
surviving entity, or any parent thereof, (b) the voting securities of the
Company outstanding immediately prior to such Business Event continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, at least
60% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such
Business Event, and (c) in the event of a recapitalization, no Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company or such surviving entity or any parent thereof (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 20% or more of the combined
voting power of the then outstanding securities of the Company or such surviving
entity or any parent thereof (except to the extent such ownership existed prior
to the Business Event);
 
(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company;
 
(v) there is consummated an agreement for the sale, disposition, or long-term
lease by the Company of substantially all of the Company’s assets, other than
(a) such a sale, disposition or lease to an entity, at least 50% of the combined
voting power of the voting securities of which are owned by shareholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition or
 
(vi) the distribution directly to the Company’s shareholders (in one
distribution or a series of related distributions) of all of the stock of one or
more subsidiaries of the Company that represent substantially all of the
Company’s assets; or
 
(vii) any other event that the Board of Directors, in its sole discretion,
determines to be a Fundamental Change.
 
Notwithstanding the foregoing, a “Fundamental Change” under clauses (i) through
(v) above shall not be deemed to have occurred by virtue of the consummation of
any transaction or series of integrated transactions immediately following which
the record holders of the Common Stock of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in one or more entities which, singly or together,
immediately following such transaction or series of transactions, own all or
substantially all of the assets of the Company as constituted immediately prior
to such transaction or series of transactions.
 
“Holder” means collectively the Series B Holders and the Series B-1 Holders.
 
“Junior Securities” has the meaning set forth in Section 2.
 
5

--------------------------------------------------------------------------------


 
“Liquidation Preference” means, as to the Series B and Series B-1 Preferred
Stock, the sum of (i) the Purchase Price Per Share (subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or
similar recapitalization), plus (ii) the amount of all accrued but unpaid
dividends thereon, whether or not declared, together with any other dividends
declared but unpaid in respect of such share to the date fixed for distribution.
 
“Parity Securities” has the meaning set forth in Section 2.
 
“Per Share Price” means, with respect to any issuance of any class or series of
Common Stock Equivalent, (A) the aggregate purchase price, including any
exercise price (net of any brokerage, transaction, acquisition, advisory, due
diligence, origination or similar fees, but excluding expense reimbursements and
underwriting discounts, fees or commissions), paid or payable for such Common
Stock Equivalents in such issuance, divided by (B) the number of shares of
Common Stock into which all such Common Stock Equivalents would be converted if
they were so converted immediately following such issuance.
 
“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, limited liability
company or trust.
 
“Preferred Certificate” has the meaning set forth in Section 17(a).
 
“Preferred Stock” has the meaning set forth in Section 1.
 
“Purchase Price Per Share” means One Hundred Dollars ($100.00).
 
“Quarterly Dividends” has the meaning set forth in Section 4(a).
 
“Record Date” has the meaning set forth in Section 4(b).
 
“Regulatory Approvals” means, with respect to any Holder, the receipt of
approvals and authorizations of, filings and registrations with or notifications
to, each only to the extent applicable and required, permit such Holder to
acquire such Holder’s shares of Preferred Stock and to convert such Holder’s
shares of Preferred Stock into Common Stock or, as applicable, Series B-1
Preferred Stock and to own such Common Stock and, as applicable, Series B-1
Preferred Stock, without such Holder being in violation of applicable law,
including, without limitation, certification as a bank holding company by the
United States Federal Reserve System, appropriate regulatory approvals by the
Office of the Comptroller of the Currency and any other appropriate regulatory
approvals.
 
“Reorganization Event” has the meaning set forth in Section 11(a).
 
“Rights Agreement” means that certain Rights Agreement dated as of August 21,
2008, by and between the Company and American Stock Transfer &Trust Company,
LLC.
 
“Senior Securities” has the meaning set forth in Section 2.
 
“Series A Junior Preferred Stock” means the shares of the Company’s Series A
Junior Participating Preferred Stock, no par value, reserved for issuance
pursuant to the Rights Agreement.
 
6

--------------------------------------------------------------------------------


 
“Series B Holder” means the record holder of shares of the Series B Preferred
Stock, which record holder may be treated by the Company as the absolute owner
of the shares of Series B Preferred Stock for the purpose of making payment and
settling the related conversions and for all other purposes.
 
“Series B Preferred Stock” has the meaning set forth in Section 1.
 
“Series B Quarterly Dividends” has the meaning set forth in Section 4(a).
 
“Series B-1 Holder” means the record holder of shares of the Series B-1
Preferred Stock, which record holder may be treated by the Company as the
absolute owner of the shares of Series B-1 Preferred Stock for the purpose of
making payment and for all other purposes.
 
“Series B-1 Preferred Stock” has the meaning set forth in Section 1.
 
“Series B-1 Quarterly Dividends” has the meaning set forth in Section 4(a).
 
“Shareholder Approval” means all Shareholder Approvals under the Nasdaq
Marketplace Rules necessary to approve the issuance of the Common Stock and, as
applicable, issuance of the Series B-1 Preferred Stock, which are issuable upon
conversion of the Preferred Stock issued in connection with the Stock Purchase
Agreement.
 
“Shareholder Approval Date” means the date on which the Shareholder Approval is
obtained by the Company, provided the Shareholder Approval Date can never occur
and be valid pursuant to the terms of this Certificate of Determination after a
Shareholder Disapproval Date has occurred.
 
“Shareholder Disapproval” means the Company has held one shareholder meeting to
obtain Shareholder Approval, and at that meeting, the Company failed to obtain
Shareholder Approval; for purposes of this definition, the Company has the
authority to adjourn the meeting, if necessary, to permit further solicitation
of proxies if there are not sufficient votes at the meeting to obtain the
Shareholder Approval, and when the meeting is re-adjourned and finally held,
then the Company will be deemed to have held one shareholder meeting.
 
“Shareholder Disapproval Date” means the date, if any, on which the Shareholder
Disapproval occurs.
 
“Spin-Off” means a transaction in which the Company makes a distribution to all
holders of shares of Common Stock consisting of capital stock of any class or
series, or similar equity interests of, or relating to, a subsidiary or other
business unit of the Company.
 
“Stated Price Per Share” means Ten Dollars ($10.00) per share of Series B
Preferred Stock and Series B-1 Preferred Stock as adjusted pursuant to the terms
set forth herein.
 
“Stock Purchase Agreement” means that certain Stock Purchase Agreement dated as
of [______, 2008], by and among the Company, Carpenter Community BancFund, LP,
Carpenter Community BancFund-A, LP and Carpenter Community BancFund-CA, LP.
 
7

--------------------------------------------------------------------------------


 
“Trading Day” means a day on which the shares of Common Stock:
 
(i) are not suspended from trading on any national or regional securities
exchange or association or over-the-counter market at the close of business; and
 
(ii) have traded at least once on the national or regional securities exchange
or association or over-the-counter market that is the primary market for the
trading of the Common Stock.
 
“Twenty Day Trailing Closing Price Per Share” means the average of the daily
Closing Price per share of the Common Stock on each of the twenty consecutive
Trading Days preceding the date in question.
 
“Violation” means any of the following circumstances resulting from any
conversion of Preferred Stock or payment of Preferred Stock as a dividend: a
violation of the Shareholder Approval requirements of the Nasdaq Marketplace
Rules, or a violation of any rules or regulations of the United States Federal
Reserve System or the Office of the Comptroller of the Currency.
 
Section 4. Dividends and Repurchases.
 
(a) Quarterly Dividend. Holders of Series B Preferred Stock shall be entitled to
receive cumulative cash dividends, payable when and as declared by the Board of
Directors, but only out of assets legally available therefore, at an annual rate
of 10% on the Purchase Price Per Share (subject to appropriate adjustment in the
event of any stock dividend, stock split, combination or similar
recapitalization or the like)(the “Series B Quarterly Dividends”). Holders of
Series B-1 Preferred Stock shall be entitled to receive cumulative cash
dividends payable when and as declared by the Board of Directors, but only out
of assets legally available therefore, at an annual rate of 10% on the Purchase
Price Per Share (subject to appropriate adjustment in the event of any stock
dividend, stock split, combination or similar recapitalization or the like) (the
“Series B-1 Quarterly Dividends” and, together with the Series B Quarterly
Dividends, the “Quarterly Dividends”). Quarterly Dividends are cumulative and
shall accrue on each share of Preferred Stock (and the amount of any accrued and
unpaid cash dividends for any prior Dividend Period on such share of Preferred
Stock, if any) during each Dividend Period, whether or not declared and shall
compound on each subsequent Dividend Payment Date (i.e. no dividends shall
accrue on other dividends unless and until the first Dividend Payment Date for
such other dividends has passed without such other dividends having been paid on
such date). Subject to the foregoing, Quarterly Dividends shall be payable in
arrears on January 15, April 15, July 15 and October 15 of each year (each, a
“Dividend Payment Date”), commencing as of April 15, 2009 (the “First Dividend
Payment Date”). If a Dividend Payment Date falls on a day that is not a Business
Day, the Quarterly Dividends shall be paid on the next Business Day as if it
were paid on the Dividend Payment Date, and no interest or other amount shall
accrue on the dividend so payable for the period from and after that Dividend
Payment Date to the date the dividend is paid. If (i) the Shareholder Approval
Date has occurred, and (ii) accrued Quarterly Dividends (including, if
applicable dividends on such amount) on each share of Preferred Stock are not
declared and paid by the Board of Directors for four or more consecutive
Dividend Payment Dates, then the Holder has the right to elect that such accrued
and unpaid dividends be payable in shares of Common Stock equivalent in number
to the amount of shares the accrued and unpaid cash dividends could purchase on
the applicable Dividend Payment Date based on the Closing Price; provided,
however, that cash may be issued solely in lieu of fractional shares.
Notwithstanding the foregoing, at any date on or after January 15, 2010 through
June 30,2010, if (i) all accrued Quarterly Dividends (including, if applicable,
dividends on such amount) on the Preferred Stock are paid in full as of such
date, (ii) the Current Market Price Condition has been satisfied as of such
date, and (iii) the Conversion Approvals have been received, then the Company
has the option to declare and fully pay Quarterly Dividends on the Preferred
Stock that would otherwise accrue on the Preferred Stock through June 30, 2010
(the “Prepaid Dividends”), and if the Company declares and pays in full the
Prepaid Dividends, then Quarterly Dividends shall cease to accrue on the
Preferred Stock from the payment date of the Prepaid Dividends through June 30,
2010.
 
8

--------------------------------------------------------------------------------


 
(b) Record Date. Quarterly Dividends declared by the Board of Directors shall be
payable to the Series B and Series B-1 Holders of record, as applicable, as they
appear on the Company’s stock register at the close of business on the first day
of the month in which the relevant Dividend Payment Date occurs (the “Record
Date”). The Record Date shall apply regardless of whether any particular Record
Date is a Business Day.
 
(c) Computation. Quarterly Dividends shall be computed on a 360/360 basis.
 
(d) Cumulative Dividends. Subject to Section 4(g) and the last sentence of
Section 4(a), dividends on the Preferred Stock shall be cumulative; in the event
and to the extent that the Company fail to pay the Quarterly Dividends on the
Preferred Stock (and regardless whether the Board of Directors shall have
declared such dividends), the amount of the unpaid dividends shall cumulate in
successive periods, until paid in full.
 
(e) Actions Allowed. If Quarterly Dividends on all outstanding shares of the
Preferred Stock for all past Dividend Periods, including the latest completed
Dividend Period (including, if applicable as provided in Section 4(a) dividends
on such amount) have not been authorized, declared, and paid or set aside for
payment or, if applicable, pre-paid for the fifth and sixth Dividend Periods as
described in Section 4(a), the Company shall not declare or pay dividends with
respect to, or redeem purchase or acquire any Parity Securities or Junior
Securities during the next succeeding Dividend Period, other than:
 
(i) any declaration of a dividend in connection with any shareholders’ rights
plan, including with respect to the Series A Junior Preferred Stock or any
successor shareholders’ rights plan, or the issuance of rights, stock or other
property under any shareholders’ rights plan,
 
(ii) redemptions, purchases or other acquisitions or Junior Securities or Parity
Securities in connection with any benefit plan or other similar arrangement with
or for the benefit of any one or more employees, officers, directors or
consultants or in connection with a dividend reinvestment or shareholder stock
purchase plan,
 
(iii) conversions into or exchanges for other Junior Securities or Parity
Securities and cash solely in lieu of fractional shares of the Junior Securities
or Parity Securities.
 
If accrued Quarterly Dividends (including, if applicable as provided in Section
4(a) dividends on such amount) for any Dividend Payment Date are not paid in
full on the outstanding shares of the Preferred Stock and there are issued and
outstanding shares of Parity Securities then all dividends declared on shares of
the Preferred Stock and such Parity Securities shall be declared pro rata so
that the respective amounts of such dividends shall bear the same ratio to each
other as all accrued and unpaid dividends per share on the shares of the
Preferred Stock (including, if applicable as provided in Section 4(a) above,
dividends on such amount) and on all such Parity Securities otherwise payable
(subject to their having been authorized by the Board of Directors out of
legally available funds and including, in the case of any such Parity Securities
that bear cumulative dividends, all accrued but unpaid dividends) bear to each
other.
 
9

--------------------------------------------------------------------------------


 
(f) Dividend Preference. If the Board of Directors declares and pays a cash
dividend in respect of any shares of Common Stock, then the Board of Directors
shall declare and pay to the Holders of the Preferred Stock a cash dividend in
an amount per share of Preferred Stock equal to the product of (i) the per share
dividend declared and paid in respect of each share of Common Stock and (ii) the
number of shares of Common Stock into which a share of Preferred Stock would
then be convertible, assuming receipt of Conversion Approvals. Dividends payable
to the Holders pursuant to this Section 4(f) shall be payable on the same date
that dividends are payable to holders of shares of Common Stock, and no
dividends shall be payable to holders of shares of Common Stock unless the full
dividends contemplated by this Section 4(f) are paid at the same time in respect
of the Preferred Stock.
 
(g) Dividend Cessation. If, by June 30, 2010, any Holder has not received from
the Federal Reserve System any required approvals for conversion of the
Preferred Stock to Common Stock and all other conditions for the conversion of
the Preferred Stock into Common Stock have been met, then additional Quarterly
Dividends shall cease to accrue on the Preferred Stock; provided, however, that
the Preferred Stock would otherwise continue to be convertible under the terms
of this Certificate of Determination.
 
Section 5. Liquidation.
 
(a) Liquidation Preference. In the event the Company voluntarily or
involuntarily liquidates, dissolves or winds up, subject to the rights of the
Senior Securities, the Holders at the time shall be entitled to receive
liquidating distributions in the amount of three times the Liquidation
Preference per share of Preferred Stock, out of assets legally available for
distribution to the Company’s shareholders, before any distribution of assets is
made to the holders of the Common Stock or any other Junior Securities. Subject
to the California General Corporation Law and other applicable law, after
payment of the full amount of such liquidating distributions, Holders of the
Preferred Stock shall be entitled to participate in any further distribution of
the remaining assets of the Company as if each share of Preferred Stock had been
converted, immediately prior to such liquidating distributions, into the number
of shares of Common Stock equal to the Liquidation Preference divided by the
Applicable Conversion Price.
 
(b) Insufficient Assets or Proceeds to Pay the Liquidation Preference. In the
event the assets of the Company, or proceeds thereof, available for distribution
to shareholders upon any liquidation, dissolution or winding-up of the affairs
of the Company, whether voluntary or involuntary, shall be insufficient to pay
in full the amounts payable with respect to all outstanding shares of the
Preferred Stock and the corresponding amounts payable on any Parity Securities,
Holders of Preferred Stock and the holders of such Parity Securities shall share
ratably in any distribution of assets of the Company in proportion to the full
respective liquidating distributions to which they would otherwise be
respectively entitled.
 
(c) Transactions not Deemed a Liquidation. The Company’s consolidation or merger
with or into any other entity, the consolidation or merger of any other entity
with or into the Company, or the sale of all or substantially all of the
Company’s property or business will not constitute its liquidation, dissolution
or winding up.
 
10

--------------------------------------------------------------------------------


 
Section 6. Maturity. The Preferred Stock shall be perpetual unless converted in
accordance with this Certificate of Determination.
 
Section 7. Redemptions. The Preferred Stock shall not be redeemable either at
the Company’s option or at the option of Holders at any time.
 
Section 8. Conversion.
 
(a) General. The Series B Preferred Stock shall either (i) partially or fully
convert into Series B-1 Preferred Stock, or (ii) partially or fully convert into
Common Stock as described in this Section 8. The Series B-1 Preferred Stock
shall either partially or fully convert into Common Stock as described in this
Section 8.
 
The number of shares of Series B-1 Preferred Stock into which a share of Series
B Preferred Stock shall potentially be convertible (subject to any limitations
set forth in this Section 8) shall be determined on a one-to-one basis.
 
The number of shares of Common Stock into which a share of Preferred Stock shall
potentially be convertible (subject to any limitations set forth in this Section
8) shall be determined by dividing (a) the Liquidation Preference by (b) the
Applicable Conversion Price, plus any cash paid in lieu of fractional shares in
accordance with Section 13.
 
The conversion procedures are set forth in Section 9.


(b) Partial Conversion of Series B Preferred Stock Into Series B-1 Preferred
Stock Upon a Shareholder Disapproval. Whether or not all Regulatory Approvals
have been received, as of the first Business Day following the Shareholder
Disapproval Date, a certain limited number of shares of Series B Preferred Stock
shall automatically convert into shares of Series B-1 Preferred Stock at the
conversion rate set forth in Section 8(a), but the number of shares of Series B
Preferred Stock that shall be converted is limited to that number that may
convert without violating the Conversion Cap Condition and the remaining shares
of Series B Preferred Stock shall remain outstanding; provided, however, that if
converting the shares of Series B Preferred Stock into shares of Series B-1
Preferred Stock does not violate the Conversion Cap Condition but would cause a
Violation to occur as of such conversion date, then the maximum number of shares
of Series B Preferred Stock, if any, that shall be converted is limited such
that the number of shares of Series B-1 Preferred Stock that shall be issued
upon the conversion will equal the maximum number that may be issued so as not
to cause a Violation and the remaining shares of Series B Preferred Stock shall
remain outstanding, it being understood that the first Business Day following
each date when such conversion could occur without causing a Violation,
additional automatic conversions of the limited number of shares of Series B
Preferred Stock into shares of Series B-1 Preferred Stock will take place at any
time, and from time to time, up to the maximum extent allowed so as not to cause
a Violation until no further conversions of shares of Series B Preferred Stock
into shares of Series B-1 Preferred Stock could occur without causing a
violation of the Conversion Cap Condition.
 
11

--------------------------------------------------------------------------------


 
(c) Partial Conversion of Series B Preferred Stock Into Series B-1 Preferred
Stock Upon Shareholder Approval. If all Regulatory Approvals have not been
received as of the first Business Day following the Shareholder Approval Date,
then, as of the first Business Day following the Shareholder Approval Date, each
share of Series B Preferred Stock will automatically convert into shares of
Series B-1 Preferred Stock at the conversion rate set forth in Section 8(a);
provided, however, that, if converting shares of Series B Preferred Stock into
shares of Series B-1 Preferred Stock as of the first Business Day following the
Shareholder Approval Date and pursuant to this Section 8(c) would cause a
Violation to occur, then the maximum number of shares of Series B Preferred
Stock, if any, that will be converted is limited such that the number of shares
of Series B-1 Preferred Stock issued upon conversion will equal the maximum
number that may be issued so as not to cause a Violation and the remaining
shares of Series B Preferred Stock shall remain outstanding, it being understood
that the first Business Day following each date when such conversion could occur
without causing a Violation, additional automatic conversions of shares of
Series B Preferred Stock into shares of Series B-1 Preferred Stock will take
place at any time, and from time to time to the maximum extent allowed so as not
to cause a Violation.
 
(d) Full Conversion of Series B Preferred Stock Into Series B-1 Preferred Stock
Upon Shareholder Approval. If all Regulatory Approvals have been received as of
the first Business Day following the Shareholder Approval Date, then all of the
shares of Series B Preferred Stock will automatically convert as of the first
Business Day following the Shareholder Approval Date into shares of Series B-1
Preferred Stock at the conversion rate set forth in Section 8(a).
 
(e) Holder Optional Conversion. If all Regulatory Approvals have been received,
then upon the conversion events described in Section 8(b), Section 8(c) and
Section 8(d) and subject to the limitations set forth in those sections, each
Holder has the sole discretion, at any time and from time to time, to (i) elect
to convert its shares of Series B Preferred Stock into either shares of Series
B-1 Preferred Stock or shares of Common Stock, or a combination thereof, at the
conversion rate set forth in Section 8(a) or (ii) elect to convert its shares of
Series B-1 Preferred Stock, if any, into shares of Common Stock at the
conversion rate set forth in Section 8(a); provided, however, that the elections
described in subclause (i) and (ii) above expire upon the full mandatory
conversion of the Preferred Stock under Sections 8(f) or 8(g). Provided,
further, that the maximum number of shares of Series B Preferred Stock and
Series B-1 Preferred Stock that the Holder may elect to convert at any time
pursuant to this Section 8(e) is limited to the maximum number of such shares
that may be converted without violating the Conversion Cap Condition or Causing
a Violation to occur, and any remaining shares of Preferred Stock held by such
Holder shall remain outstanding.
 
(f) Full Mandatory Conversion. Notwithstanding any other provision of this
Section 8, if the Full Mandatory Conversion Date occurs, then as of the first
Business Day following the later of the (i) Full Mandatory Conversion Date or
(ii) June 30, 2010 (such later date described in subparagraphs (i) and (ii) is
referred to as the “First Full Mandatory Conversion Date”), each share of Series
B Preferred Stock and Series B-1 Preferred Stock shall automatically convert
into shares of Common Stock at the conversion rate set forth in Section 8(a);
provided, however, that if the Current Market Price Condition has not been
satisfied as of the First Full Mandatory Conversion Date, then each share of
Series B Preferred Stock and Series B-1 Preferred Stock shall remain outstanding
and a new full mandatory conversion date shall be scheduled to the date that is
6 months thereafter, and will continue to be scheduled in 6-month intervals
until the Current Market Price Condition is satisfied as of a succeeding 6-month
date, at which date, each share of Series B Preferred Stock and Series B-1
Preferred Stock shall automatically convert into shares of Common Stock at the
conversion rate set forth in Section 8(a). Notwithstanding anything to the
contrary in this Section 8, in the event of Shareholder Disapproval, there shall
be no conversion of shares of Preferred Stock into shares Common Stock unless so
elected by the Holder thereof pursuant to Section 8(e).
 
12

--------------------------------------------------------------------------------


 
(g) Company Optional Conversion. During any 6-month conversion period subsequent
to the First Full Mandatory Conversion Date as described in Section 8(f), if the
Current Market Price Condition is satisfied on any date during such period, then
the Company has the option to convert each share of Series B Preferred Stock and
Series B-1 Preferred Stock into shares of Common Stock at the conversion rate
set forth in Section 8(a) as long as all accrued Quarterly Dividends (including,
if applicable as provided in Section 4(a) above, dividends on such amount) are
paid prior to conversion and the Board of Directors declares and fully pays
Quarterly Dividends that would have accrued though the date of conversion. In
addition, at any date on or after January 15, 2010 through June 30,2010, if (i)
the Full Mandatory Conversion Date has occurred, (ii) all accrued Quarterly
Dividends (including, if applicable as provided in Section 4(a) above, dividends
on such amount) have been paid in full on the Preferred Stock, (iii) the Current
Market Price Condition has been satisfied as of such date, and (iv) the Company
declares and fully pays Quarterly Dividends that would have accrued through the
date of conversion, then the Company has the option to convert each share of
Series B Preferred Stock and Series B-1 Preferred Stock into shares of Common
Stock at the conversion rate set forth in Section 8(a).
 
Section 9. Conversion Procedures.
 
(a) Conversion Notice. Upon occurrence of a Shareholder Disapproval Date, a
Shareholder Approval Date, a Full Mandatory Conversion Date or another
conversion date described in Section 8 with respect to shares of any Holder, the
Company shall provide notice of partial or full conversion to such Holder. In
addition to any information required by applicable law or regulation, such
notice with respect to such Holder shall state, as appropriate:
 
(i) the conversion date applicable to such Holder;
 
(ii) the number of shares of Series B-1 Preferred Stock or Common Stock to be
issued upon conversion of each share of Preferred Stock held of record by such
Holder and subject to such mandatory conversion;
 
(iii) if the Holder has the election right described in Section 8(e),
information about how the Holder shall give written notice to the Company about
electing to convert the shares into either Series B-1 Preferred Stock or Common
Stock, or a combination thereof; and
 
(iv) the place or places where certificates for shares of Preferred Stock held
of record by such Holder are to be surrendered for issuance of certificates
representing shares of Series B-1 Preferred Stock or Common Stock.
 
(b) Optional Conversion. If a Holder has the election right described in Section
8(e), at any time and from time to time, such Holder shall give written notice
to the Company that such Holder elects to convert the Preferred Stock into
Series B-1 Preferred Stock or Common Stock and, after receiving any applicable
information required by applicable law or regulation, the Company shall as soon
as practicable thereafter issue and deliver a certificate for such shares as the
Holder is entitled.
 
13

--------------------------------------------------------------------------------


 
(c) Pro Rata Conversion. If a partial conversion of the Series B Preferred Stock
is required pursuant to Section 8(b) or Section 8(c), then the shares of Series
B Preferred Stock held shall, to the extent practicable, be converted on a pro
rata basis among the Series B Holders. In the event that a Full Mandatory
Conversion Date occurs and some, but not all, of the Conversion Approvals
applicable to a particular Holder are obtained, such that the Full Mandatory
Conversion Date shall have occurred with respect to some, but not all, of the
shares of Preferred Stock held by such Holder, such Holder shall be entitled to
select the shares to be surrendered pursuant to this Section 9 such that, after
such surrender, the Holder no longer holds shares of Preferred Stock as to which
the Full Mandatory Conversion Date shall have occurred. In the event that such
Holder fails to surrender the required number of shares pursuant to this
Section 9 within 30 days after delivery of the conversion notice, the Company
shall, by written notice to such Holder, indicate which shares have been
converted pursuant to Section 8.
 
(d) Effect of Conversion on Preferred Stock. With respect to the conversion of
Series B Preferred Stock into Series B-1 Preferred Stock, the share of Series B
Preferred Stock shall cease to be outstanding (subject to the right of the
Series B Holder to receive any accrued and unpaid dividends (including, if
applicable, as provided in Section 4(a) above, dividends on such amount) on such
share and any other payments to which such Holder is otherwise entitled pursuant
to Section 8, Section 11 or Section 13, as applicable) and dividends shall no
longer be declared on such share of Series B Preferred Stock, but dividends
shall continue to be declared on the newly issued share of Series B-1 Preferred
Stock. Effective immediately prior to the close of business on a conversion date
with respect any share of Preferred Stock into Common Stock, dividends shall no
longer be declared on any such converted share of Preferred Stock and such share
of Preferred Stock shall cease to be outstanding, in each case, subject to the
right of the Holder to receive any declared and unpaid dividends on such share
and any other payments to which such Holder is otherwise entitled pursuant to
Section 8, Section 11 or Section 13, as applicable. Prior to the close of
business on any conversion date with respect to any share of Preferred Stock,
shares of Common Stock or Series B-1 Preferred Stock issuable upon conversion
thereof, or other securities issuable upon conversion of such share of Preferred
Stock, shall not be deemed outstanding for any purpose, and the Holder thereof
shall have no rights with respect to the Common Stock, the Series B-1 Preferred
Stock or other securities issuable upon conversion (including voting rights,
rights to respond to tender offers for the Common Stock or other securities
issuable upon conversion and rights to receive any dividends or other
distributions on the Common Stock or other securities issuable upon conversion)
by virtue of holding such share of Preferred Stock except as otherwise provided
herein.
 
(e) Status of Converted Stock. Shares of Preferred Stock duly converted in
accordance with this Certificate of Determination, or otherwise reacquired by
the Company, will resume the status of authorized and unissued preferred stock,
undesignated and, after all shares of Preferred Stock have been converted in
full into Common Stock, available for future issuance. The Company may from
time-to-time take such appropriate action as may be necessary to reduce the
authorized number of shares of Preferred Stock.
 
(f) Treatment of Record Holder. The Person or Persons entitled to receive the
Common Stock, Preferred Stock and/or cash, securities or other property issuable
upon conversion of Preferred Stock shall be treated for all purposes as the
record holders of such shares of Common Stock, Preferred Stock and/or securities
as of the close of business on the applicable conversion date with respect
thereto. In the event that a Holder shall not by written notice designate the
name in which shares of Common Stock, Preferred Stock and/or cash, securities or
other property (including payments of cash in lieu of fractional shares) to be
issued or paid upon conversion of shares of Preferred Stock should be registered
or paid or the manner in which such shares should be delivered, the Company
shall be entitled to register and deliver such shares, and make such payment, in
the name of the Holder and in the manner shown on the records of the Company.
 
14

--------------------------------------------------------------------------------


 
(g) Surrender of Certificates. On any Preferred Stock conversion date,
certificates representing shares of Common Stock or Series B-1 Preferred Stock,
as applicable, shall be issued and delivered, or evidence of book-entry record
ownership of the Common Stock delivered, to the Holder thereof or such Holder’s
designee upon presentation and surrender of the certificate evidencing the
Preferred Stock to the Company and, if required, the furnishing of appropriate
endorsements and transfer documents and the payment of all transfer and similar
taxes.
 
Section 10. Adjustments to Conversion Price for Dilutive Issuances.
 
(a) Except as provided in Section 10(c), the Conversion Price is subject to the
following adjustments.
 
(i) Common Stock Dividends and Distributions. In the event the Company at any
time or from time to time after the Effective Date issues, or fixes a record
date for determination of holders of Common Stock entitled to receive, a
dividend or other distribution payable in additional shares of Common Stock,
then in each such event the Conversion Price will be reduced, concurrently with
such issuance or, in the event such record date is fixed, as of the close of
business on such record date, to a price equal to such Conversion Price in
effect immediately prior to such reduction multiplying by a fraction:
 
(A) the numerator of which equals the number of shares of Common Stock issued
and outstanding immediately prior to the time of such issuance or the close of
business on such record date; and
 
(B) the denominator of which equals (1) the number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus (2) the number of shares of Common
Stock issuable in payment of such dividend or distribution.
 
In the event that such dividend or distribution described in this clause (i) is
not paid in full or made in full, the Conversion Price shall be readjusted,
effective as of the close of business on such record date and thereafter the
Conversion Price shall be adjusted pursuant to this clause (i) to reflect the
actual payment of such dividend or distribution.
 
(ii) Subdivisions, Combinations or Consolidations of the Common Stock. In the
event the Company at any time or from time to time after the Effective Date
subdivides, splits or combines the shares of Common Stock, then in each such
event the Conversion Price will be adjusted, concurrently with such subdivision,
split or combination, to a price equal to such Conversion Price in effect
immediately prior to such subdivision, split or combination multiplied by a
fraction:
 
(A) the numerator of which equals the number of shares of Common Stock issued
and outstanding immediately prior to the effective date of such subdivision,
split or combination; and
 
(B) the denominator of which equals the number of shares of Common Stock issued
and outstanding immediately after the opening of business on the effective date
of such subdivision, split or combination.
 
15

--------------------------------------------------------------------------------


 
For the purposes of this clause (ii), the number of shares of Common Stock at
the time outstanding shall not include shares acquired by the Company. If any
subdivision, split or combination described in this clause (ii) is announced but
the outstanding shares of Common Stock are not subdivided, split or combined,
the Conversion Price shall be readjusted, effective as of the date the Board of
Directors publicly announces its decision not to subdivide, split or combine the
outstanding shares of Common Stock, to such Conversion Price that would be in
effect if such subdivision, split or combination had not been announced.
 
(iii) Issuance of Common Stock and Common Stock Equivalents. In the event the
Company at any time or from time to time after the Effective Date issues any
share of Common Stock or any Common Stock Equivalent for no consideration or at
a Per Share Price less than the Conversion Price in effect immediately prior to
such issuance (a “Dilutive Issuance”), then in each such event the Conversion
Price will be reduced, concurrently with such Dilutive Issuance, to a price
equal to such Conversion Price in effect immediately prior to such Dilutive
Issuance multiplied by a fraction:
 
(A) the numerator of which is equal to (1) the number of shares of Common Stock
outstanding immediately prior to such Dilutive Issuance plus (2) the number of
shares of Common Stock that the aggregate consideration received by the Company
in connection with such Dilutive Issuance would purchase at the Conversion Price
in effect immediately prior to such Dilutive Issuance; and
 
(B) the denominator of which is equal to (1) the number of shares of Common
Stock outstanding immediately prior to such Dilutive Issuance plus (2) the
number of shares of Common Stock issued in connection with such Dilutive
Issuance, if any, plus (3) the number of shares of Common Stock issuable upon
full exercise or conversion of the Common Stock Equivalents (as set forth in the
instrument relating thereto, assuming the satisfaction of any conditions to
exercisability, convertibility or exchangeability but without regard to any
provision contained therein for a subsequent adjustment of such number) issued
in connection with such Dilutive Issuance, if any.
 
(iv) Debt or Asset Distributions. In the event the Company at any time or from
time to time after the Effective Date distributes to holders of its Common Stock
shares of its capital stock (other than shares of Common Stock and other than as
otherwise subject to adjustment pursuant to this Section 10), stock or other
securities of other persons, evidences of indebtedness issued by the Company or
other persons, assets (excluding cash dividends) or options or rights (excluding
Common Stock Equivalents), or shall fix a record date for determination of
holders of Common Stock entitled to receive such a distribution, in exchange for
consideration in an amount less than the fair market value of the property so
distributed, then in each such event the Conversion Price in effect immediately
prior to such distribution will be reduced, concurrently with such distribution,
to a price equal to such Conversion Price in effect immediately prior to such
distribution multiplied by a fraction:
 
(A) the numerator of which is equal to (1) the fair market value per share of
Common Stock on such date minus (2) the fair market value of the portion of the
distribution applicable to one share of Common Stock on such date as reasonably
determined by the Board of Directors; and
 
(B) the denominator of which is equal to the fair market value per share of
Common Stock on such date.
 
16

--------------------------------------------------------------------------------


 
In the event that such distribution described in this clause (iv) is not so paid
or made, the Conversion Price shall be readjusted, effective as of the date the
Board of Directors publicly announces its decision not to pay or make such
distribution, to the Conversion Price that would then be in effect if such
distribution had not been declared.
 
(v) Cash Distributions. In the event the Company at any time or from time to
time after the Effective Date makes a distribution consisting exclusively of
cash to all holders of the Common Stock, excluding (1) any cash dividend on the
Common Stock to the extent a corresponding cash dividend is paid on the
Preferred Stock pursuant to Section 4(f), (2) any cash that is distributed in a
Reorganization Event or as part of a Spin-Off, (3) any dividend or distribution
in connection with the Company’s liquidation, dissolution or winding up, and (4)
any consideration payable in connection with a tender or exchange offer made by
the Company or any of its subsidiaries, then in each such event the Conversion
Price in effect immediately prior to such distribution will be reduced,
concurrently with such distribution, to a price equal to such Conversion Price
in effect immediately prior to such distribution multiplied by a fraction:
 
(A) the numerator of which is equal to (1) the Closing Price per share of Common
Stock on the Trading Day immediately preceding such distribution minus (2) the
amount per share of Common Stock of the distribution; and
 
(B) the denominator of which is equal to the Closing Price per share of Common
Stock on the Trading Day immediately preceding such distribution.
 
In the event that such distribution described in this clause (v) is not so paid
or made, the Conversion Price shall be readjusted, effective as of the date the
Board of Directors publicly announces its decision not to pay or make such
distribution, to the Conversion Price that would then be in effect if such
distribution had not been declared.
 
(vi) Self Tender Offers and Exchange Offers. In the event that at any time or
from time to time the Company or any of its subsidiaries successfully completes
a tender or exchange offer for Common Stock, but only where the cash and the
value of any other consideration included in the payment per share of the Common
Stock exceeds the Closing Price per share of the Common Stock on the Trading Day
immediately succeeding the expiration of the tender or exchange offer, then the
Conversion Price in effect at the close of business on such immediately
succeeding Trading Day will be multiplied by the following fraction:
 
(A) the numerator of which is equal to (1) the Closing Price per share of Common
Stock on the Trading Day immediately succeeding the expiration of the tender or
exchange offer multiplied by (2) the number of shares of Common Stock
outstanding immediately prior to the expiration of the tender or exchange offer
(including any shares validly tendered and not withdrawn); and
 
(B) the denominator of which is equal to (1) the aggregate cash and fair market
value of the other consideration payable in the tender or exchange offer, as
determined by the Board of Directors, plus (2) the product of that number which
is equal to (i) the Closing Price per share of Common Stock on the Trading Day
immediately succeeding the expiration of the tender or exchange offer multiplied
by (ii) the number of shares of Common Stock outstanding immediately after the
expiration of the tender or exchange offer.
 
17

--------------------------------------------------------------------------------


 
If the Company, or one of its subsidiaries, is obligated to purchase shares of
Common Stock pursuant to any such tender offer or exchange offer, but the
Company, or such subsidiary, is permanently prevented by applicable law from
effecting any such purchases, or all such purchases are rescinded, then the
Conversion Price shall be readjusted to be such Conversion Price that would then
be in effect if such tender offer or exchange offer had not been made.
 
(vii) Rights Plans. To the extent that the Company has a rights plan in effect
with respect to the Common Stock upon any conversion date with respect to the
conversion of Preferred Stock into Common Stock described in Section 8, then
upon any such conversion of shares of the Preferred Stock into Common Stock, the
Holders will receive, in addition to the shares of Common Stock, the rights
under the rights plan; provided, however, that if the rights have separated from
the shares of Common Stock before the applicable conversion date, then the
Conversion Price will be adjusted at the time of separation as if the Company
had made a distribution to all holders of the Common Stock as described in
clause (iii) above, subject to readjustment in the event of the expiration,
termination or redemption of such rights.
 
(b) The Company may make such decreases in the Conversion Price, in addition to
any other decreases required by this Section 10, if the Board of Directors deems
it advisable to avoid or diminish any income tax to holders of the Common Stock
resulting from any dividend or distribution of shares of Common Stock (or
issuance of rights or warrants to acquire shares of Common Stock) or from any
event treated as such for income tax purposes or for any other reason.
 
(c) (i) All adjustments to the Conversion Price shall be calculated to the
nearest 1/10 of a cent. No adjustment in the Conversion Price shall be required
if such adjustment would be less than $0.01; provided , that any adjustments
which by reason of this subparagraph are not required to be made shall be
carried forward and taken into account in any subsequent adjustment; provided
further that upon any conversion of Preferred Stock to Common Stock pursuant to
Section 8(e), 8(f) or 8(g), adjustments to the Conversion Price will be made
with respect to any such adjustment carried forward and which has not been taken
into account before such date.
 
(ii) The Applicable Conversion Price shall not be adjusted:
 
(A) upon the issuance of any preferred shares and related warrants to the U.S.
Treasury or its designee pursuant to the Emergency Economic Stabilization Act or
any shares of Common Stock issued upon exercise of such warrants;
 
(B) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the Company’s securities and the investment of additional optional amounts in
shares of Common Stock under any plan;
 
(C) upon the issuance of up to 426,984 shares of Common Stock or rights or
warrants to purchase those shares pursuant to any present or future employee,
director or consultant benefit plan or program of or assumed by the Company or
any of its subsidiaries;
 
(D) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security outstanding
as of the Effective Date;
 
18

--------------------------------------------------------------------------------


 
(E) for a change in the par value or no par value of Common Stock;
 
(F) for accrued and unpaid dividends on the Preferred Stock;
 
(G) upon the payment of any dividend on the Preferred Stock, whether in the form
of cash or additional shares of Preferred Stock;
 
(H) upon the issuance of Common Stock upon the conversion of any of the
Preferred Stock into Common Stock; or
 
(I) upon the issuance of securities pursuant to the Stock Purchase Agreement.
 
(d) Whenever the Conversion Price is to be adjusted in accordance with Section
10(a) or Section 10(b), the Company shall: (i) compute the Conversion Price in
accordance with Section 10(a) or Section 10(b), taking into account the one cent
threshold set forth in Section 10(c)(i); (ii) as soon as practicable following
the occurrence of an event that requires an adjustment to the Conversion Price
pursuant to Section 10(a) or Section 10(b), taking into account the one cent
threshold set forth in Section 10(c) (or if the Company is not aware of such
occurrence, as soon as practicable after becoming so aware), provide, or cause
to be provided, a written notice to the Holders of the occurrence of such event;
and (iii) as soon as practicable following the determination of the revised
Conversion Price in accordance with Section 10(a) or Section 10(b), provide, or
cause to be provided, a written notice to the Holders setting forth in
reasonable detail the method by which the adjustment to the Conversion Price was
determined and setting forth the revised Conversion Price.
 
Section 11. Reorganization Events.
 
(a) Reorganization Events. In the event of:
 
(i) any consolidation or merger of the Company with or into another Person, in
each case pursuant to which the Common Stock will be converted into cash,
securities or other property of the Company or another Person;
 
(ii) any sale, transfer, lease or conveyance to another Person of all or
substantially all of the property and assets of the Company, in each case
pursuant to which the Common Stock will be converted into cash, securities or
other property of the Company or another Person;
 
(iii) any reclassification of the Common Stock into securities including
securities other than the Common Stock; or
 
(iv) any statutory exchange of the outstanding shares of Common Stock for
securities of another Person (other than in connection with a merger or
acquisition);
 
19

--------------------------------------------------------------------------------


 
(any such event specified in this Section 11(a), a “Reorganization Event”); each
share of Series B and Series B-1 Preferred Stock outstanding immediately prior
to such Reorganization Event shall, without the consent of Holders, remain
outstanding but shall become convertible, at the option of the Holders, into the
kind of securities, cash and other property receivable in such Reorganization
Event by the holder (excluding the counterparty to the Reorganization Event or
an affiliate of such counterparty) of that number of shares of Common Stock into
which the share of Series B and Series B-1 Preferred Stock would then be
convertible (and assuming for purposes of this calculation, the receipt on the
date such option is exercised of all Conversion Approvals) (such securities,
cash and other property, the “Exchange Property”); provided, however, that if
the Reorganization Event provides that each share of Common Stock shall receive
Exchange Consideration in an amount such that each share of Series B and Series
B-1 Preferred Stock would convert into, or receive consideration, that in the
aggregate would be less than the Purchase Price Per Share, then notwithstanding
the foregoing sentence, each share of Series B and Series B-1 Preferred Stock
shall be entitled to receive that amount of securities, cash and other property
receivable in such Reorganization Event by the holder (excluding the
counterparty to the Reorganization Event or an affiliate of such counterparty)
of that number of shares of Common Stock that will receive consideration
equivalent to the Liquidation Preference.
 
(b) Reorganization Event Consideration. In the event that holders of the shares
of Common Stock have the opportunity to elect the form of consideration to be
received in such transaction, the consideration that the Holders are entitled to
receive shall be deemed to be the types and amounts of consideration received by
the majority of the holders of the shares of Common Stock that affirmatively
make an election. The amount of Exchange Property receivable upon conversion of
any Series B and Series B-1 Preferred Stock shall be determined in accordance
with the terms of Section 8 based on the Applicable Conversion Price in effect
on the date immediately prior to such Reorganization Event; provided, however,
that if the Reorganization Event provides that each share of Common Stock shall
receive consideration in an amount such that each share of Series B and Series
B-1 Preferred Stock, would convert into, or receive consideration, that in the
aggregate would be less than the Purchase Price Per Share, then notwithstanding
the foregoing sentence, each share of Series B and Series B-1 Preferred Stock
shall be entitled to receive that amount of securities, cash and other property
receivable in such Reorganization Event by the holder (excluding the
counterparty to the Reorganization Event or an affiliate of such counterparty)
of that number of shares of Common Stock that will receive consideration
equivalent to the Liquidation Preference.
 
(c) Successive Reorganization Events. The above provisions of this Section 11
shall similarly apply to successive Reorganization Events and the provisions of
Section 10 shall apply to any shares of capital stock of the Company (or any
successor) received by the holders of the Common Stock in any such
Reorganization Event.
 
(d) Reorganization Notice. The Company (or any successor) shall, within 20 days
of the occurrence of any Reorganization Event, provide written notice to the
Holders of such occurrence of such event and of the kind and amount of the cash,
securities or other property that constitutes the Exchange Property. Failure to
deliver such notice shall not affect the operation of this Section 11.
 
(e) Fundamental Change. Notwithstanding anything to the contrary in this
Section 11 or otherwise in this Certificate of Determination, in the event of
any Fundamental Change that results from or in an agreement with any Person that
constitutes a Fundamental Change and pursuant to which the Common Stock will be
converted into or becomes entitled to receive cash, securities or other property
or rights, such agreement must provide that either (i) the Series B Holders and
the Series B-1 Holders shall receive, on an as-converted basis, effective
immediately prior to the event constituting consummation of such Fundamental
Change so as to be entitled to participate therein, the securities, cash and
other property or rights receivable in such transaction by a holder of shares of
Common Stock that was not the counterparty to such transaction or an affiliate
of such other party or (ii) that each share of Series B and Series B-1 Preferred
Stock shall be converted into the number of shares of Common Stock equal to the
Liquidation Preference divided by the Applicable Conversion Price.
 
20

--------------------------------------------------------------------------------


 
Section 12. Voting Rights.
 
(a) Series B Preferred Stock. Series B Holders will not have any voting rights,
including the right to elect any directors, except (i) voting rights, if any,
required by law, and (ii) voting rights, if any, described in Section 2 and this
Section 12.
 
(b) Series B-1 Preferred Stock. Each Series B-1 Holder will be entitled to ten
votes for each share of Series B-1 Preferred Stock held as of the applicable
date on any matter that is submitted to a vote or for the consent of the
shareholders of the Company, and, except as otherwise required by law or as set
forth herein, shall have voting rights and powers equal to the voting rights and
powers of the Common Stock. Each Series B-1 Holder shall be entitled to notice
of any shareholders’ meeting in accordance with the Bylaws of the Company and
shall be entitled to vote with the holders of Common Stock with respect to any
matter upon which holders of Common Stock have the right to vote, except as
otherwise provided herein or those matters required by law to be submitted to a
class vote.
 
(c) Protective Provisions. So long as any shares of Preferred Stock are
outstanding, the vote or consent of the holders of a majority of the voting
power represented by the then outstanding shares of Series B Preferred Stock and
Series B-1 Preferred Stock, voting as a single class with all other classes and
series of Parity Securities having similar voting rights then outstanding and
with each series or class having a number of votes proportionate to the
aggregate liquidation preference of the outstanding shares of such class or
series, given in person or by proxy, either in writing without a meeting or by
vote at any meeting called for the purpose, will be necessary for effecting or
validating any amendment, alteration or repeal of any provision of the Articles
of Incorporation (including this Certificate of Determination) or the Company’s
bylaws that would increase or decrease the aggregate authorized shares of Series
B or Series B-1 Preferred Stock or any Parity Security, increase or decrease the
par value of the Series B or Series B-1 Preferred Stock or any Parity Security
or alter or change the powers, preferences or special rights of the Series B or
Series B-1 Preferred Stock or any Parity Security so as to affect them
adversely. If an amendment, alteration or repeal described above would adversely
affect one or more but not all series of preferred stock with like voting rights
(including the Series B or Series B-1 Preferred Stock for this purpose), then
only the series affected and entitled to vote shall vote as a class in lieu of
all such series of preferred stock.
 
(d) Preferred Stock Conversion. Notwithstanding the foregoing, Holders shall not
have any voting rights if, at or prior to the effective time of the act with
respect to which such vote would otherwise be required, all outstanding shares
of Preferred Stock shall have been converted into shares of Common Stock.
 
Section 13. Fractional Shares.
 
(a) No fractional shares of Common Stock or Series B-1 Preferred Stock will be
issued as a result of any conversion of shares of Preferred Stock.
 
(b) In lieu of any fractional share of Common Stock or Series B-1 Preferred
Stock, as applicable, otherwise issuable in respect of any mandatory conversion
pursuant to Section 8, the Company shall pay an amount in cash (computed to the
nearest cent) whether upon conversion to Common Stock or Series B-1 Preferred
Stock equal to the same fraction of the Closing Price of the Common Stock
determined as of the second Trading Day immediately preceding the conversion
date.
 
21

--------------------------------------------------------------------------------


 
(c) If more than one share of Preferred Stock is surrendered for conversion at
one time by or for the same Holder, the number of full shares of Common Stock or
Series B-1 Preferred Stock, as applicable, issuable upon conversion thereof
shall be computed on the basis of the aggregate number of shares of the
Preferred Stock so surrendered.
 
Section 14. Reservation of Preferred Stock and Common Stock.
 
(a) Preferred Stock. The Company shall at all times take all actions as are
reasonably necessary to ensure that a sufficient number of shares of Series B
Preferred Stock and Series B-1 Preferred Stock are authorized and reserved for
issuance to satisfy for at least 5 years past the Effective Date all Quarterly
Dividends that may be declared and paid in shares of Preferred Stock.
 
(b) Stock Issuable on Conversion of Preferred Stock. The Company shall at all
times reserve and keep available out of its authorized and unissued Common Stock
and its authorized and unissued Series B-1 Preferred Stock, solely for issuance
upon the conversion of shares of Series B Preferred Stock as provided in this
Certificate of Determination, free from any preemptive or other similar rights,
such (i) number of shares of Common Stock as shall from time to time be issuable
upon the conversion of all the shares of Series B Preferred Stock then
outstanding, assuming that the Applicable Conversion Price equaled the Stated
Price Per Share and (ii) number of shares of Series B-1 Preferred Stock as shall
from time to time be issuable upon the conversion of the shares of Series B
Preferred Stock then outstanding, assuming the Applicable Conversion Price
equaled the Stated Price Per Share. The Company shall at all times reserve and
keep available out of its authorized and unissued Common Stock solely for
issuance upon the conversion of shares of Series B-1 Preferred Stock as provided
in this Certificate of Determination, free from any preemptive or other similar
rights, such number of shares of Common Stock as shall from time to time be
issuable upon the conversion of all the shares of Series B-1 Preferred Stock
then outstanding, assuming that the Applicable Conversion Price equaled the
Stated Price Per Share. For purposes of this Section 14(b), the number of shares
of Common Stock that shall be deliverable upon the conversion of all outstanding
shares of Preferred Stock shall be computed as if at the time of computation all
such outstanding shares were held by a single Holder. The Company shall not
issue capital stock at a price that would require the Conversion Price of the
Preferred Stock to be reduced (pursuant to the provisions of Section 10 hereof)
to a price that would require the Company to issue shares of Common Stock upon
the conversion of the Preferred Stock in excess of the then authorized but
unissued shares of Common Stock.
 
(c) Authorization. All shares of Common Stock or Series B-1 Preferred Stock
delivered upon conversion of the Preferred Stock shall be duly authorized,
validly issued, fully paid and non-assessable, free and clear of all liens,
claims, security interests and other encumbrances (other than liens, charges,
security interests and other encumbrances created by the Holders).
 
(d) Compliance with Law. Prior to the delivery of any securities that the
Company shall be obligated to deliver upon conversion of the Preferred Stock,
the Company shall use its reasonable best efforts to comply with all federal and
state laws and regulations with respect to each Holder thereunder requiring the
registration of such securities with, or any approval of or consent to the
delivery thereof by, any governmental authority.
 
22

--------------------------------------------------------------------------------


 
Section 15. Replacement Certificates.
 
(a) The Company shall replace any mutilated stock certificate at the Holder’s
expense upon surrender of that stock certificate to the Company. The Company
shall replace stock certificates that become destroyed, stolen or lost at the
Holder’s expense upon delivery to the Company of satisfactory evidence that the
stock certificate has been destroyed, stolen or lost, together with any
indemnity that may be required by the Company.
 
(b) The Company shall not be required to issue any stock certificates
representing the Preferred Stock one business days following the full conversion
of the Prefered Stock into Common Stock as provided in Section 8(f) or 8(g). In
place of the delivery of a replacement certificate following such date, the
Company, upon delivery of the evidence and indemnity described in clause (a)
above, shall deliver the shares of Common Stock (or evidence of book-entry
record ownership of such Common Stock) pursuant to the terms of the Preferred
Stock formerly evidenced by the certificate.
 
Section 16. No Impairment. The Company shall not amend its Articles of
Incorporation or participate in any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action for the purpose of avoiding or seeking to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but shall at all times in good faith assist in carrying out all such
action as may be reasonably necessary or appropriate in order to protect the
conversion rights of the holders of the Preferred Stock against dilution or
other impairment as provided herein.
 
Section 17. Form and Transfer Restrictions.
 
(a) Form. Certificates representing the Series B and Series B-1 Preferred Stock
(each a “Preferred Certificate”), shall be issued to Holders at their request.
Each Preferred Certificate shall include a reference incorporating the terms of
this Certificate of Determination. In addition, the Preferred Certificates may
have notations, legends or endorsements required by law, stock exchange rules,
agreements to which the Company is subject, if any, or usage (provided that any
such notation, legend or endorsement is in a form acceptable to the Company).
 
(b) Transfer Restriction. The Series B Preferred Stock may only be transferred
(i) to an affiliate of the initial investor or an affiliate of the Company, (ii)
in a widespread public distribution, (ii) in transfers in which no transferee
would receive 2% or more of the class or (iv) to a transferee that would control
more than 50% of the voting securities of the Company without any transfer from
the original investor.
 
Section 18. Miscellaneous.
 
(a) All notices referred to herein shall be in writing, and, unless otherwise
specified herein, all notices hereunder shall be deemed to have been given upon
the earlier of receipt thereof or three Business Days after the mailing thereof
if sent by registered or certified mail (unless first-class mail shall be
specifically permitted for such notice under the terms of this Certificate of
Determination) with postage prepaid, addressed: (i) if to the Company, to its
office at 55 Almaden Boulevard, Suite 200, San Jose, California, Attention:
Chief Financial Officer, or (ii) if to a Holder, to the address or facsimile
number appearing on the Company’s shareholder records or such other address or
facsimile number as such Holder may provide to the Company in accordance with
this Section 18.
 
23

--------------------------------------------------------------------------------


 
(b) The Company shall pay any and all stock transfer and documentary stamp taxes
that may be payable in respect of any issuance or delivery of shares of
Preferred Stock or shares of Series B-1 Preferred Stock or Common Stock or other
securities issued on account of Preferred Stock pursuant hereto or certificates
representing such shares or securities. The Company shall not, however, be
required to pay any such tax that may be payable in respect of any transfer
involved in the issuance or delivery of shares of Series B Preferred Stock,
Series B-1 Preferred Stock or Common Stock or other securities in a name other
than that in which the shares of Preferred Stock with respect to which such
shares or other securities are issued or delivered were registered, or in
respect of any payment to any Person other than a payment to the registered
holder thereof, and shall not be required to make any such issuance, delivery or
payment unless and until the Person otherwise entitled to such issuance,
delivery or payment has paid to the Company the amount of any such tax or has
established, to the satisfaction of the Company, that such tax has been paid or
is not payable.

24

--------------------------------------------------------------------------------



4. We further declare under penalty of perjury under the laws of the State of
California that the matters set forth in this certificate are true and correct
of our own knowledge.
 

       
Name:
Daniel P. Myers
 
Its:
Chief Executive Officer
             
Name:
Thomas A. Sa
 
Its:
Chief Financial Officer

 
25

--------------------------------------------------------------------------------


 
EXHIBIT F


December 3, 2008
 
Carpenter Fund Manager GP, LLC
5 Park Plaza, Suite 950
Irvine, CA 92614


Ladies and Gentlemen:


We understand that Carpenter Fund Manager GP, LLC (the “Manager”) on behalf of
and as General Partner of each of the following investment-related limited
partnerships: Carpenter Community BancFund, L.P.; Carpenter Community
BancFund-A, L.P.; and Carpenter Community BancFund-CA, L.P. (collectively, the
“Investors”), and Bridge Capital Holdings (the “Company”) intend to enter into a
Stock Purchase Agreement (the “Stock Purchase Agreement”) providing for the
purchase by the Investors of Series B Mandatorily Convertible Preferred Stock of
the Company (“Series B Preferred Stock”) (the “Investment”). The Series B
Preferred Stock is convertible into Common Stock of the Company (“Common Stock”)
and Series B-1 Mandatorily Convertible Preferred Stock of the Company (“Series
B-1 Preferred Stock”). The Series B Preferred Stock is also convertible into
Common Stock (collectively, such Common Stock and Series B-1 Preferred Stock is
referred to as “Conversion Shares”).


The undersigned is a shareholder of the Company and is entering into this letter
agreement to induce the Manager to enter into the Stock Purchase Agreement and
consummate the proposed transactions.


The undersigned confirms its agreement with you as follows:


1. The undersigned represents, warrants and agrees that Schedule I attached
hereto sets forth the shares of the Company's capital stock of which the
undersigned is the record or beneficial owner and that the undersigned is on the
date hereof the lawful owner of the number of shares set forth therein, free and
clear of all voting agreements and commitments of any kind and free and clear of
all liens and encumbrances except as set forth in Schedule I. Except as set
forth in Schedule I, the undersigned does not own or hold any rights to acquire
any additional shares of the Company's capital stock (by exercise of stock
options, warrants or otherwise) or any interest therein or any voting rights
with respect to any additional shares.


2. The undersigned agrees that, prior to the meeting of the shareholders of the
Company contemplated by Section 6.1(b) of the Stock Purchase Agreement, or any
adjournment or postponement thereof, the undersigned will not contract to sell,
or otherwise transfer or dispose of any shares of the Company's capital stock or
any interest therein or securities convertible thereinto or any voting rights
with respect thereto, other than (i) the disposition of shares of the Company’s
capital stock to pay the exercise price of stock options, as the case may be,
(ii) bona fide gifts; or (ii) with the prior written consent of Manager.


--------------------------------------------------------------------------------




3. The undersigned agrees that all shares of the Company's capital stock
beneficially owned by the undersigned for which it has voting rights at the
record date for any meeting of shareholders of the Company called to consider
and vote on the Investment and the Conversion Shares will be voted by the
undersigned in favor of (A) the authorization and issuance of the shares of
Conversion Shares for purposes of Rule 4350 of the NASDAQ Listed Company Manual,
(B) any increase in the size of the Board of Directors as required by Section
6.2 of the Stock Purchase Agreement, and (B) any other proposals necessary to
permit the Company to issue the Series B Preferred Stock and the Conversion
Shares.


4. Nothing contained herein is intended to prevent the undersigned from
performing his or her duties as officer or director in exercising the Company’s
rights or performing the Company’s obligations under the Stock Purchase
Agreement.


Please confirm that the foregoing correctly states the understanding between us
by signing and returning to us a counterpart hereof.



 
Very truly yours,
                   
 [Name]
 



Confirmed: December __, 2008


Carpenter Fund Manager GP, LLC


By:
                
Its:
     

 
2

--------------------------------------------------------------------------------



SCHEDULE I


 
 
NAME
 
SHARES
OWNED
DIRECTLY 
 
SHARES
OWNED
INDIRECTLY
 
SHARES
WITH POWER
TO VOTE
 
SHARES
WITH SHARED
POWER TO VOTE
 
 
 
LIENS
 
RIGHTS TO ACQUIRE
ADDITIONAL SHARES
OR VOTING RIGHTS
                                                                             

 
3

--------------------------------------------------------------------------------


 
EXECUTION
 
FORM OF
 
REGISTRATION RIGHTS AGREEMENT
 
among
 
BRIDGE CAPITAL HOLDINGS
 
and
 
THE HOLDERS NAMED HEREIN
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Section 1.
DEFINITIONS
 
1
 
1.1.
Defined Terms
 
1
 
1.2.
General Interpretive Principles
 
4
Section 2.
REGISTRATION RIGHTS
 
4
 
2.1.
Shelf Registration
 
4
 
2.2.
Demand Registrations
 
5
 
2.3.
Incidental Registrations
 
7
 
2.4.
Black-out Periods
 
9
 
2.5.
Registration Procedures
 
10
 
2.6.
Underwritten Offerings
 
14
 
2.7.
No Inconsistent Agreements; Additional Rights
 
14
 
2.8.
Registration Expenses
 
15
 
2.9.
Indemnification
 
15
 
2.10.
Rules 144 and 144A
 
18
Section 3.
MISCELLANEOUS
 
18
 
3.1.
Term
 
18
 
3.2.
Injunctive Relief
 
18
 
3.3.
Attorneys’ Fees
 
19
 
3.4.
Notices
 
19
 
3.5.
Successors, Assigns and Transferees
 
20
 
3.6.
Governing Law; Service of Process; Consent to Jurisdiction
 
20
 
3.7.
Headings
 
20
 
3.8.
Severability
 
20
 
3.9.
Amendment; Waiver
 
21
 
3.10.
Counterparts
 
21

 
i

--------------------------------------------------------------------------------


 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 4, 2008
by and between Bridge Capital Holdings, a California corporation (the “Issuer”)
and Carpenter Fund Manager GP, LLC (the “Manager”) on behalf of and as General
Partner of each of the following investment-related limited partnerships:
Carpenter Community BancFund, L.P.; Carpenter Community BancFund-A, L.P.; and
Carpenter Community BancFund-CA, L.P. (collectively, the “Investors”).
 
Recitals
 
WHEREAS, the Issuer and the Manager on behalf of the Investors have entered into
Stock Purchase Agreement (the “Stock Purchase Agreement”) pursuant to which the
Investors shall, among other things, be issued shares of Series B Preferred
Stock of the Company, which is convertible into shares of Series B-1 Preferred
Stock. The Preferred Stock is convertible into Common Stock of the Company; and
 
WHEREAS, as an inducement to the Investors to enter into the Stock Purchase
Agreement, the Issuer has agreed to provide the registration rights set forth in
this Agreement;
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
Section 1. DEFINITIONS
 
1.1. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth in this Section 1. All other capitalized terms shall have
the meaning ascribed to them in the Stock Purchase Agreement.
 
“Adverse Disclosure” means public disclosure of material non-public information,
which disclosure in the good faith judgment of the Board of Directors of the
Issuer after consultation with counsel to the Issuer (i) would be required to be
made in any Registration Statement so that such Registration Statement would not
be materially misleading, (ii) would not be required to be made at such time but
for the filing of such Registration Statement and (iii) would have a material
adverse effect on the Issuer or its business or on the Issuer’s ability to
effect a material acquisition, disposition or financing.
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Board of Directors” means the Board of Directors of the Issuer.
 
“Certificate of Determination” means the Certificate of Determination of the
Issuer for the Series B Preferred Stock and the Series B-1 Preferred Stock.
 
1

--------------------------------------------------------------------------------


 
“Common Stock” means the common stock of the Issuer and any securities of the
Issuer or successor of the Issuer into which such Common Stock is reclassified
or reconstituted or into which such stock is converted or otherwise exchanged in
connection with a combination of shares, recapitalization, merger, sale of
assets, consolidation or other reorganization or otherwise.
 
“Demand Registration” has the meaning set forth in Section 2.2(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“holder” or “holders” means any holder or holders of Registrable Securities who
is a party hereto or who otherwise agrees in writing to be bound by the
provisions of this Agreement pursuant to Section 3.5.
 
“Incidental Registration” has the meaning set forth in Section 2.3(a).
 
“Investors” has the meaning set forth in the preamble hereto.
 
“Issuer” has the meaning set forth in the preamble and shall include the
Issuer’s successors by merger, acquisition, reorganization or otherwise.
 
“Loss” has the meaning set forth in Section 2.9(a).
 
“Manager” has the meaning set forth in the preamble hereto.
 
“Person” means any individual, firm, limited liability company or partnership,
joint venture, corporation, joint stock company, trust or unincorporated
organization, incorporated or unincorporated association, government (or any
department, agency or political subdivision thereof) or other entity of any
kind.
 
“Preferred Stock” means the Series B Preferred Stock and the Series B-1
Preferred Stock.
 
“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus and all material incorporated by
reference in such prospectus.

2

--------------------------------------------------------------------------------



“Registrable Securities” means (i) all outstanding shares of Series B Preferred
Stock, (ii) all outstanding shares of the Series B-1 Preferred Stock, (iii) all
shares of Common Stock issued and issuable upon conversion of the Series B
Preferred Stock and the Series B-1 Preferred Stock, and (iv) any shares of
Common Stock or other securities that may be issued or distributed or be
issuable in respect thereof by way of, share split or other distribution,
merger, consolidation, exchange offer, recapitalization or reclassification or
similar transaction or exercise or conversion or adjustment; provided however
that any of the foregoing securities shall cease to be “Registrable Securities”
to the extent (i) a Registration Statement with respect to their sale has been
declared effective under the Securities Act and they have been disposed of
pursuant to such Registration Statement, (ii) they have been distributed
pursuant to Rule 144 (or any similar provision then in force) under the
Securities Act or are transferable pursuant to such rule (without volume
limitation or method of sale restrictions); or (iii) they shall have been
otherwise transferred and (A) new certificates for them not bearing a legend
restricting transfer under the Securities Act shall have been delivered by the
Issuer and (B) may be publicly resold (without volume or method of sale
restrictions) without registration under the Securities Act. For purposes of
this Agreement, a “class” of Registrable Securities shall mean all Registrable
Securities with the same terms and a “percentage” (or a “majority”) of the
Registrable Securities (or, where applicable, of any other securities) shall be
determined based on the number of shares of such securities, in the case of
Registrable Securities which are equity securities.
 
“registration” means a registration of the Registrable Securities for sale to
the public under a Registration Statement.
 
“Registration Statement” means any registration statement of the Issuer filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the Prospectus, amendments and supplements
to such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.
 
“Series B Preferred Stock” means the Series B Preferred Stock issued pursuant to
the Stock Purchase Agreement and any shares of Series B Preferred Stock issued
as dividends on the Preferred Stock.
 
“Series B-1 Preferred Stock” means the Series B-1 Preferred Stock issuable upon
conversion of the Series B Preferred Stock and any shares of Series B-1
Preferred Stock issued as dividends on the Preferred Stock. .
 
“Shelf Registration” means a registration effected pursuant to Section 2.1.
 
“Shelf Registration Statement” means a Registration Statement of the Issuer
filed with the SEC on Form S-3 (or any successor form or other appropriate form
under the Securities Act) for an offering to be made on a continuous or delayed
basis pursuant to Rule 415 under the Act (or any similar rule that may be
adopted by the SEC) covering the Registrable Securities.
 
“TARP Securities” includes any preferred stock and warrants sold to the United
States Department of the Treasury pursuant to the TARP Capital Purchase Plan and
any shares of common stock issued upon exercise or conversion thereof.
 
“Underwritten Offering” means a registration in which securities of the Issuer
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.
 
3

--------------------------------------------------------------------------------


 
1.2. General Interpretive Principles. Whenever used in this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, any noun
or pronoun shall be deemed to include the plural as well as the singular and to
cover all genders. The name assigned this Agreement and the section captions
used herein are for convenience of reference only and shall not be construed to
affect the meaning, construction or effect hereof. Unless otherwise specified,
the terms “hereof,” “herein,” “hereunder” and similar terms refer to this
Agreement as a whole (including the exhibits, schedules and disclosure
statements hereto), and references herein to Sections refer to Sections of this
Agreement.
 
Section 2. REGISTRATION RIGHTS
 
2.1.  Shelf Registration.
 
(a) Filing. Subject to Section 2.1(c), on or before the 45th day following a
request by one or more holders of Registrable Securities, file with the SEC a
Shelf Registration Statement relating to the offer and sale of the requested
Registrable Securities by the holders thereof from time to time in accordance
with the methods of distribution elected by such holders and shall use its
reasonable best efforts to cause such Shelf Registration Statement to be
declared effective under the Securities Act.
 
(b) Continued Effectiveness. Subject to Section 2.1(c), the Issuer shall use its
reasonable best efforts to keep the Shelf Registration Statement continuously
effective in order to permit the Prospectus forming a part thereof to be usable
by the holders until the earlier of (i) the termination of this Agreement or
(ii) the date when all of the Registerable Securities thereunder have been sold
or are no longer Registerable Securities. The Issuer shall not be deemed to have
used its reasonable best efforts to keep the Shelf Registration Statement
effective if the Issuer voluntarily takes any action or omits to take any action
that would result in the inability of any holder of Registrable Securities
covered by such Registration Statement to be able to offer and sell any such
Registrable Securities during the term of this Agreement, unless such action or
omission is required by applicable law.
 
(c) Suspension of Registration. If the filing, initial effectiveness or
continued use of the Shelf Registration Statement at any time would require the
Issuer to make an Adverse Disclosure, the Issuer may, upon giving prompt written
notice of such action to the holders, delay the filing or initial effectiveness
of, or suspend use of, the Shelf Registration Statement; provided, however, that
the Issuer shall not be permitted to do so (A) more than one time during any six
month period, (B) for a period exceeding 45 days on any one occasion or (C) for
a period exceeding 90 days in any 12 month period. In the event the Issuer
exercises its rights under the preceding sentence, the holders agree to suspend,
immediately upon their receipt of the notice referred to above, their use of the
Prospectus relating to the Shelf Registration in connection with any sale or
offer to sell Registrable Securities. The Issuer shall immediately notify the
holders upon the expiration of any period during which it exercised its rights
under this Section 2.1(c). The Issuer represents that it has no knowledge of any
circumstance that would reasonably be expected to cause the Issuer to exercise
its rights under this Section 2.1(c).
 
4

--------------------------------------------------------------------------------



(d) Underwritten Offering. If the holders of not less than a majority of any
class of Registrable Securities included in any offering pursuant to the Shelf
Registration Statement so elect, such offering shall be in the form of an
Underwritten Offering and the Issuer, if necessary, shall amend or supplement
the Shelf Registration Statement for such purpose. The holders of a majority of
the class of Registrable Securities included in such Underwritten Offering
shall, after consulting with the Issuer, have the right to select the managing
underwriter or underwriters for the offering.
 
(e) Effect on Demand and Incidental Registration Obligation. The provisions of
Section 2.2 shall not apply to a class of Registrable Securities at any time the
Issuer has filed and is maintaining the effectiveness of a Shelf Registration
Statement for such class and is complying with its obligations under this
Section 2.1 with respect to all Registrable Securities, but the provisions of
Section 2.3 shall apply whether or not the Issuer has filed and is maintaining
the effectiveness of a Shelf Registration Statement.
 
2.2. Demand Registrations.
 
(a) Demand by Holders
 
(1) At any time the holders of not less than 25 percent of any class of the
Registrable Securities may make a written request to the Issuer for registration
of all or part of the Registrable Securities held by such holders. Any such
requested registration shall hereinafter be referred to as a “Demand
Registration.” Each request for a Demand Registration shall specify the
aggregate amount of Registrable Securities to be registered and the intended
methods of disposition thereof.
 
(2) Within ten days following receipt of any request for a Demand Registration,
the Issuer shall deliver written notice of such request to all other holders of
Registrable Securities of the class or classes to be registered. Thereafter, the
Issuer shall include in such Demand Registration any additional Registrable
Securities of each such class which the holder or holders thereof have requested
in writing be included in such Demand Registration, provided that all requests
therefor have been received by the Issuer within ten days of the Issuer’s having
sent the applicable notice to such holder or holders. All such requests shall
specify the aggregate amount and class of Registrable Securities to be
registered and the intended method of distribution of the same. The Issuer may
not include in such registration additional securities of the class or classes
of the Registrable Securities to be registered hereunder, including securities
to be sold for the Issuer’s own account or for the account of Persons who are
not holders of Registrable Securities.
 
(3) As promptly as practicable (and, in any event, within 45 days) following
receipt of a request for a Demand Registration, the Issuer shall file a
Registration Statement relating to such Demand Registration and shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective under the Securities Act.
 
(b) Limitation on Demand Registrations. In no event shall the Issuer be required
to effect more than two Demand Registrations, nor shall the Issuer be required
to effect more than one Demand Registration in any six month period.

5

--------------------------------------------------------------------------------



(c) Demand Withdrawal. A holder may withdraw its Registrable Securities from a
Demand Registration at any time. If all such holders do so, the Issuer shall
cease all efforts to secure registration and such registration nonetheless shall
be deemed a Demand Registration for purposes of Section 2.2(b) unless the
withdrawal is based on (i) the reasonable determination of the holders who
requested such registration that there has been, since the date of such request,
a material adverse change in the business or prospects of the Issuer or in
general market conditions or (ii) the acts or omissions of the Issuer.
 
(d) Effective Registration. The Issuer shall be deemed to have effected a Demand
Registration if the applicable Registration Statement is declared effective by
the SEC and remains effective for not less than 180 days (or such shorter period
as will terminate when all Registrable Securities covered by such Registration
Statement have been sold or withdrawn), or, if such Registration Statement
relates to an Underwritten Offering, such longer period as, in the opinion of
counsel for the underwriter or underwriters, is required by law for the delivery
of a Prospectus in connection with the sale of Registrable Securities by an
underwriter or dealer. No Demand Registration shall be deemed to have been
effected if an Underwritten Offering is contemplated by such Demand Registration
and the conditions to closing specified in the applicable underwriting agreement
are not satisfied by reason of a wrongful act, misrepresentation or breach of
such underwriting agreement or this Agreement by the Issuer.
 
(e) Suspension of Registration. If the filing, initial effectiveness or
continued use of a Registration Statement in respect of a Demand Registration
would result in an effective registration statement within 90 days of a
underwritten offering by the Company of its equity securities for its own
accounts or at any time would require the Issuer to make an Adverse Disclosure,
the Issuer may, upon giving prompt written notice of such action to the holders,
delay the filing or initial effectiveness of, or suspend use of, the such
Registration Statement; provided however that such right to delay registration
shall be exercised by the Issuer (A) only if the Issuer h generally exercised
(or is concurrently exercising) similar black-out rights against holders of
similar securities that have registration rights and (2) not more than three
times during any 12-month period and not more than 90 days in the aggregate in
any 12-month period. In the event the Issuer exercises its rights under the
preceding sentence, the holders agree to suspend, immediately upon their receipt
of the notice referred to above, their use of the Prospectus relating to the
Demand Registration in connection with any sale or offer to sell Registrable
Securities. The Issuer shall immediately notify the holders of the expiration of
any period during which it exercised its rights under this Section 2.2(e). The
Issuer represents that it has no knowledge of any circumstance that would
reasonably be expected to cause the Issuer to exercise its rights under this
Section 2.2(e).
 
(f) Underwritten Offering. If the holders of not less than a majority of the
Registrable Securities of any class which are included in any offering pursuant
to a Demand Registration so elect, such offering shall be in the form of an
Underwritten Offering. The holders of a majority of the class of Registrable
Securities included in such Underwritten Offering shall, after consulting with
the Issuer, have the right to select the managing underwriter or underwriters
for the offering subject to the right of the Issuer to select one co-managing
underwriter reasonably acceptable to such holders.
 
6

--------------------------------------------------------------------------------



(g) Priority of Securities Registered Pursuant to Demand Registrations. If the
managing underwriter or underwriters of a proposed Underwritten Offering of a
class of Registrable Securities included in a Demand Registration (or, in the
case of a Demand Registration not being underwritten, the holders of a majority
of a class of Registrable Securities included in such Registration Statement),
inform the holders of such Registrable Securities in writing that, in its or
their opinion, the number of securities of such class requested to be included
in such Demand Registration exceeds the number which can be sold in such
offering without being likely to have a significant adverse effect on the price,
timing or distribution of the class of securities offered or the market for the
class of securities offered, the number of Registrable Securities of such class
that can be included without having such an adverse effect shall be allocated
pro rata among the holders which have requested participation in the Demand
Registration (based, for each such holder, on the percentage derived by dividing
(i) the number of Registrable Securities of such class which such holder has
requested to include in such Demand Registration by (ii) the aggregate number of
Registrable Securities of such class which all such holders have requested to
include). To the extent that any Registrable Securities requested to be
registered are so excluded, the holders shall have the right to one additional
Demand Registration under this Section 2.2.
 
(h) Registration Statement Form. Registrations under this Section 2.2 shall be
on such appropriate registration form of the SEC (i) as shall be selected by the
Issuer and as shall be reasonably acceptable to the holders of a majority of
each class of Registrable Securities requesting participation in the Demand
Registration and (ii) as shall permit the disposition of the Registrable
Securities in accordance with the intended method or methods of disposition
specified in the applicable holders’ requests for such registration.
 
2.3. Incidental Registrations.
 
(a) Participation
 
(1) If the Issuer at any time proposes to file a Registration Statement with
respect to any offering of its securities for its own account or for the account
of any holders of its securities (other than (A) a registration under Section
2.1 or 2.2 hereof, (B) a registration on Form S-4 or S-8 or any successor form
to such forms, or (C) a registration of securities solely relating to an
offering and sale to employees or directors of the Issuer pursuant to any
employee stock plan or other employee benefit plan arrangement, then, as soon as
practicable (but in no event less than 20 days prior to the proposed date of
filing such Registration Statement), the Issuer shall give written notice of
such proposed filing to all holders of Registrable Securities, and such notice
shall offer the holders of such Registrable Securities the opportunity to
register such number of Registrable Securities as each such holder may request
in writing (an “Incidental Registration”). Subject to Section 2.3(b), the Issuer
shall include in such Registration Statement all such Registrable Securities
which are requested to be included therein within 20 days after the receipt by
such holder of any such notice. If at any time after giving written notice of
its intention to register any securities and prior to the effective date of the
Registration Statement filed in connection with such registration, the Issuer
shall determine for any reason not to register or to delay registration of such
securities, the Issuer may, at its election, give written notice of such
determination to each holder of Registrable Securities and, (x) in the case of a
determination not to register, shall be relieved of its obligation to register
any Registrable Securities in connection with such registration, and (y) in the
case of a determination to delay registering, shall be permitted to delay
registering any Registrable Securities for the same period as the delay in
registering such other securities.
 
7

--------------------------------------------------------------------------------


 
(2) If the offering pursuant to an Incidental Registration is to be an
Underwritten Offering, then each holder making a request for its Registrable
Securities to be included therein must, and the Issuer shall make such
arrangements with the underwriters so that each such holder may participate in
such Underwritten Offering on the same terms as the Issuer and other Persons
selling securities in such Underwritten Offering. If the offering pursuant to
such registration is to be on any other basis, then each holder making a request
for an Incidental Registration pursuant to this Section 2.3(a) must participate
in such offering on such basis.
 
(3) Each holder of Registrable Securities shall be permitted to withdraw all or
part of such holder’s Registrable Securities from an Incidental Registration at
any time; provided however that, except in the case of a withdrawal pursuant to
Section 2.6(b), the Issuer shall be entitled to reimbursement from the holder of
such withdrawn Registrable Securities for any SEC registration fees incurred by
the Issuer in connection with the registration of the Registrable Securities
being withdrawn.
 
(b) Priority of Incidental Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of a class of securities
included in an Incidental Registration (or in the case of an Incidental
Registration not being underwritten, the Issuer) informs the holders of
Registrable Securities of any class sought to be included in such registration
in writing that, in its or their opinion, the total amount or kind of securities
which such holders and any other Persons intend to include in such offering
exceeds the number which can be sold in such offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
class or classes of the securities offered or the market for the class or
classes of securities offered or the Issuer’s common stock, then the securities
of each class to be included in such registration shall be allocated as follows:
 
(1) first, 100% of the securities that the Issuer or (subject to Section 2.7)
any Person (other than a holder of Registrable Securities) exercising a
contractual right to demand registration has proposed to sell shall be included
therein, if any;
 
(2) second, and only if all the securities referenced in clause (i) have been
included, the number of Registrable Securities of such class, if any, that, in
the opinion of such underwriter or underwriters (or in the case of an Incidental
Registration not being underwritten, the Issuer), can be sold without having
such adverse effect shall be included therein, with such number to be allocated
pro rata among the holders which have requested participation in the Incidental
Registration (based, for each such holder, on the percentage derived by dividing
(x) the number of Registrable Securities of such class which such holder has
requested to include in such Incidental Registration by (y) the aggregate number
of Registrable Securities of such class which all such holders have requested to
include); and
 
(3) third, and only if all of the Registrable Securities referenced in clauses
(1) and (2) have been included, any other securities eligible for inclusion in
such registration shall be included therein.
 
8

--------------------------------------------------------------------------------


 
2.4. Black-out Periods
 
(a) Black-out Periods for Holders. In the event of a registration by the Issuer,
the holders of Registrable Securities agree, if (i) requested by the Issuer (or,
in the case of an Underwritten Offering, by the managing underwriter or
underwriters) and (ii) such holders are offered an opportunity to participate in
such registration pursuant to Section 2.3(a) without any exclusion of holder
securities pursuant to Section 2.3(b), not to effect any public sale or
distribution (excluding any sale pursuant to Rule 144 or Rule 144A under the
Securities Act) of any securities (except, in each case, as part of the
applicable registration, if permitted) which securities are the same as or
similar to those being registered in connection with such registration, or which
are convertible into or exchangeable or exercisable for such securities, during
the period beginning seven days before, and ending 90 days (or such lesser
period as may be permitted by the Issuer or such managing underwriter or
underwriters) after, the effective date of the Registration Statement filed in
connection with such registration, to the extent such holders are timely
notified in writing by the Issuer or the managing underwriter or underwriters.
 
(b) Black-out Period for the Issuer and Others.
 
(1) In the case of a registration of a class of Registrable Securities pursuant
to Section 2.1 or 2.2 (involving the offering and sale of equity securities or
securities convertible into or exchangeable for equity securities), the Issuer
agrees, if requested by the holders of a majority of such class of Registrable
Securities to be sold pursuant to the such registration (or, in the case of an
Underwritten Offering, by the managing underwriter or underwriters in such
Underwritten Offering), not to effect (or register for sale) any public sale or
distribution of any securities which are the same as or similar to those being
registered, or which are convertible into or exchangeable or exercisable for
such securities, during the period beginning seven days before, and ending 90
days (or such lesser period as may be permitted by such holders or such
underwriter or underwriters) after, the effective date of the Registration
Statement filed in connection with such registration (or, in the case of an
Underwritten Offering under the Shelf Registration, the date of the closing
under the underwriting agreement in connection therewith), to the extent the
Issuer is timely notified in writing by a holder of Registrable Securities
covered by such Registration Statement or the managing underwriter or
underwriters. Notwithstanding the foregoing, the Issuer may effect a public sale
or distribution of securities of the type described above and during the periods
described above if the same (A) is made pursuant to registrations on Forms S-4
or S-8 or any successor form to such forms, or (B) as part of any registration
of securities for offering and sale to employees or directors of the Issuer
pursuant to any employee stock plan or other employee benefit plan arrangement.
 
(2) The Issuer agrees to use all reasonable efforts to obtain from each holder
of restricted securities of the Issuer which are the same as or similar to those
being registered by the Issuer, or which are convertible into or exchangeable or
exercisable for any of its securities, an agreement not to effect any public
sale or distribution of such securities (other than securities purchased in a
public offering) during any period referred to in this Section 2.4(b), except as
part of any such registration if permitted. Without limiting the foregoing (but
subject to Section 2.7), if after the date hereof the Issuer grants any Person
(other than a holder of Registrable Securities or TARP Securities) any rights to
demand or participate in a registration, the Issuer agrees that the agreement
with respect thereto shall include such Person’s agreement as contemplated by
the previous sentence.
 
9

--------------------------------------------------------------------------------


 
2.5. Registration Procedures.
 
(a) In connection with the Issuer’s registration obligations in this Agreement,
the Issuer will, subject to the limitations set forth herein, use its reasonable
best efforts to effect any such registration so as to permit the sale of the
applicable Registrable Securities in accordance with the intended method or
methods of distribution thereof as expeditiously as reasonably practicable, and
in connection therewith the Issuer will:
 
(1) before filing a Registration Statement or Prospectus, or any amendments or
supplements thereto and in connection therewith, furnish to the underwriter or
underwriters, if any, and to one representative of the holders of each class of
the Registrable Securities covered by such Registration Statement, copies of all
documents prepared to be filed, which documents will be subject to the review of
such underwriters and such holders and their respective counsel and, except in
the case of a registration under Section 2.3, not file any Registration
Statement or Prospectus or amendments or supplements thereto to which the
holders of a majority of the class of Registrable Securities covered by the same
or the underwriter or underwriters, if any, shall reasonably object;
 
(2) prepare and file with the SEC such amendments or supplements to the
applicable Registration Statement or Prospectus as may be (A) reasonably
requested by any participating holder (to the extent such request relates to
information relating to such holder); (B) necessary to keep such registration
effective for the period of time required by this Agreement or (C) reasonably
requested by the holders of a majority of any class of the participating
Registrable Securities;
 
(3) notify the selling holders of Registrable Securities and the managing
underwriter or underwriters, if any, and (if requested) confirm such advice in
writing, as soon as reasonably practicable after notice thereof is received by
the Issuer (A) when the applicable Registration Statement or any amendment
thereto has been filed or becomes effective and when the applicable Prospectus
or any amendment or supplement thereto has been filed, (B) of any written
comments by the SEC or any request by the SEC or any other federal or state
governmental authority for amendments or supplements to such Registration
Statement or Prospectus or for additional information, (C) of the issuance by
the SEC of any stop order suspending the effectiveness of such Registration
Statement or any order preventing or suspending the use of any preliminary or
final Prospectus or the initiation or threat of any proceedings for such
purposes and (D) of the receipt by the Issuer of any notification with respect
to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threat of any
proceeding for such purpose;
 
10

--------------------------------------------------------------------------------


 
(4) promptly notify each selling holder of Registrable Securities and the
managing underwriter or underwriters, if any, when the Issuer becomes aware of
the happening of any event as a result of which the applicable Registration
Statement or Prospectus (as then in effect) contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein (in the case of the Prospectus and any preliminary Prospectus, in light
of the circumstances under which they were made) not misleading or, if for any
other reason it shall be necessary to amend or supplement such Registration
Statement or Prospectus in order to comply with the Securities Act and, in
either case as promptly as reasonably practicable thereafter, prepare and file
with the SEC an amendment or supplement to such Registration Statement or
Prospectus which will correct such statement or omission or effect such
compliance;
 
(5) make every reasonable effort to prevent or obtain at the earliest possible
moment the withdrawal of any stop order with respect to the applicable
Registration Statement or other order suspending the use of any preliminary or
final Prospectus;
 
(6) promptly incorporate in a Prospectus supplement or post-effective amendment
to the applicable Registration Statement such information as the managing
underwriter or underwriters, if any, or the holders of a majority of the
Registrable Securities of the class being sold agree should be included therein
relating to the plan of distribution with respect to such Registrable
Securities; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as reasonably practicable after being notified
of the matters to be incorporated in such Prospectus supplement or
post-effective amendment;
 
(7) furnish to each selling holder of Registrable Securities and each managing
underwriter, if any, without charge, as many conformed copies as such holder or
managing underwriter may reasonably request of the applicable Registration
Statement;
 
(8) deliver to each selling holder of Registrable Securities and each managing
underwriter, if any, without charge, as many copies of the applicable Prospectus
(including each preliminary Prospectus) as such holder or managing underwriter
may reasonably request (it being understood that the Issuer consents to the use
of the Prospectus by each of the selling holders of Registrable Securities and
the underwriter or underwriters, if any, in connection with the offering and
sale of the Registrable Securities covered by the Prospectus) and such other
documents as such selling holder or managing underwriter may reasonably request
in order to facilitate the disposition of the Registrable Securities by such
holder or underwriter;
 
(9) on or prior to the date on which the applicable Registration Statement is
declared effective, use its reasonable best efforts to register or qualify such
Registrable Securities for offer and sale under the securities or “Blue Sky”
laws of each state and other jurisdiction of the United States, as any such
selling holder or underwriter, if any, or their respective counsel reasonably
requests in writing, and do any and all other acts or things reasonably
necessary or advisable to keep such registration or qualification in effect so
as to permit the commencement and continuance of sales and dealings in such
jurisdictions for as long as may be necessary to complete the distribution of
the Registrable Securities covered by the Registration Statement; provided,
however, that the Issuer will not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to taxation or general service of process in any
such jurisdiction where it is not then so subject;

11

--------------------------------------------------------------------------------



(10) cooperate with the selling holders of Registrable Securities and the
managing underwriter, underwriters or agent, if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends;
 
(11) not later than the effective date of the applicable Registration Statement,
provide a CUSIP number for all Registrable Securities and provide the applicable
transfer agent with printed certificates for the Registrable Securities which
certificates shall be in a form eligible for deposit with The Depository Trust
Company;
 
(12) obtain for delivery to the holders of each class of Registrable Securities
being registered and to the underwriter or underwriters, if any, an opinion or
opinions from counsel for the Issuer dated the effective date of the
Registration Statement or, in the event of an Underwritten Offering, the date of
the closing under the underwriting agreement, in customary form, scope and
substance, which counsel and opinions shall be reasonably satisfactory to a
majority of the holders of each such class and underwriter or underwriters, if
any, and their respective counsel;
 
(13) in the case of an Underwritten Offering, obtain for delivery to the Issuer
and the underwriter or underwriters, if any, with copies to the holders of
Registrable Securities included in such registration, a cold comfort letter from
the Issuer’s independent certified public accountants in customary form and
covering such matters of the type customarily covered by cold comfort letters as
the managing underwriter or underwriters reasonably request, dated the date of
execution of the underwriting agreement and brought down to the closing under
the underwriting agreement;
 
(14) cooperate with each seller of Registrable Securities and each underwriter
or agent, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the FINRA;
 
(15) use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
soon as reasonably practicable (but not more than 15 months) after the effective
date of the applicable Registration Statement, an earnings statement satisfying
the provisions of Section 11(a) of the Securities Act and the rules and
regulations promulgated thereunder;
 
(16) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;
 
(17) cause all Registrable Securities of a class covered by the applicable
Registration Statement to be listed on each securities exchange on which any of
the Issuer’s securities of such class are then listed or quoted and on each
inter-dealer quotation system on which any of the Issuer’s securities of such
class are then quoted;

12

--------------------------------------------------------------------------------



(18) make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by a representative appointed by the holders
of a majority of the Registrable Securities of each class covered by the
applicable Registration Statement, by any managing underwriter or underwriters
participating in any disposition to be effected pursuant to such Registration
Statement and by any attorney, accountant or other agent retained by such
sellers or any such managing underwriter, all pertinent financial and other
records, pertinent corporate documents and properties of the Issuer, and cause
all of the Issuer’s officers, directors and employees and the independent public
accountants who have certified its financial statements to make themselves
available to discuss the business of the Issuer and to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such Registration Statement as shall be necessary to
enable them to exercise their due diligence responsibility (subject to the entry
by each party referred to in this clause (18) into customary confidentiality
agreements in a form reasonably acceptable to the Issuer);
 
(19) in the case of an Underwritten Offering, cause the senior executive
officers of the Issuer to participate in the customary “road show” presentations
that may be reasonably requested by the managing underwriter in any such
Underwritten Offering and otherwise to facilitate, cooperate with, and
participate in each proposed offering contemplated herein and customary selling
efforts related thereto; and
 
(20) promptly after the issuance of an earnings release or upon the request of
any holder, prepare a current report on Form 8-K with respect to such earnings
release or a matter of disclosure as requested by such holder and file such Form
8-K with the SEC.
 
(b) The Issuer may require each selling holder of Registrable Securities as to
which any registration is being effected to furnish to the Issuer such
information regarding the distribution of such Securities and such other
information relating to such holder and its ownership of the applicable
Registrable Securities as the Issuer may from time to time reasonably request.
Each holder of Registrable Securities agrees to furnish such information to the
Issuer and to cooperate with the Issuer as necessary to enable the Issuer to
comply with the provisions of this Agreement. The Issuer shall have the right to
exclude any holder that does not comply with the preceding sentence from the
applicable registration.
 
(c) Each holder of Registrable Securities agrees by acquisition of such
Registrable Securities that, upon receipt of any notice from the Issuer of the
happening of any event of the kind described in Section 2.5(a)(4), such holder
will discontinue disposition of its Registrable Securities pursuant to such
Registration Statement until such holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 2.5(a)(4), or until
such holder is advised in writing by the Issuer that the use of the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings that are incorporated by reference in the Prospectus and, if so directed
by the Issuer, such holder will deliver to the Issuer (at the Issuer’s expense)
all copies, other than permanent file copies then in such holder’s possession,
of the Prospectus covering such Registrable Securities which are current at the
time of the receipt of such notice. In the event that the Issuer shall give any
such notice in respect of a Demand Registration, the period during which the
applicable Registration Statement is required to be maintained effective shall
be extended by the number of days during the period from and including the date
of the giving of such notice to and including the date when each seller of
Registrable Securities covered by such Registration Statement either receives
the copies of the supplemented or amended Prospectus contemplated by Section
2.5(a)(4) or is advised in writing by the Issuer that the use of the Prospectus
may be resumed.

13

--------------------------------------------------------------------------------



2.6. Underwritten Offerings.
 
(a) Underwriting Agreements. If requested by the underwriters for any
Underwritten Offering requested by holders pursuant to Section 2.1 or 2.2, the
Issuer and the holders of Registrable Securities to be included therein shall
enter into an underwriting agreement with such underwriters, such agreement to
be reasonably satisfactory in substance and form to the Issuer, the holders of a
majority of each class of the Registrable Securities to be included in such
Underwritten Offering and the underwriters, and to contain such terms and
conditions as are generally prevailing in agreements of that type, including,
without limitation, indemnities no less favorable to the recipient thereof than
those provided in Section 2.9. The holders of any Registrable Securities to be
included in any Underwritten Offering pursuant to Section 2.3 shall enter into
such an underwriting agreement at the request of the Issuer. All of the
representations and warranties by, and the other agreements on the part of, the
Issuer to and for the benefit of such underwriters included in each such
underwriting agreement shall also be made to and for the benefit of such holders
and any or all of the conditions precedent to the obligations of such
underwriters under such underwriting agreement be conditions precedent to the
obligations of such holders. No holder shall be required in any such
underwriting agreement to make any representations or warranties to or
agreements with the Issuer or the underwriters other than representations,
warranties or agreements regarding such holder, such holders Registrable
Securities, such holder’s intended method of distribution and any other
representations required by law.
 
(b) Price and Underwriting Discounts. In the case of an Underwritten Offering
requested by holders pursuant to Section 2.1 or 2.2, the price, underwriting
discount and other financial terms for each class of Registrable Securities of
the related underwriting agreement shall be determined by the holders of a
majority of such class of Registrable Securities. In the case of any
Underwritten Offering pursuant to Section 2.3, such price, discount and other
terms shall be determined by the Issuer, subject to the right of the holders to
withdraw their request to participate in the registration pursuant to Section
2.3(a)(3) after being advised of such price, discount and other terms.
 
(c) Participation in Underwritten Offerings. No holder may participate in an
Underwritten Offering unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Persons entitled to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.
 
2.7. No Inconsistent Agreements; Additional Rights. Other than any agreement
concerning TARP Securities, the Issuer will not enter into, and is not currently
a party to, any agreement which is, or could be, inconsistent with the rights
granted to the holders of Registrable Securities by this Agreement.

14

--------------------------------------------------------------------------------



2.8. Registration Expenses.
 
(a) The Issuer shall pay all of the expenses set forth in this paragraph (a) in
connection with a registration under this Agreement of Registrable Securities.
Such expenses are (i) all registration and filing fees, and any other fees and
expenses associated with filings required to be made with the SEC or the FINRA,
(ii) all fees and expenses of compliance with state securities or “Blue Sky”
laws, (iii) all printing, duplicating, word processing, messenger, telephone,
facsimile and delivery expenses (including expenses of printing certificates for
the Registrable Securities in a form eligible for deposit with The Depository
Trust Company and of printing prospectuses), (iv) all fees and disbursements of
counsel for the Issuer and of all independent certified public accountants of
the Issuer, (v) Securities Act liability insurance or similar insurance if the
Issuer so desires or the underwriter or underwriters, if any, so require in
accordance with then-customary underwriting practice, (vi) all fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange or the quotation of the Registrable Securities on any
inter-dealer quotation system, (vii) expenses of counsel to the underwriters and
(viii) all applicable rating agency fees with respect to any applicable
Registrable Securities. In addition, in all cases the Issuer shall pay its
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expense
of any audit and the fees and expenses of any Person, including special experts,
retained by the Issuer. In addition, the Issuer shall pay all reasonable fees
and disbursements of one law firm or other counsel selected by the holders of a
majority of the Registrable Securities being registered and all fees and
expenses of accountants to the holders of Registrable Securities being sold but,
in any case, not to exceed, in the aggregate, $40,000 per registration
statement.
 
(b) The Issuer shall also be required to pay any other costs or expenses in the
course of the transactions contemplated hereby; provided however, underwriting
discounts and commissions and transfer taxes attributable to the sale of
Registrable Securities shall be paid by holders participating in the offering.
 
2.9. Indemnification.
 
(a) Indemnification by the Issuer. The Issuer agrees to indemnify and hold
harmless, to the full extent permitted by law, each holder of Registrable
Securities and their respective officers, directors, advisors and agents and
employees and each Person who controls (within the meaning of the Securities Act
or the Exchange Act) such Persons from and against any and all losses, claims,
damages, liabilities (or actions or proceedings in respect thereof, whether or
not such indemnified party is a party thereto) and expenses (including
reasonable costs of investigation and legal expenses), joint or several (each, a
“Loss” and collectively “Losses”), arising out of or based upon (i) any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement under which such Registrable Securities were registered under the
Securities Act (including any final, preliminary or summary Prospectus contained
therein or any amendment thereof or supplement thereto or any documents
incorporated by reference therein) or (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a Prospectus or preliminary Prospectus,
in light of the circumstances under which they were made) not misleading;
provided, however, that the Issuer shall not be liable to any indemnified party
in any such case to the extent that any such Loss arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
made in any such Registration Statement in reliance upon and in conformity with
written information furnished to the Issuer by such holder expressly for use in
the preparation thereof. This indemnity shall be in addition to any liability
the Issuer may otherwise have. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such holder or
any indemnified party and shall survive the transfer of such securities by such
holder. The Issuer will also indemnify, if applicable and if requested,
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in any distribution pursuant hereto, their officers
and directors and each Person who controls such Persons (within the meaning of
the Securities Act and the Exchange Act) to the same extent as provided above
with respect to the indemnification of the Indemnified Persons.
 
15

--------------------------------------------------------------------------------



(b) Indemnification by the Holders. Each selling holder of Registrable
Securities agrees (severally and not jointly) to indemnify and hold harmless, to
the full extent permitted by law, the Issuer, its directors and officers and
each Person who controls the Issuer (within the meaning of the Securities Act
and the Exchange Act) from and against any Losses resulting from any untrue
statement of a material fact or any omission of a material fact required to be
stated in the Registration Statement under which such Registrable Securities
were registered under the Securities Act (including any final, preliminary or
summary Prospectus contained therein or any amendment thereof or supplement
thereto or any documents incorporated by reference therein), or necessary to
make the statements therein (in the case of a Prospectus or preliminary
Prospectus, in light of the circumstances under which they were made) not
misleading, to the extent, but only to the extent, that such untrue statement or
omission had been contained in any information furnished in writing by such
selling holder to the Issuer specifically for inclusion in such Registration
Statement. This indemnity shall be in addition to any liability such holder may
otherwise have. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Issuer or any indemnified
party. In no event shall the liability of any selling holder of Registrable
Securities hereunder be greater in amount than the dollar amount of the proceeds
received by such holder under the sale of the Registrable Securities giving rise
to such indemnification obligation. The Issuer shall be entitled to receive
indemnities from, if applicable and if requested, underwriters, selling brokers,
dealer managers and similar securities industry professionals participating in
the distribution, to the same extent as provided above (with appropriate
modification) with respect to information so furnished in writing by such
Persons specifically for inclusion in any Prospectus or Registration Statement.
Each holder also shall indemnify any underwriters of the Registrable Securities,
their officers and directors and each Person who controls such underwriters
(within the meaning of the Securities Act) to the same extent as provided above
with respect to the indemnification of the Issuer.

16

--------------------------------------------------------------------------------



(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided, however, that any delay or failure to so notify the indemnifying
party shall relieve the indemnifying party of its obligations hereunder only to
the extent, if at all, that it is actually and materially prejudiced by reason
of such delay or failure) and (ii) permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party; provided, however, that any Person entitled to indemnification hereunder
shall have the right to select and employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such Person unless (A) the indemnifying party has agreed in
writing to pay such fees or expenses, (B) the indemnifying party shall have
failed to assume the defense of such claim within a reasonable time after having
received notice of such claim from the Person entitled to indemnification
hereunder and to employ counsel reasonably satisfactory to such Person, (C) in
the reasonable judgment of any such Person, based upon advice of its counsel, a
conflict of interest exists between such Person and the indemnifying party with
respect to such claims or (D) the indemnified party has reasonably concluded
(based on advice of counsel) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party (in which case, if the Person notifies the
indemnifying party in writing that such Person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such Person). If such
defense is not assumed by the indemnifying party, the indemnifying party will
not be subject to any liability for any settlement made without its consent, but
such consent may not be unreasonably withheld; provided, however, that an
indemnifying party shall not be required to consent to any settlement involving
the imposition of equitable remedies or involving the imposition of any material
obligations on such indemnifying party other than financial obligations for
which such indemnified party will be indemnified hereunder. If the indemnifying
party assumes the defense, the indemnifying party shall have the right to settle
such action without the consent of the indemnified party; provided, however,
that the indemnifying party shall be required to obtain such consent (which
consent shall not be unreasonably withheld) if the settlement includes any
admission of wrongdoing on the part of the indemnified party or any restriction
on the indemnified party or its officers or directors. No indemnifying party
shall consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to each indemnified party of an unconditional release from all
liability in respect to such claim or litigation. The indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm (together with one firm of local
counsel) at any one time from all such indemnified party or parties unless (x)
the employment of more than one counsel has been authorized in writing by the
indemnifying party or parties (y) a conflict or potential conflict exists or may
exist (based on advice of counsel to an indemnified party) between such
indemnified party and the other indemnified parties or (z) an indemnified party
has reasonably concluded (based on advice of counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the other indemnified parties, in each of which cases the
indemnifying party shall be obligated to pay the reasonable fees and expenses of
such additional counsel or counsels.

17

--------------------------------------------------------------------------------



(d) Contribution. If for any reason the indemnification provided for in the
paragraphs (a) and (b) of this Section 2.9 is unavailable to an indemnified
party or insufficient to hold it harmless as contemplated by paragraphs (a) and
(b) of this Section 2.9, then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and the indemnified party on the other. The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or the indemnified party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. Notwithstanding anything in this Section 2.9(d) to the
contrary, no indemnifying party (other than the Issuer) shall be required
pursuant to this Section 2.9(d) to contribute any amount in excess of the amount
by which the net proceeds received by such indemnifying party from the sale of
Registrable Securities in the offering to which the Losses of the indemnified
parties relate exceeds the amount of any damages which such indemnifying party
has otherwise been required to pay by reason of such untrue statement or
omission. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 2.9(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation. If indemnification is
available under this Section 2.9, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Sections 2.9(a) and 2.9(b)
hereof without regard to the relative fault of said indemnifying parties or
indemnified party.
 
2.10. Rules 144 and 144A. The Issuer covenants that it will file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Issuer is not
required to file such reports, it will, upon the request of any holder of
Registrable Securities after the transfer date, make publicly available other
information so long as necessary to permit sales pursuant to Rule 144 or 144A
under the Securities Act, and it will take such further action as any holder of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 or 144A or Regulation S under the Securities Act, as
such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the request of any holder of
Registrable Securities, the Issuer will deliver to such holder a written
statement as to whether it has complied with such requirements and, if not, the
specifics thereof.
 
Section 3. MISCELLANEOUS
 
3.1. Term. This Agreement shall terminate upon termination of the Stock Purchase
Agreement and if the transactions contemplated by the Stock Purchase Agreement
are completed on the date as of which (A) all of the Registrable Securities have
been sold pursuant to a Registration Statement (but in no event prior to the
applicable period referred to in Section 4(3) of the Securities Act and Rule 174
thereunder) or (B) the holders are permitted to sell their Registrable
Securities under Rule 144 under the Securities Act (or any similar provision
then in force permitting the sale of restricted securities) without limitation
on the amount of securities sold or the manner of sale. The provisions of
Section 2.9 and Section 2.10 shall survive any termination after completion of
the transactions contemplated by the Stock Purchase Agreement.
 
3.2. Injunctive Relief. It is hereby agreed and acknowledged that it will be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations herein imposed on them and that in
the event of any such failure, an aggrieved Person will be irreparably damaged
and will not have an adequate remedy at law. Any such Person shall, therefore,
be entitled (in addition to any other remedy to which it may be entitled in law
or in equity) to injunctive relief, including, without limitation, specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

18

--------------------------------------------------------------------------------



3.3. Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Agreement or where any provision hereof is validly asserted as
a defense, the successful party shall, to the extent permitted by applicable
law, be entitled to recover reasonable attorneys’ fees in addition to any other
available remedy.
 
3.4. Notices. All notices, other communications or documents provided for or
permitted to be given hereunder, shall be made in writing and shall be given
either personally by hand-delivery, by facsimile transmission, by mailing the
same in a sealed envelope, registered first-class mail, postage prepaid, return
receipt requested, or by air courier guaranteeing overnight delivery:
 

 
(a)
if to the Issuer to:
         
BRIDGE CAPITAL HOLDINGS.
   
55 Almaden Boulevard
   
San Jose, California 95113
   
Attention:
Tom Sa
   
Fax:
(408) 423-8520
         
with copies to:
         
Bingham McCutchen LP
   
Three Embarcadero Center
   
San Francisco, California 94111
   
Attention: James M. Rockett
   
Facsimile No.: (415) 393-2286
       
(b)
if to the Manager to:
   
CARPENTER FUND MANAGER GP, LLC
   
5 Park Plaza
   
Suite 950
   
Irvine, CA 92614
         
Attention:
Robert E. Sjogren
   
Fax:
(949) 261-0880
         
with copies to:
   
CARPENTER FUND MANAGER GP, LLC
   
5 Park Plaza
   
Suite 950
   
Irvine, CA 92614
         
Attention:
John D. Flemming
   
Fax:
(949) 261-0880

 
19

--------------------------------------------------------------------------------



Each holder, by written notice given to the Issuer in accordance with this
Section 3.4 may change the address to which notices, other communications or
documents are to be sent to such holder. All notices, other communications or
documents shall be deemed to have been duly given: (i) at the time delivered by
hand, if personally delivered; (ii) when receipt is acknowledged in writing by
addressee, if by facsimile transmission; (iii) five business days after having
been deposited in the mail, postage prepaid, if mailed by first class mail; and
(iv) on the first business day with respect to which a reputable air courier
guarantees delivery; provided, however, that notices of a change of address
shall be effective only upon receipt.
 
3.5. Successors, Assigns and Transferees.
 
(a) The registration rights of any holder under this Agreement with respect to
any Registrable Securities may be transferred and assigned, provided, however,
that no such assignment shall be binding upon or obligate the Issuer to any such
assignee unless and until the Issuer shall have received notice of such
assignment as herein provided and a written agreement of the assignee to be
bound by the provisions of this Agreement. Any transfer or assignment made other
than as provided in the first sentence of this Section 3.5 shall be null and
void.
 
(b) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.
 
3.6. Governing Law; Service of Process; Consent to Jurisdiction.
 
(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED WITHIN THE STATE.
 
(b) To the fullest extent permitted by applicable law, each party hereto (i)
agrees that any claim, action or proceeding by such party seeking any relief
whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the United States
District Court for the Northern District of California and in any California
State court located in the City of San Jose or San Francisco and not in any
other State or Federal court in the United States of America or any court in any
other country, (ii) agrees to submit to the exclusive jurisdiction of such
courts located in the State of California for purposes of all legal proceedings
arising out of, or in connection with, this Agreement or the transactions
contemplated hereby and (iii) irrevocably waives any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.
 
3.7. Headings. The section and paragraph headings contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
3.8. Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained therein.

20

--------------------------------------------------------------------------------



3.9. Amendment; Waiver.
 
(a) This Agreement may not be amended or modified and waivers and consents to
departures from the provisions hereof may not be given, except by an instrument
or instruments in writing making specific reference to this Agreement and signed
by the Issuer, the holders of a majority of Registrable Securities of each class
then outstanding. Each holder of any Registrable Securities at the time or
thereafter outstanding shall be bound by any amendment, modification, waiver or
consent authorized by this Section 3.9(a), whether or not such Registrable
Securities shall have been marked accordingly.
 
(b) The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. Except as
otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.
 
3.10. Counterparts. This Agreement may be executed in any number of separate
counterparts and by the parties hereto in separate counterparts each of which
when so executed shall be deemed to be an original and all of which together
shall constitute one and the same agreement.
 
21

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date first written above.
 

 
BRIDGE CAPITAL HOLDINGS
     
By:
     
Daniel P. Meyers, President and CEO
     
CARPENTER FUND MANAGER GP, LLC
     
By:
     
John D. Flemming, Managing Member



22

--------------------------------------------------------------------------------


 
Exhibit D


[Bridge Capital Holdings Letterhead]
 
December 3, 2008
 
Carpenter Fund Manager GP, LLC
5 Park Plaza, Suite 950
Irvine, CA 92614
 
Re: Management Rights
 
Gentlemen:
 
This letter will confirm our agreement that pursuant to and effective as your
purchase of 300,000 shares of Series B Mandatorily Convertible Cumulative
Perpetual Preferred Stock of Bridge Capital Holdings (the “Company”), Carpenter
Fund Manager GP, LLC (“Carpenter”), acting on behalf of each of the Carpenter
Community BancFund, L.P., Carpenter Community BancFund-A, L.P., and the
Carpenter Community BancFund-CA, L.P. (collectively, the “Investors”), shall be
entitled to the following contractual management rights, in addition to any
rights to non-public financial information, inspection rights and other rights
specifically provided to all investors in the current financing ff Carpenter is
not represented on the Company’s Board of Directors in its capacity as general
partner of the Investors:
 
1. Carpenter shall be entitled to consult with and advise management of the
Company on significant business issues, including management’s proposed annual
operating plans, and management will meet with the Investors regularly during
each year at the Company’s facilities at mutually agreeable times for such
consultation and advice and to review progress in achieving said plans.
 
2. Carpenter may examine the books and records of the Company and inspect its
facilities and may request information at reasonable times and intervals
concerning the general status of the Company’s financial condition and
operations, provided that access to trade secrets need not be provided.
 
3. If Carpenter is not represented on the Company’s Board of Directors in its
capacity as general partner of the Investors, the Company shall make available
to a representative of Carpenter copies of all notices, minutes, consents and
other material that the Company provides to its directors, except that the
representative may be excluded from access to any material or meeting or portion
thereof if the Company believes, upon advice of counsel, that such exclusion is
reasonably necessary to preserve the attorney-client privilege, to protect trade
secrets, or to comply with applicable law or regulation regarding the
confidentiality of the contents of reports of examination prepared by the
Federal Reserve Board or the Office of the Comptroller of the Currency, or for
other similar reasons. Upon reasonable notice and at a scheduled meeting of the
Board of Directors or such other time, if any, as the Board of Directors may
determine in its sole discretion, such representative may address the Board of
Directors with respect to Carpenter’s concerns regarding significant business
issues facing the Company.

 
 

--------------------------------------------------------------------------------

 



 
Carpenter agrees, and any representative of Carpenter will agree, to hold in
confidence and trust and not disclose any confidential information provided to
or learned by it in connection with its rights under this letter.
 
The rights described herein shall terminate and be of no further force or effect
when the Investors no longer hold securities representing more than 5% of the
outstanding common stock of the Company or any successor organization (counting
as shares owned by the Investors all shares into which the convertible preferred
shares are convertible and assuming to the extent Investors shall purchase any
additional shares of common stock, any later such additional purchases shall be
deemed to be shares for purposes of determining the outstanding percentage). The
confidentiality provisions hereof will survive any such termination.
 

  Very truly yours,       Bridge Capital Holdings      
By:
          
Title:
 

 
AGREED AND ACCEPTED:
 
CARPENTER COMMUNITY BANCFUND, L.P.,
CARPENTER COMMUNITY BANCFUND-A, L.P.,
CARPENTER COMMUNITY BANCFUND-CA, L.P.
 
By:
CARPENTER FUND MANAGER GP, LLC
 
Their:
General Partner
              
 
By:   John D. Flemming
 
 
Its:   Managing Member
 


 
 

--------------------------------------------------------------------------------

 
 